[ex101schuhamendmentandre001.jpg]
AMENDMENT AND RESTATEMENT AGREEMENT dated 2020 between SCHUH LIMITED as Parent
and others as Borrowers and Guarantors LLOYDS BANK PLC as Arranger LLOYDS BANK
PLC as Agent and LLOYDS BANK PLC as Security Trustee B027\732\EH8407053.4



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre002.jpg]
THIS AGREEMENT is dated 2020 and made between: (1) SCHUH LIMITED, a company
incorporated in Scotland with registered number SC125327 and having its
registered office at 1 Neilson Square, Deans Industrial Estate, Livingston, West
Lothian EH54 8RQ (the "Parent"); (2) THE COMPANIES listed in Part I of Schedule
1 as borrowers (the "Borrowers"); (3) THE COMPANIES listed in Part II of
Schedule 1 as guarantors (the "Guarantors"); (4) LLOYDS BANK PLC (in this
capacity the "Arranger"); (5) LLOYDS BANK PLC (in this capacity the "Original
Lender"); (6) LLOYDS BANK PLC as agent of the other Finance Parties (the
"Agent"); (7) LLOYDS BANK PLC as security trustee for the Secured Parties (the
"Security Trustee"). WHEREAS: (A) Schuh Group Limited, the Guarantors (as
defined therein), the Borrowers (as defined therein), the Agent, the Arranger,
the Security Trustee and the Original Lender entered into a senior term
facilities agreement dated 10 November 2010 as amended and restated on 23 June
2011, 1 November 2013, 19 June 2014 and on 19 May 2015 and as amended on 29
December 2016 and as amended and restated on 26 April 2017 and as amended on 25
September 2019, on 9 October 2019, on 29 October 2019 and as amended and
restated on 15 November 2019 and as amended on 31 January 2020 (as amended,
restated, novated or varied from time to time the "Facilities Agreement") in
terms of which certain facilities were made available to the Borrowers (as
defined therein); (B) the Borrowers have repaid the balance of the term loans
and the Lenders have agreed to extend the maturity of the Facilities; and (C)
the parties wish to amend and restate the Facilities Agreement in accordance
with the terms of this Agreement. NOW IT IS HEREBY AGREED as follows: 1.
DEFINITIONS AND INTERPRETATION 1.1. In this Agreement: "Amended and Restated
Facilities Agreement" means the Facilities Agreement as amended and restated in
the form set out in Schedule 3 (Form of Amended and Restated Facilities
Agreement). "Effective Date" means the date on which the Agent confirms in
writing to the Parent that it has received (or has waived the requirement to
receive) the documents and/or evidence EH8407053.4 1



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre003.jpg]
listed in Schedule 2 (Conditions Precedent), in each case in form and substance
satisfactory to the Agent. 1.2. In this Agreement a term defined in the
Facilities Agreement has the same meaning when used in this Agreement and Clause
1 (Definitions and Interpretation) of the Facilities Agreement shall apply
hereto except that references in such Clause to the Facilities Agreement are to
be construed as references to this Agreement. 1.3. Unless expressly provided to
the contrary in this Agreement, a person who is not a party to this Agreement
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
or enjoy the benefit of any term of this Agreement. Notwithstanding any term of
any Finance Document, the consent of any person who is not a party to this
Agreement is not required to rescind or vary this Agreement at any time. 2.
AMENDMENT OF THE FACILITIES AGREEMENT 2.1. With effect from the Effective Date,
the Facilities Agreement shall be amended and restated in the form set out as
Schedule 3 to this Agreement. 2.2. Subject to the terms of this Agreement, the
Facilities Agreement shall remain in full force and effect. With effect from the
Effective Date, this Agreement and the Facilities Agreement shall be read and
construed as one document and all references in the Facilities Agreement and in
each of the Finance Documents to the Facilities Agreement shall be read and
construed as references to the Amended and Restated Facilities Agreement. 2.3.
Save to the extent expressly provided in this Agreement, the Finance Documents
shall remain in full force and effect. 2.4. If the Effective Date has not
occurred by 5pm (UK time) on 20 March 2020, this Agreement shall lapse and shall
cease to have any effect other than Clause 4 (Fees and expenses) which shall
remain in full force and effect. 3. REPRESENTATIONS AND WARRANTIES Each Obligor
represents and warrants to each Finance Party on the date of this Agreement and
on the Effective Date in terms of the Repeating Representations, in each case as
if references to "this Agreement" and "the Finance Documents" in those
representations are construed as references to this Agreement and (on the
Effective Date) the Amended and Restated Facilities Agreement. 4. FEES AND
EXPENSES 4.1. The Parent shall promptly on demand pay to the Agent and the
Security Trustee the amount of all costs and expenses (together with any VAT or
similar taxes thereon) reasonably incurred by them or by the Lenders in
connection with this Agreement and the documents contemplated by this Agreement
(including, without limitation, legal fees). EH8407053.4 2



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre004.jpg]
4.2. The Parent shall pay to the Arranger an arrangement fee of £114,000 (being
0.6 per cent. of the Total Facility C Commitments on the date of this Agreement)
as follows: (a) £22,988 on 21 February 2020, payment of which has been
acknowledged; (b) £45,506 on the Effective Date; and (c) thereafter in Monthly
instalments of £7,584.33 (with the exception of the last payment which shall be
£7,584.35), to be paid on the first Business Day of each Month, with the first
payment being due on 1 April 2020 and the last payment on 1 September 2020
provided that if at any time the Facilities are cancelled in full and the
Working Capital Facility and Existing Retail Facilities have been terminated and
no amount remains outstanding thereunder, no fee is payable thereafter. 5.
PRESERVATION OF GUARANTEES AND SECURITY Each Obligor: (a) confirms its consent
to the amendment and restatement of the terms of the Facilities Agreement as
contemplated by this Agreement; and (b) confirms that the Transaction Security
Documents granted by it on or prior to the date of this Agreement, the guarantee
granted by it pursuant to Clause 21 (Guarantee and Indemnity) of the Facilities
Agreement and the security rights constituted or evidenced by the Transaction
Security Documents are and remain in full force and effect and apply as from the
Effective Date to, inter alia, the Amended and Restated Facilities Agreement and
the guarantees granted pursuant to Clause 21 (Guarantee and Indemnity) of the
Facilities Agreement will continue to be legal, valid, binding and enforceable
in accordance with their respective terms. 6. GENERAL 6.1. The provisions of
Clauses 38 (Remedies and Waivers), 37 (Partial Invalidity), 35 (Notices) and 46
(Enforcement) of the Facilities Agreement shall be deemed to be incorporated in
this Agreement (with such conforming amendments as the context requires) as if
set out in this Agreement. 6.2. Neither the execution of this Agreement nor the
making of any amount available under the Facilities Agreement or the Amended and
Restated Facilities Agreement amounts to a waiver of any outstanding Event of
Default. 6.3. This Agreement is designated by the Parent and the Agent as a
Finance Document. 6.4. The Working Capital Facility Letter and each of the
agreements in terms of which the Retail Facilities are provided are designated
by the Parent and the Agent as Finance Documents. EH8407053.4 3



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre005.jpg]
6.5. Each Obligor hereby confirms that the amendment and restatement of the
Facilities Agreement pursuant to this Agreement is an amendment and restatement
within the contemplation of the Finance Documents. 6.6. The Parent shall, and
shall procure that each other Obligor will, at the request of the Agent and at
its own expense, do all such acts and things necessary to give effect to the
amendments effected or to be effected pursuant to this Agreement. 7.
COUNTERPARTS This Agreement may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement. 8. GOVERNING LAW This Agreement is, and any
non-contractual obligations arising out of or in connection with it are,
governed by English law. This Agreement has been entered into on the date stated
at the beginning of this Agreement. EH8407053.4 4



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre006.jpg]
SCHEDULE 1 PART I THE BORROWERS Schuh Limited (Reg. No. SC125327) (Scotland)
Schuh (ROI) Limited (Reg. No. 272987) (Ireland) PART II THE GUARANTORS Schuh
Limited (Reg. No. SC125327) (Scotland) Schuh (ROI) Limited (Reg. No. 272987)
(Ireland) EH8407053.4 5



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre007.jpg]
SCHEDULE 2 CONDITIONS PRECEDENT 1. Obligors (a) A copy of the Constitutional
Documents of each Obligor or a certificate of an authorised signatory of the
Parent confirming that there has been no change to such documents since 26 April
2017. (b) A copy of a resolution of the board or, if applicable, a committee of
the board of directors of each Obligor: (i) approving the terms of, and the
transactions contemplated by, this Agreement, any Finance Documents and all
conditions precedent hereto and resolving that it execute, deliver and perform
this Agreement, any Finance Documents and all conditions precedent hereto; (ii)
authorising a specified person, on its behalf to sign and/or despatch all
documents and notices to be signed and/or despatched by it under or in
connection with this Agreement. (c) Certificates of an authorised signatory of
the Parent certifying that each copy document relating to it specified in this
Schedule 2 is true and complete and in full force and effect as at a date no
earlier than the date of this Agreement. 2. Finance Documents (a) An English law
deed of confirmation in favour of the Security Trustee granted by Genesco in
respect of the existing Genesco Guarantee and signed by a duly authorised
officer of Genesco. (b) An Irish law deed of confirmation in favour of the
Security Trustee granted by the Parent and Schuh Ireland in respect of the
existing Transaction Security Documents to which they are a party. 3. Legal
Opinions Legal opinions of: (a) Dickson Minto W.S., legal advisers to the Agent
as to Scots law and English law, each addressed to the Finance Parties; and (b)
Matheson, legal adviser to the Agent as to Irish law, addressed to the Finance
Parties. EH8407053.4 6



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre008.jpg]
4. Other documents and evidence (a) This Agreement executed by the Obligors. (b)
Any information and evidence required by the Finance Parties in respect of any
Obligor to comply with its know your customer or anti money laundering
procedures. (c) A copy of any other Authorisation or other document, opinion or
assurance which the Agent considers to be necessary or desirable (if it has
notified the Parent accordingly) in connection with the entry into and
performance of the transactions contemplated by this Agreement or for the
validity and enforceability of this Agreement. (d) Evidence satisfactory to the
Agent that the Parent is in compliance with Clause 25.36 (Guarantors) of the
Amended and Restated Facilities Agreement as at the Effective Date. (e)
Confirmation by the Parent to the Agent of all amounts due by it or any of its
Subsidiaries to Genesco or any of its Subsidiaries (other than the Parent and
its Subsidiaries) as at the Effective Date. EH8407053.4 7



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre009.jpg]
SCHEDULE 3 FORM OF AMENDED AND RESTATED FACILITIES AGREEMENT £19,000,000
FACILITIES AGREEMENT for SCHUH LIMITED as Parent arranged by LLOYDS BANK PLC as
Mandated Lead Arranger with LLOYDS BANK PLC acting as Agent and LLOYDS BANK PLC
acting as Security Trustee EH8407053.4 8



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre010.jpg]
CONTENTS 1. DEFINITIONS AND
INTERPRETATION....................................................................
12 2. THE
FACILITIES.........................................................................................................
51 3. PURPOSE
..................................................................................................................
52 4. CONDITIONS OF
UTILISATION................................................................................
53 5. UTILISATION –
LOANS..............................................................................................
55 6. OPTIONAL
CURRENCIES.........................................................................................
57 7. ANCILLARY
FACILITIES............................................................................................
58 8.
REPAYMENT..............................................................................................................
63 9. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION ........................
65 10. MANDATORY PREPAYMENT
...................................................................................
66 11. RESTRICTIONS
.........................................................................................................
70 12. INTEREST
..................................................................................................................
72 13. INTEREST
PERIODS.................................................................................................
73 14. CHANGES TO THE CALCULATION OF
INTEREST................................................. 74 15.
FEES...........................................................................................................................
75 16. TAX GROSS UP AND
INDEMNITIES........................................................................
77 17. INCREASED
COSTS..................................................................................................
89 18. OTHER INDEMNITIES
...............................................................................................
90 19. MITIGATION BY THE
LENDERS...............................................................................
93 20. COSTS AND EXPENSES
..........................................................................................
93 21. GUARANTEE AND INDEMNITY
................................................................................
95 22.
REPRESENTATIONS.................................................................................................
99 23. INFORMATION UNDERTAKINGS
........................................................................... 108
24. FINANCIAL
COVENANTS........................................................................................
114 25. GENERAL UNDERTAKINGS
...................................................................................
120 26. EVENTS OF DEFAULT
............................................................................................
132 27. CHANGES TO THE
LENDERS................................................................................
138 28. CHANGES TO THE OBLIGORS
..............................................................................
145 29. ROLE OF THE AGENT, THE ARRANGER AND
OTHERS..................................... 150 EH8407053.4 9



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre011.jpg]
30. ROLE OF THE SECURITY
TRUSTEE..................................................................... 161
31. CONDUCT OF BUSINESS BY THE FINANCE PARTIES
....................................... 170 32. SHARING AMONG THE FINANCE
PARTIES ......................................................... 170 33.
PAYMENT
MECHANICS..........................................................................................
173 34.
SET-OFF...................................................................................................................
177 35. NOTICES
..................................................................................................................
178 36. CALCULATIONS AND
CERTIFICATES...................................................................
180 37. PARTIAL INVALIDITY
..............................................................................................
180 38. REMEDIES AND
WAIVERS.....................................................................................
181 39. AMENDMENTS AND WAIVERS
..............................................................................
181 40.
CONFIDENTIALITY..................................................................................................
189 41. DISCLOSURE OF LENDER DETAILS BY AGENT
................................................. 193 42. CONFIDENTIALITY OF
FUNDING RATES ............................................................. 195
43. COUNTERPARTS
....................................................................................................
196 44. CONTRACTUAL RECOGNITION OF
BAIL-IN......................................................... 197 45.
GOVERNING LAW
...................................................................................................
198 46. ENFORCEMENT
......................................................................................................
198 SCHEDULE 1 THE ORIGINAL PARTIES
............................................................................ 200
SCHEDULE 2 CONDITIONS PRECEDENT
........................................................................ 202
SCHEDULE 3
REQUEST.....................................................................................................
205 SCHEDULE 4 [Not
restated].................................................................................................
208 SCHEDULE 5 FORM OF TRANSFER CERTIFICATE
........................................................ 209 SCHEDULE 6 FORM OF
ASSIGNMENT AGREEMENT..................................................... 213
SCHEDULE 7 FORM OF ACCESSION LETTER
................................................................ 217 SCHEDULE 8
FORM OF RESIGNATION
LETTER............................................................. 218 SCHEDULE
9 FORM OF COMPLIANCE
CERTIFICATE.................................................... 219 SCHEDULE 10
FORM OF INCREASE CONFIRMATION
................................................... 220 SIGNATURES TO SEVENTH
AMENDMENT AND RESTATEMENT AGREEMENT........... 225 EH8407053.4 10



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre012.jpg]
THIS AGREEMENT is the amended and restated form of a facility agreement
originally dated 10 November 2010 and as amended and restated on 1 November
2013, 19 June 2014 and, 19 May 2015 as amended on 29 December 2016 and as
amended and restated on 26 April 2017 and as amended on 25 September 2019, on 9
October 2019, 29 October 2019 and as amended and restated on 15 November 2019
and as amended 31 January 2020 and in its amended and restated form is made
between: (1) SCHUH LIMITED a company incorporated in Scotland with registered
number SC125327 and with its registered office at 1 Neilson Square, Deans
Industrial Estate, Livingston, EH54 8RQ , listed in Part I of Schedule 1 (The
Original Parties) as borrower and guarantor (the "Parent"); (2) THE COMPANIES
listed in Part I of Schedule 1 (The Original Parties) as borrowers (the
"Borrowers"); (3) THE COMPANIES listed in Part I of Schedule 1 (The Original
Parties) as guarantors (the "Guarantors"); (4) LLOYDS BANK PLC with registered
number 00002065 and having its registered office at 25 Gresham Street, London
EC2V 7HN as mandated lead arranger (the "Arranger"); (5) THE FINANCIAL
INSTITUTIONS listed in Part II of Schedule 1 (The Original Parties) as lenders
(the "Original Lenders"); (6) LLOYDS BANK PLC with registered number 00002065
and having its registered office at 25 Gresham Street, London EC2V 7HN as agent
of the other Finance Parties (the "Agent"); and (7) LLOYDS BANK PLC with
registered number 00002065 and having its registered office at 25 Gresham
Street, London EC2V 7HN as security trustee for the Secured Parties (the
"Security Trustee"). IT IS AGREED as follows: EH8407053.4 11



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre013.jpg]
SECTION 1 INTERPRETATION 1. DEFINITIONS AND INTERPRETATION 1.1. Definitions In
this Agreement: "Acceptable Bank" means: (a) a bank or financial institution
duly authorised under applicable laws to carry on the business of banking
(including, without limitation, the business of making deposits) which is
approved in writing by the Agent; or (b) any Finance Party. "Accession Letter"
means a document substantially in the form set out in Schedule 7 (Form of
Accession Letter). "Accounting Period" means each of the twelve periods in any
Financial Year for which the Parent is to prepare monthly management accounts
for the purposes of this Agreement. "Accounting Principles" means generally
accepted accounting principles in the UK, including IFRS. "Accounting Reference
Date" means the accounting reference date for the purposes of section 391 of the
Companies Act 2006, being 31 January in the case of each member of the Group,
(with their financial year ending not more than 7 days after, or less than 7
days before, such date). "Acquisition Agreement" means the sale and purchase
agreement dated on or about the Restatement Date setting out the terms on which
the UK Acquisition Company is to acquire the shares in SGL. "Additional
Borrower" means a company which becomes a Borrower in accordance with Clause 28
(Changes to the Obligors). "Additional Guarantor" means a company which becomes
a Guarantor in accordance with Clause 28 (Changes to the Obligors). "Additional
Livingston Property" means the subjects known as 240 (and formerly known as Plot
D, Phase II), J4M8 Distribution Park, Bathgate, EH48 2EA being the subjects (IN
THE FIRST PLACE) registered in the Land Register of Scotland under Title Number
WLN39760; and (IN THE SECOND PLACE) the subjects at J4M8 Distribution Park lying
to the north west of Inchmuir Road, Whitehill Industrial Estate, by Bathgate,
shown tinted pink EH8407053.4 12



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre014.jpg]
on the plan 2 contained in Schedule 4 to the Fifth Amendment and Restatement
Agreement and forming part of the subjects registered under Title Number
WLN6795. "Additional Obligor" means an Additional Borrower or an Additional
Guarantor. "Additional Standard Security" means the standard security by the
Parent in favour of the Security Trustee in respect of the Additional Livingston
Property dated on or around the Second Restatement Date. "Affiliate" means, in
relation to any person, a Subsidiary of that person or a Holding Company of that
person or any other Subsidiary of that Holding Company. "Agent's Spot Rate of
Exchange" means the Agent's spot rate of exchange for the purchase of the
relevant currency with the Base Currency in the London foreign exchange market
at or about 11.00 a.m. on a particular day. "Amendment and Restatement
Agreement" means the amendment and restatement agreement in respect of this
Agreement dated on the Restatement Date. "Ancillary Commencement Date" means, in
relation to an Ancillary Facility, the date on which that Ancillary Facility is
first made available which date shall be a Business Day within the Availability
Period. "Ancillary Commitment" means, in relation to an Ancillary Facility, the
maximum Base Currency Amount which the relevant Lender has agreed (whether or
not subject to satisfaction of conditions precedent) to make available from time
to time under an Ancillary Facility and which has been authorised as such under
Clause 6 (Ancillary Facilities), to the extent that amount is not cancelled or
reduced under this Agreement or the Ancillary Documents relating to that
Ancillary Facility. "Ancillary Document" means each document relating to or
evidencing the terms of an Ancillary Facility. "Ancillary Facility" means any
ancillary facility made available by the relevant Lender in accordance with
Clause 6 (Ancillary Facilities). "Ancillary Outstandings" means, at any time, in
relation to an Ancillary Facility then in force the aggregate of the equivalents
(as calculated by the relevant Lender) in the Base Currency of the following
amounts outstanding under that Ancillary Facility: (a) the principal amount
under each overdraft facility and term loan facility (net of any Available
Credit Balance); (b) the face amount of each guarantee, bond and letter of
credit under that Ancillary Facility; and (c) the amount fairly representing the
aggregate exposure (excluding interest and similar charges) of the relevant
Lender under each other type of accommodation provided under that Ancillary
Facility, EH8407053.4 13



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre015.jpg]
in each case as determined by the relevant Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Documents. "Annual Financial Statements" means the financial
statements for a Financial Year delivered pursuant to paragraph (a) of Clause
23.1 (Financial Statements). "Anti-Corruption Laws" means all laws, rules and
regulations of any jurisdiction applicable to any Obligor from time to time
concerning or relating to bribery, money- laundering or corruption. "Article 55
BRRD" means Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms. "Assignment
Agreement" means an agreement substantially in the form set out in Schedule 6
(Form of Assignment Agreement) or any other form agreed between the relevant
assignor and assignee. "Auditors" means one of PricewaterhouseCoopers, Ernst &
Young, KPMG, Deloitte & Touche or such other firm approved by the relevant
Obligor. "Authorisation" means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration. "Availability Period"
means, in respect of Facility A and Facility B, the period from and including
the date of this Agreement to and including the Fourth Restatement Date, in
respect of Facility C, the period from and including the Seventh Restatement
Date to the Termination Date in respect of Facility C and, in respect of
Facility D, the period from and including the Sixth Restatement Date to the
Termination Date in respect of Facility D. "Available Commitment" means, in
relation to a Facility, a Lender's Commitment under that Facility minus (subject
as set out below): (a) the Base Currency Amount of its participation in any
outstanding Utilisations under that Facility and the amount of any Ancillary
Commitment; and (b) in relation to any proposed Utilisation, the Base Currency
Amount of its participation in any other Utilisations that are due to be made
under that Facility on or before the proposed Utilisation Date and the amount of
any Ancillary Commitment in relation to any new Ancillary Facility that is due
to be made available on or before the proposed Utilisation Date, other than, in
relation to any proposed Utilisation under a Revolving Facility only, that
Lender's participation in any Revolving Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date and any Ancillary Commitment
to the extent that it is due to be reduced or cancelled on or before the
proposed Utilisation Date. "Available Credit Balance" means, in relation to an
Ancillary Facility, credit balances on any account of any Borrower of that
Ancillary Facility to the extent that those credit EH8407053.4 14



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre016.jpg]
balances are freely available to be set off by the relevant Lender against
liabilities owed to it by that Borrower under that Ancillary Facility.
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
"Bail-In Action" means the exercise of any Write-down and Conversion Powers.
"Bail-In Legislation" means, in relation to any EEA Member Country which has
implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time. "Base Currency" means, in respect of Facility B and
Facility C, sterling and, in respect of Facility D, euro. "Base Currency Amount"
means: (a) in relation to a Utilisation, the amount specified in the Utilisation
Request delivered by a Borrower for that Utilisation (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent's Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement); and (b) in relation to an Ancillary Commitment, the amount specified
as such in the notice delivered to the relevant Lender by the Parent pursuant to
Clause 7.2 (Availability) (or, if the amount specified is not denominated in the
Base Currency, that amount converted into the Base Currency at the Agent's Spot
Rate of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the
relevant Lender receives the notice of the Ancillary Commitment in accordance
with the terms of this Agreement), as adjusted to reflect any repayment,
prepayment, consolidation or division of a Utilisation, or (as the case may be)
cancellation or reduction of an Ancillary Facility. "Base Rate" means the
official bank rate of the Bank of England from time to time. Base Rate may be
varied (either up or down) at any time. If Base Rate changes, the change will be
immediately reflected in the rate of interest charged or calculated on the
Loans. Notice of changes is currently displayed in United Kingdom branches of
the Lender and on the Lender's website. "Blocking Law" means: EH8407053.4 15



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre017.jpg]
(a) any provision of Council Regulation (EC) No. 2271/1996 of November 1996 (or
any law or regulation implementing such Regulation in any member state of the
European Union or the United Kingdom; (b) any similar blocking or anti-boycott
law. "Borrower" means a Borrower listed in Part I of Schedule 1 (The Original
Parties) or an Additional Borrower unless it has ceased to be a Borrower in
accordance with Clause 28 (Changes to the Obligors). "Break Costs" means the
amount (if any) by which: (a) the interest (excluding Margin) which a Lender
should have received for the period from the date of receipt of all or any part
of its participation in a Loan or Unpaid Sum to the last day of the current
Interest Period in respect of that Loan or Unpaid Sum, had the principal amount
or Unpaid Sum received been paid on the last day of that Interest Period;
exceeds: (b) the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period. "Budget" means any budget delivered by the Parent to
the Agent pursuant to Clause 23.4 (Budget). "Business Acquisition" means the
acquisition of a company or any shares or securities or a business or
undertaking (or, in each case, any interest in any of them) or the incorporation
of a company. "Business Day" means a day (other than a Saturday or Sunday) on
which banks are open for general business in London, and (in relation to any
date for payment or purchase of Euro) any TARGET Day. "Business Plan" means the
business plan prepared by SGL and delivered to the Agent on or around 23 July
2010 including the agreed form financial projections of SGL and its
subsidiaries. "Capital Expenditure" means any expenditure or obligation (other
than expenditure or obligations in respect of Business Acquisitions) in respect
of expenditure which, in accordance with the Accounting Principles, is treated
as capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease). EH8407053.4 16



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre018.jpg]
"Cash" means, at any time, cash in hand or at bank or amounts on deposit with a
Lender (which, for the avoidance of any doubt, includes any cash held by way of
cash cover for any reason) which are freely transferable and freely convertible
and accessible by a member of the Group within 7 days together with (without
double counting) cash in transit and in any such case is not subject to any
Security (other than the Transaction Security). "Cashflow" has the meaning given
to that term in Clause 24.1 (Financial definitions). "Change of Control" means
(A) any person or group of persons acting in concert gains direct or indirect
control of Genesco after the Restatement Date, (B) Genesco ceases to have legal
and beneficial ownership of the entire issued share capital of UK Acquisition
Company, (C) UK Acquisition Company ceases to have legal and beneficial
ownership of the entire issued share capital of SGL, (D) SGL ceases to have
legal and beneficial ownership of the entire issued share capital of Holdings,
(E) Holdings ceases to have legal and beneficial ownership of the entire issued
share capital of the Parent, (F) the Parent ceases to have legal and beneficial
ownership of Schuh Ireland or (G) any person or group of persons acting in
concert gains direct or indirect control of the Parent after the Sixth Amendment
and Restatement Date. For the purposes of this definition: "control" of the
Parent means: (a) the power (whether by way of ownership of shares, proxy,
contract, agency or otherwise) to: (i) cast, or control the casting of, more
than 50% of the maximum number of votes that might be cast at a general meeting
of the Parent; or (A) appoint or remove all, or the majority, of the directors
or other equivalent officers of the Parent; or (B) give directions with respect
to the operating and financial policies of the Parent with which the directors
or other equivalent officers of the Parent are obliged to comply; and/or (C) the
holding beneficially of more than 50% of the issued share capital of the Parent
(excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital); (b) "control" of Genesco means: (i) any "person" or "group" (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the "beneficial
owner" (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have "beneficial
EH8407053.4 17



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre019.jpg]
ownership" of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right being an "option right") directly or indirectly, of more than 50% of
the equity securities of Genesco entitled to vote for members of the board of
directors or equivalent governing body of Genesco on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); and/or (ii) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent body of Genesco cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in paragraph (i) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in paragraphs
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body; (c) "acting in
concert" means, a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition directly or indirectly of shares in the Parent by any of them,
either directly or indirectly, to obtain or consolidate control of the Parent.
"Charged Property" means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.
"Code" means the US Internal Revenue Code of 1986. "Collateral Warranty
Assignment" means the assignment in security granted by the Parent in favour of
the Security Trustee of the contractor's collateral warranty dated 17 February
2011 between RP IOM GP Limited and RP IOM Nominees Limited and Twintec Limited,
as assigned to the Parent on or around the Second Restatement Date. "Commitment"
means a Facility A Commitment, a Facility B Commitment, a Facility C Commitment
or a Facility D Commitment. "Compliance Certificate" means a certificate
substantially in the form set out in Schedule 9 (Form of Compliance
Certificate). "Compounded SONIA" means the compounded average of SONIA for a
term having approximately the same tenor (disregarding any business day
adjustment) as the applicable Interest Period(s) under the Loans, with the rate,
or methodology for the rate, and conventions for the rate (which may include
compounding in arrear with a pre- determined lag over an observation period as a
mechanism to determine the interest EH8407053.4 18



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre020.jpg]
amount payable prior to the end of each Interest Period) as determined by the
Agent. In making such determination, the Agent may (but is not obliged to) take
into account terms that (a) are generally accepted in the international or
domestic lending market for loans that use Compounded SONIA and/or (b) are
consistent with similar loan facilities using Compounded SONIA originated by the
Agent (or other members of the LBG Group) to similar borrowers. The Agent may
rely on any screen rate or index of a compounded average of SONIA that is
administered by an administrator of that rate or index and is (or becomes)
publicly available or displayed by such administrator or other information
service from time to time. "Confidential Information" means all information
relating to the Parent, any Obligor, the Group, the Finance Documents or a
Facility of which a Finance Party becomes aware in its capacity as, for the
purpose of becoming, a Finance Party or which is received by a Finance Party in
relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or a Facility from either: (a) any member of the Group or any of its
advisers; or (b) another Finance Party, if the information was obtained by that
Finance Party directly or indirectly from any member of the Group or any of its
advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that: (i) is or becomes public information other than as a
direct or indirect result of any breach by that Finance Party of Clause 40
(Confidentiality); or (ii) is identified in writing at the time of delivery as
non-confidential by any member of the Group or any of its advisers; (iii) is
known by that Finance Party before the date the information is disclosed to it
in accordance with paragraphs (a) or (b) above or is lawfully obtained by that
Finance Party after that date, from a source which is, as far as that Finance
Party is aware, unconnected with the Group and which, in either case, as far as
that Finance Party is aware, has not been obtained in breach of, and is not
otherwise subject to, any obligation of confidentiality. "Confidentiality
Undertaking" means a confidentiality undertaking substantially in a recommended
form of the LMA or in any other form agreed between the Parent and the Agent.
"Constitutional Documents" means the certificate of incorporation, the
certificate of incorporation on change of name (if any) and the memorandum and
articles of association of the Parent. "CTA" means the Corporation Tax Act 2009.
EH8407053.4 19



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre021.jpg]
"Deal Costs" means all fees, costs and expenses, stamp, registration and other
Taxes incurred by the Parent or any other member of the Group in connection with
the Transaction Documents. "Debt Purchase Transaction" means, in relation to a
person, a transaction where such person: (a) purchases by way of assignment or
transfer; (b) enters into any sub-participation in respect of; or (c) enters
into any other agreement or arrangement having an economic effect substantially
similar to a sub-participation in respect of, any Commitment or amount
outstanding under this Agreement. "Default" means an Event of Default or any
event or circumstance specified in Clause 26 (Events of Default) which would
(with the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the
foregoing) be an Event of Default. "Defaulting Lender" means any Lender: (a)
which has failed to make its participation in a Loan available or has notified
the Agent that it will not make its participation in a Loan available by the
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders'
participation); (b) which has rescinded or repudiated a Finance Document; or (c)
with respect to which an Insolvency Event has occurred and is continuing,
unless, in the case of paragraph (a) above: (i) its failure to pay is caused by:
(A) administrative or technical error; or (B) a Disruption Event; and payment is
made within 5 Business Days of its due date; or (ii) the Lender is disputing in
good faith whether it is contractually obliged to make the payment in question;
(iii) it is unlawful in any relevant jurisdiction for the Lender to make that
payment (provided that this shall not prejudice the rights of the Borrowers
under Clause 9.1 (Illegality); (iv) the failure to make that payment is caused
by the negligence or wilful default of a third party beyond its control;
EH8407053.4 20



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre022.jpg]
(v) the failure to make that payment is caused by an administrative or technical
error experienced by a third party beyond its control; or (vi) the Agent is an
Impaired Agent and a Borrower has failed to notify the Lenders by giving not
less than 3 Business Days prior notice of alternative arrangements for that
payment. "Delegate" means any delegate, agent, attorney or co-trustee appointed
by the Security Trustee. "Designated Gross Amount" means the amount notified by
the Parent to the Agent upon the establishment of a Multi-account Overdraft as
being the maximum amount of Gross Outstandings that will, at any time, be
outstanding under that Multi-account Overdraft. "Designated Net Amount" means
the amount notified by the Parent to the Agent upon the establishment of a
Multi-account Overdraft as being the maximum amount of Net Outstandings that
will, at any time, be outstanding under that Multi-account Overdraft.
"Designated Person" means a person listed on the European Union's Consolidated
List of Persons, Groups and Entities subject to EU Financial Sanctions, the
Consolidated List of Financial Sanctions Targets issued by Her Majesty's
Treasury of the United Kingdom, the Specially Designated Nationals and Blocked
Persons list issued by the Office of Foreign Assets Controls of the US
Department of Treasury or any similar list issued or maintained or made public
by any Sanctions Authority, each as amended, supplemented or substituted from
time to time. "Disruption Event" means either or both of: (a) a material
disruption to those payment or communications systems or to those financial
markets which are, in each case, required to operate in order for payments to be
made in connection with the Facilities (or otherwise in order for the
transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party: (i) from performing its payment
obligations under the Finance Documents; or (ii) from communicating with other
Parties in accordance with the terms of the Finance Documents, and which (in
either such case) is not caused by, and is beyond the control of, the Party
whose operations are disrupted. EH8407053.4 21



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre023.jpg]
"Dormant Subsidiary" means a member of the Group which does not trade (for
itself or as agent for any person) and does not own, legally or beneficially,
assets (including, without limitation, indebtedness owed to it) which in
aggregate have a value of £5,000 or more or its equivalent in other currencies.
"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway. "Eligible Institution" means any Lender or other bank,
financial institution, trust, fund or other entity selected by the Parent and
which, in each case, is not a member of the Group nor an Investor nor an
Affiliate of an Investor and which is further acceptable to the Agent (acting
reasonably). "Environment" means humans, animals, plants and all other living
organisms including the ecological systems of which they form part and the
following media: (a) air (including, without limitation, air within natural or
man-made structures, whether above or below ground); (b) water (including,
without limitation, territorial, coastal and inland waters, water under or
within land and water in drains and sewers); and (c) land (including, without
limitation, land under water). "Environmental Claim" means any claim,
proceeding, notice or investigation by any person in respect of any
Environmental Law. "Environmental Law" means any applicable law or regulation
which relates to: (a) the pollution or protection of the Environment; (b) the
conditions of the workplace; or (c) any emission, generation, handling, storage,
disposal, removal, use, release, spillage or discharge of any substance which,
alone or in combination with any other, is capable of causing harm to the
Environment including, without limitation, any waste. "Environmental Permits"
means any permit and other Authorisation and the filing of any notification,
report or assessment required under any Environmental Law for the operation of
the business of any member of the Group conducted on or from the properties
owned or used by any member of the Group. "Escrow Account" means an
interest-bearing account: (a) held in Scotland by a Borrower with the Agent or
the Security Trustee; (b) identified in a letter between the Parent and the
Agent as the Escrow Account; EH8407053.4 22



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre024.jpg]
(c) subject to Security in favour of the Security Trustee, which Security is in
form and substance satisfactory to the Agent and the Security Trustee; and (d)
from which no withdrawals may be made by any members of the Group except as
contemplated by this Agreement, (as the same may be re-designated, substituted
or replaced from time to time). "Escrow Account Certificate" means, in respect
of any Quarter Date, a certificate signed by two directors of the Parent (one of
whom must be the chief financial officer of the Group) confirming that as at
such Quarter Date: (a) no Default is continuing; (b) the Parent has complied
with each of the financial covenants set out in Clause 24.2 (Financial
condition) on each Quarter Date up to and including the date of the relevant
Escrow Account Certificate provided that, in the case of each Quarter Date
occurring after the Relevant Quarter Date (as defined in Clause 24.4(a)), no
account is taken of any New Shareholder Injection; and (c) the Parent will
comply with each of the financial covenants set out in Clause 24.2 (Financial
condition) on each of the two Quarter Dates falling after the Quarter Date as at
which the relevant Escrow Account Certificate is given, and attaching such
supporting evidence as the Agent may reasonably request in connection with such
confirmation provided that in the case of each of such Quarter Dates no account
is taken of any New Shareholder Injection. "EU Bail-In Legislation Schedule"
means the document described as such and published by the LMA (or any successor
person) from time to time. "Euro" and the figure "€" means the single currency
of the Participating Member States. "EURIBOR" means, in relation to any Loan in
Euro: (a) the applicable Screen Rate as of 11.00 a.m. (Brussels time) for Euro
and for a period equal in length to the Interest Period of that Loan; or (b) as
otherwise determined pursuant to Clause 14.1 (Unavailability of Screen Rate),
and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero. "Event of Default" means any event or circumstance specified as such in
Clause 26 (Events of Default). "Existing Retail Facilities" means the retail and
merchant service facilities currently provided by Lloyds Cardnet to the Group.
"Facility" means Facility A, Facility B, Facility C or Facility D and
"Facilities" means all or any of them as the context requires. EH8407053.4 23



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre025.jpg]
"Facility A" means the term loan facility made available under this Agreement as
described in paragraph (a)(i) of Clause 2.1 (The Facilities). "Facility A
Commitment" means: (a) in relation to an Original Lender, the amount set
opposite its name under the heading "Facility A Commitment" in Part II of
Schedule 1 (The Original Parties) and the amount of any other Facility A
Commitment transferred to it under this Agreement; and (b) in relation to any
other Lender, the amount of any Facility A Commitment transferred to it under
this Agreement, to the extent not cancelled, reduced or transferred by it under
this Agreement. "Facility A Loan" means a loan made or to be made under Facility
A or the principal amount outstanding for the time being of that loan. "Facility
A Repayment Date" means each date set out in paragraph (a) of Clause 8.1
(Repayment of Term Loans). "Facility A Repayment Instalment" means each of the
repayment instalments set out in paragraph (a) of Clause 8.1 (Repayment of Term
Loans) opposite the relevant Facility A Repayment Date. "Facility B" means the
term loan facility made available under this Agreement as described in paragraph
(a)(ii) of Clause 2.1 (The Facilities). "Facility B Commitment" means: (a) in
relation to an Original Lender, the amount set opposite its name under the
heading "Facility B Commitment" in Part II of Schedule 1 (The Original Lenders)
and the amount of any other Facility B Commitment transferred to it under this
Agreement; and (b) in relation to any other Lender, the amount of any Facility B
Commitment transferred to it under this Agreement, to the extent not cancelled,
reduced or transferred by it under this Agreement. "Facility B Loan" means a
loan made or to be made under Facility B or the principal amount outstanding for
the time being of that loan. "Facility B Repayment Date" means each date set out
in paragraph (b) of Clause 8.1 (Repayment of Term Loans). "Facility B Repayment
Instalment" means each of the repayment instalments set out in paragraph (b) of
Clause 8.1 (Repayment of Term Loans) opposite the relevant Facility B Repayment
Date. EH8407053.4 24



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre026.jpg]
"Facility C" means the revolving loan facility made available under this
Agreement as described in paragraph (a)(iii) of Clause 2.1 (The Facilities).
"Facility C Commitment" means: (a) in relation to an Original Lender, the amount
in the Base Currency set opposite its name under the heading "Facility C
Commitment" in Part II of Schedule 1 (The Original Parties) and the amount of
any other Facility C Commitment transferred to it under this Agreement; and (b)
in relation to any other Lender, the amount of any Facility C Commitment
transferred to it under this Agreement, to the extent not cancelled, reduced or
transferred by it under this Agreement. "Facility C Loan" means a loan made or
to be made under Facility C or the principal amount outstanding for the time
being of that loan. "Facility D" means the revolving loan facility made
available under this Agreement as described in paragraph (a)(iv) of Clause 2.1
(The Facilities). "Facility D Commitment" means: (a) in relation to an Original
Lender, the amount set opposite its name under the heading "Facility D
Commitment" in Part II of Schedule 1 (The Original Lenders) and the amount of
any other Facility D Commitment transferred to it under this Agreement; and (b)
in relation to any other Lender, the amount of any Facility D Commitment
transferred to it under this Agreement, to the extent not cancelled, reduced or
transferred by it under this Agreement. "Facility D Loan" means a loan made or
to be made under Facility D or the principal amount outstanding for the time
being of that loan. "Facility Office" means: (a) in respect of a Lender, the
office or offices notified by that Lender to the Agent in writing on or before
the date it becomes a Lender (or, following that date, by not less than five
Business Days' written notice) as the office or offices through which it will
perform its obligations under this Agreement; or (b) in respect of any other
Finance Party, the office in the jurisdiction in which it is resident for tax
purposes. "FATCA" means: (c) sections 1471 to 1474 of the Code or any associated
regulations; EH8407053.4 25



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre027.jpg]
(d) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or (e) any agreement pursuant to the implementation of
any treaty, law or regulation referred to in paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction. "FATCA Application Date" means:
(f) in relation to a "withholdable payment" described in section 1473(1)(A)(i)
of the Code (which relates to payments of interest and certain other payments
from sources within the US), 1 July 2014; or (g) in relation to a "passthru
payment" described in section 1471(d)(7) of the Code not falling within
paragraph (a) above, the first date from which such payment may become subject
to a deduction or withholding required by FATCA. "FATCA Deduction" means a
deduction or withholding from a payment under a Finance Document required by
FATCA. "FATCA Exempt Party" means a Party that is entitled to receive payments
free from any FATCA Deduction. "Fee Letter" means any letter or letters dated on
or about the date of this Agreement between the Arranger and the Parent (or the
Agent and the Parent or the Security Trustee and the Parent) setting out any of
the fees referred to in Clause 15 (Fees). "Fifth Amendment and Restatement
Agreement" means the amendment and restatement agreement in respect of this
Agreement dated on or around 26 April 2017. "Fifth Restatement Date" means the
Effective Date as defined in the Fifth Amendment and Restatement Agreement.
"Finance Document" means this Agreement, any Accession Letter, any Ancillary
Document, any Compliance Certificate, any Fee Letter, the Genesco Guarantee, any
Hedging Agreement, the Intercreditor Agreement, any Resignation Letter, any
Selection Notice, the Subordination Agreements, any Transaction Security
Document, any Utilisation Request, the Working Capital Facility Letter (and any
renewal or replacement thereof in respect of such facilities provided by Lloyds
Bank plc), the Amendment and Restatement Agreement, the Second Amendment and
Restatement Agreement, the Third Amendment and Restatement Agreement, the Fourth
Amendment and Restatement Agreement, the Fifth Amendment and Restatement
Agreement, the Sixth Amendment and Restatement Agreement, the Seventh Amendment
and Restatement Agreement, the letters amending this Agreement dated 25
September 2019, 9 October 2019, 29 October 2019 and 31 EH8407053.4 26



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre028.jpg]
January 2020, and any document entered into in respect of the Lloyds Retail
Facilities and any other document designated as a "Finance Document" by the
Agent and the Parent. "Finance Lease" means any lease or hire purchase contract
which would, in accordance with the Accounting Principles, be treated as a
finance or capital lease. "Finance Party" means the Agent, the Arranger, the
Security Trustee, a Lender, the Working Capital Lender and Lloyds Bank plc (or
any other member of the LBG Group) as provider of the Lloyds Retail Facilities.
"Financial Due Diligence Report" means the report by KPMG dated on or around the
date of this Agreement relating to the Parent and its subsidiaries and addressed
to, and/or capable of being relied upon by, Lloyds Bank plc as original lender.
"Financial Indebtedness" means any indebtedness for or in respect of: (a) moneys
borrowed and debit balances at banks or other financial institutions; (b) any
acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent); (c) any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument; (d) the amount
of any liability in respect of Finance Leases; (e) receivables sold or
discounted (other than any receivables to the extent they are sold on a
non-recourse basis and meet any requirement for de-recognition under the
Accounting Principles); (f) any Treasury Transaction (and, when calculating the
value of that Treasury Transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
Treasury Transaction, that amount) shall be taken into account); (g) any
counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution; (h) any amount raised by the issue of redeemable shares
which are redeemable (other than at the option of the issuer) before the
Termination Date or are otherwise classified as borrowings under the Accounting
Principles; (i) any amount of any liability under an advance or deferred
purchase agreement if (i) one of the primary reasons behind entering into the
agreement is to raise finance or to finance the acquisition or construction of
the asset or service in question or (ii) the agreement is in respect of the
supply of assets or services and payment is due more than 90 days after the date
of supply; EH8407053.4 27



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre029.jpg]
(j) any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and (k) the amount of any liability in respect of any
guarantee for any of the items referred to in paragraphs (a) to (j) above.
"Financial Quarter" has the meaning given to that term in Clause 24.1 (Financial
definitions). "Financial Year" has the meaning given to that term in Clause 24.1
(Financial definitions). "Flotation" means: (a) a successful application being
made for the admission of any part of the share capital of any member of the
Group to the Official List maintained by the Financial Conduct Authority and the
admission of any part of the share capital of any member of the Group to trading
on the London Stock Exchange plc; or (b) the grant of permission to deal with
any part of the issued share capital of any member of the Group on the
Alternative Investment Market or the Main Board or Growth Board of the ICAP
Securities & Derivatives Exchange Limited (ISDX) or on any recognised investment
exchange (as that term is used in the Financial Services and Markets Act 2000)
or in or on any exchange or market replacing the same or any other exchange or
market in any country. "Fourth Amendment and Restatement Agreement" means the
amendment and restatement agreement in respect of this Agreement dated on or
around 19 May 2015. "Fourth Restatement Date" means the Effective Date as
defined in the Fourth Amendment and Restatement Agreement. "Funding Rate" means
any individual rate notified by a Lender to the Agent pursuant to paragraph
(a)(ii) of Clause 14.3 (Cost of funds). "Funds Flow" means the funds flow
delivered by the Parent to the Agent on or around the date of this Agreement in
connection with the facilities being made available to the Group by the Finance
Parties. "Genesco" means Genesco Inc., a corporation registered in Tennessee.
"Genesco Closing Schedule" means the schedule in the agreed form setting out the
dates to which the Group will prepare Monthly Financial Statements after the
Restatement Date. "Genesco Debt Structuring Paper" means the document entitled
"UK/Jersey Debt Structuring" dated 10 March 2020 provided to the Agent by
Genesco. EH8407053.4 28



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre030.jpg]
"Genesco Guarantee" means the guarantee granted by Genesco in favour of the
Security Trustee dated on or around the date of the Sixth Amendment and
Restatement Agreement. "Genesco Guarantee Repeating Representations" means each
of the representations set out Clause 8 of the Genesco Guarantee. "Gross
Outstandings" means, in relation to a Multi-account Overdraft, the Ancillary
Outstandings of that Multi-account Overdraft but calculated on the basis that
the words "(net of any Available Credit Balance)" in paragraph (a) of the
definition of "Ancillary Outstandings" were deleted. "Group" means the Parent
and each of its Subsidiaries for the time being. "Group Material Property" means
all of the property (whether heritable or moveable, corporeal or incorporeal,
and including without limitation the Properties, the Intellectual Property, the
necessary stock and fixtures and fittings, the trading book debts, the trading
name "Schuh" and the associated goodwill, and the contracts between the Group
and its customers) which is material in the context of the Group's business and
which is required by the Group in order to carry on its business as it is being
conducted as at the date of the Sixth Amendment and Restatement Agreement.
"Guarantor" means a Guarantor listed in Part I of Schedule 1 (The Original
Parties) as a Guarantor or an Additional Guarantor, unless it has ceased to be a
Guarantor in accordance with Clause 28 (Changes to the Obligors). For the
avoidance of doubt, the term "Guarantor" as used herein does not and will not
include Genesco, unless Genesco becomes an Additional Guarantor at its request.
"Hedging Agreement" means any master agreement, confirmation, schedule or other
agreement in agreed form entered into or to be entered into by the Parent and a
Lender for the purpose of hedging interest rate liabilities in relation to the
Term Facilities in accordance with any Hedging Policy Letter. "Hedging Policy
Letter" means any letter entered into at any time by the Parent to the Agent
setting out the proposed policy of the Group in relation to the hedging of its
exposure to floating rates of interest. "Holding Account" means an account: (a)
held in Scotland by a member of the Group with the Agent or Security Trustee;
(b) identified in a letter between the Parent and the Agent as a Holding
Account; and (c) subject to Security in favour of the Security Trustee which
Security is in form and substance satisfactory to the Security Trustee, (as the
same may be redesignated, substituted or replaced from time to time).
EH8407053.4 29



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre031.jpg]
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary. "Holdings" means
Schuh Holdings Limited (Registered No. SC265833). "Investor" means the UK
Acquisition Company. "IFRS" means international accounting standards within the
meaning of IAS Regulation 1606/2002 to the extent applicable to the relevant
financial statements. "Impaired Agent" means the Agent at any time when: (a) (if
the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or (b)
of the definition of "Defaulting Lender"; (b) an Insolvency Event has occurred
and is continuing with respect to the Agent; or (c) the Agent rescinds or
repudiates a Finance Document. "Increase Confirmation" means a confirmation
substantially in the form set out in Schedule 10 (Form of Increase
Confirmation). "Information Package" means the Reports, the Business Plan and
the Funds Flow. "Insolvency Event" in relation to a Finance Party means: (a) a
Finance Party being dissolved (other than pursuant to a consolidation,
amalgamation or merger); (b) a Finance Party admits in writing its inability
generally to pay its debts as they become due; or (c) the appointment of a
liquidator, receiver, administrator, compulsory manager or similar officer in
respect of that Finance Party or all or any material part of that Finance
Party’s assets or any analogous procedure or any formal step being taken in
respect of any such appointment or procedure other than the presentation of a
petition for any such appointment or procedure which is dismissed, stayed or
discharged within 30 days. "Insurance Adequacy Letter" means the letter from Aon
addressed to the Finance Parties dated on or around the date of this Agreement
in respect of the insurance provision of the Group. "Intellectual Property"
means: (a) any patents, trade marks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, know how and other intellectual property
rights and EH8407053.4 30



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre032.jpg]
interests (which may now or in the future subsist), whether registered or
unregistered; and (b) the benefit of all applications and rights to use such
assets of each member of the Group (which may now or in the future subsist).
"Intercreditor Agreement" means the intercreditor agreement, in the agreed form,
made between the Parent, Genesco (Jersey) Limited and the Security Trustee.
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 13 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 12.3 (Default interest).
"Interpolated Screen Rate" means, in relation to LIBOR or EURIBOR for any Loan,
the rate (rounded to the same number of decimal places as the two relevant
Screen Rates) which results from interpolating on a linear basis between: (a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and (b) the
applicable Screen Rate for the shortest period (for which that Screen Rate is
available) which exceeds the Interest Period of that Loan, each as of 11.00 a.m.
on the Quotation Day for the currency of that Loan. "Irish Law Mortgage
Debenture" means, an Irish law mortgage debenture entered into on or about the
Fifth Restatement Date and entered into between (1) Schuh Ireland and (2) the
Security Trustee. "ITA" means the Income Tax Act 2007. "Joint Venture" means any
joint venture entity, whether a company, unincorporated firm, undertaking,
association, joint venture or partnership or any other entity. "LBG Group" means
Lloyds Banking Group plc and its Subsidiaries and Affiliates from time to time.
"Legal Reservations" means: (a) the principle that equitable remedies may be
granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors; (b) the time barring of claims
under the Limitation Acts, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim; EH8407053.4 31



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre033.jpg]
(c) the principle that any additional interest imposed under any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty
and thus void; (d) the principle that an English court may not give effect to an
indemnity for legal costs incurred by an unsuccessful litigant; (e) the
principle that in certain circumstances security granted by way of fixed charge
may be characterised as a floating charge or that security purported to be
constituted by way of an assignment may be recharacterised as a charge; (f)
similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and (g) any other matters which are set out as qualifications or
reservations as to matters of law (but not of fact) expressed in any legal
opinion required to be given by this Agreement. "Lender" means: (a) any Original
Lender; and (b) any bank, financial institution, trust, fund or other entity
which has become a Party as a Lender in accordance with Clause 27 (Changes to
the Lenders), which in each case has not ceased to be a Lender in accordance
with the terms of this Agreement. "LIBOR" means, in relation to any Loan: (a)
the applicable Screen Rate as of 11.00 a.m. on the Quotation Day for the
currency of that Loan and for a period equal in length to the Interest Period of
that Loan; or (b) as otherwise determined pursuant to Clause 14.1
(Unavailability of Screen Rate), and if, in either case, that rate is less than
zero, LIBOR shall be deemed to be zero. "Limitation Acts" means the Limitation
Act 1980, the Foreign Limitation Periods Act 1984, the Prescription and
Limitation (Scotland) Act 1973, the Prescription and Limitation (Scotland) Act
1984 and any other enactment (whenever passed) relating to the prescription
and/or limitation of actions and/or claims in any part of the United Kingdom.
"Livingston Property" means the heritable property situated at 1 Neilson Square,
Deans Industrial Estate, Livingston EH54 8EQ (Title Number WLN1738). "Lloyds
Retail Facilities" means the retail and merchant services facilities (if any)
provided to the Group by a member of the LBG Group from time to time.
EH8407053.4 32



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre034.jpg]
"LMA" means the Loan Market Association. "Loan" means a Term Loan or a Revolving
Loan. "Loan Note Instrument" means the instrument, in the agreed form, pursuant
to which the Loan Notes are, or are to be, constituted. "Loan Notes" means the
£50,000,000 fixed rate secured loan notes due 2025 of the Parent. "Majority
Lenders" means a Lender or Lenders whose Commitments aggregate more than 662/3
per cent. of the Total Commitments (or, if the Total Commitments have been 2
reduced to zero, aggregated more than 66 /3 per cent. of the Total Commitments
immediately prior to that reduction), calculated by notionally converting any
Commitments denominated in Euros into Sterling at the Agent's Spot Rate of
Exchange on the relevant date. "Mandatory Prepayment Account" means an
interest-bearing account: (a) held in Scotland by a Borrower with the Agent or
Security Trustee; (b) identified in a letter between the Parent and the Agent as
a Mandatory Prepayment Account; (c) subject to Security in favour of the
Security Trustee which Security is in form and substance satisfactory to the
Agent and Security Trustee; and (d) from which no withdrawals may be made by any
members of the Group except as contemplated by this Agreement, (as the same may
be redesignated, substituted or replaced from time to time). "Margin" means: (a)
in relation to any Facility A Loan, one point eight per cent. (1.8%) per annum;
(b) in relation to any Facility B Loan, two point five per cent. (2.5%) per
annum; (c) in relation to any Facility C Loan, two point two per cent. (2.2%)
per annum; (d) in relation to any Facility D Loan, two point two per cent.
(2.2%) per annum; (e) in relation to any Unpaid Sum relating or referable to a
Facility, the rate per annum specified above for that Facility; (f) in relation
to any other Unpaid Sum, the highest rate specified above; and (g) if at any
time a breach of the terms of Clause 24 (Financial Covenants) is continuing each
of the rates referred to in (a) to (f) (inclusive) above will increase
EH8407053.4 33



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre035.jpg]
to two times the Margin which would otherwise be applicable to such amount for
so long as such breach continues unwaived. "Material Adverse Effect" means any
event or circumstance which is in the opinion of the Majority Lenders (acting
reasonably) materially adverse to: (a) the business, operations, property,
condition (financial or otherwise) or prospects of the Group taken as a whole;
or (b) the ability of an Obligor to perform its payment obligations under any of
the Finance Documents and/or its obligations under Clause 24.2 (Financial
condition) of this Agreement; or (c) the validity or enforceability of, or the
effectiveness or ranking of any Security granted or purporting to be granted
pursuant to any of, the Finance Documents or the rights or remedies of any
Finance Party under any of the Finance Documents. "Month" means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month, except that: (a) (subject to
paragraph (c) below) if the numerically corresponding day is not a Business Day,
that period shall end on the next Business Day in that calendar month in which
that period is to end if there is one, or if there is not, on the immediately
preceding Business Day; (b) if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month; and (c) if an Interest Period begins on the
last Business Day of a calendar month, that Interest Period shall end on the
last Business Day in the calendar month in which that Interest Period is to end.
The above rules will only apply to the last Month of any period. "Monthly" shall
be construed accordingly. "Monthly Financial Statements" means the monthly
financial statements of the Group delivered pursuant to paragraph (c) of Clause
23.1 (Financial Statements). "Multi-account Overdraft" means an Ancillary
Facility which is an overdraft facility comprising more than one account. "Net
Outstandings" means, in relation to a Multi-account Overdraft, the Ancillary
Outstandings of that Multi-account Overdraft. "Non-Consenting Lender" has the
meaning given to that term in Clause 39.4 (Replacement of Lender). EH8407053.4
34



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre036.jpg]
"Obligor" means a Borrower or a Guarantor. "Obligors' Agent" means the Parent,
appointed to act on behalf of each Obligor in relation to the Finance Documents
pursuant to Clause 2.3 (Obligors' Agent). "Optional Currency" means a currency
(other than the Base Currency) which complies with the conditions set out in
Clause 4.3 (Conditions relating to Optional Currencies). "Original Financial
Statements" means: (a) in relation to SGL, the audited consolidated financial
statements of SGL and its subsidiaries for its financial year ended 31 January
2015 and the unaudited management accounts for the Accounting Period which ended
on 2 May 2015; and (b) in relation to any other Obligor, its audited financial
statements delivered to the Agent as required by Clause 28 (Changes to the
Obligors). "Participating Member State" means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union. "Party" means a party to this Agreement. "PSC Register" means
"PSC register" within the meaning of section 790C(10) of the Companies Act 2006.
"Perfection Requirements" means the making or the procuring of the appropriate
registrations, filings, endorsements, notarisations, stampings and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder. "Permitted Acquisition" means: (a) an acquisition
permitted in terms of Clause 25.30 (Capital Expenditure); (b) an acquisition by
a member of the Group of an asset sold, leased, transferred or otherwise
disposed of by another member of the Group in circumstances constituting a
Permitted Disposal; (c) an acquisition of shares or securities pursuant to a
Permitted Share Issue; (d) an acquisition approved in writing by the Majority
Lenders. "Permitted Bank Accounts" means each of the accounts held by Schuh
Ireland with Ulster Bank (or such other bank notified by the Parent to the Agent
from time to time). "Permitted Disposal" means any sale, lease, licence,
transfer or other disposal which is on arms' length terms: EH8407053.4 35



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre037.jpg]
(a) of trading stock or cash made by any member of the Group in the ordinary
course of trading of the disposing entity; (b) of any asset by a member of the
Group (the "Disposing Company") to another member of the Group (the "Acquiring
Company"), but if: (i) the Disposing Company is an Obligor, the Acquiring
Company must also be an Obligor; (ii) the Disposing Company had given Security
over the asset, the Acquiring Company must give equivalent Security over that
asset; and (iii) the Disposing Company is a Guarantor, the Acquiring Company
must be a Guarantor guaranteeing at all times an amount no less than that
guaranteed by the Disposing Company; (c) of assets (other than shares,
businesses, any Properties or any Intellectual Property) in exchange for other
assets comparable or superior as to type, value or quality (other than an
exchange of a non-cash asset for cash); (d) of obsolete or redundant vehicles,
plant and equipment for cash; (e) arising as a result of any Permitted Security;
and (f) of assets (other than shares, businesses, any Properties or any
Intellectual Property) for cash where the higher of the market value and net
consideration receivable (when aggregated with the higher of the market value
and net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs) does not exceed
£200,000 (or its equivalent) in any Financial Year of the Parent. "Permitted
Financial Indebtedness" means Financial Indebtedness: (a) arising under a
foreign exchange transaction for spot or forward delivery entered into in
connection with protection against fluctuation in currency rates where that
foreign exchange exposure arises in the ordinary course of trade, but not a
foreign exchange transaction for investment or speculative purposes; (b) arising
under a Permitted Loan or a Permitted Guarantee or as permitted by Clause 25.31
(Treasury Transactions); (c) of any person acquired by a member of the Group
after the date of this Agreement which is incurred under arrangements in
existence at the date of acquisition, but not incurred or increased or its
maturity date extended in contemplation of, or since, that acquisition, and
outstanding only for a period of three months following the date of acquisition;
(d) under finance or capital leases of vehicles, plant, equipment or computers,
provided that the aggregate capital value of all such items so leased under
EH8407053.4 36



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre038.jpg]
outstanding leases by members of the Group does not exceed £100,000 (or its
equivalent in other currencies) at any time; (e) arising under an Ancillary
Document or the Working Capital Facility Letter; (f) arising in respect of the
Retail Facilities; (g) arising by way of a New Shareholder Injection; and (h)
not permitted by the preceding paragraphs or as a Permitted Transaction and the
outstanding principal amount of which does not exceed £100,000 (or its
equivalent) in aggregate for the Group at any time. "Permitted Gross
Outstandings" means, in relation to a Multi-account Overdraft, any amount, not
exceeding its Designated Gross Amount, which is the amount of the Gross
Outstandings of that Multi-account Overdraft. "Permitted Guarantee" means: (a)
the endorsement of negotiable instruments in the ordinary course of trade; (b)
any performance or similar bond guaranteeing performance by a member of the
Group under any contract entered into in the ordinary course of trade; (c) any
guarantee permitted under Clause 25.19 (Financial Indebtedness); or (d) any
guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (b) of the definition of Permitted Security. "Permitted
Joint Venture" means any investment in any Joint Venture where the Parent has
obtained the prior written consent (not to be unreasonably withheld or delayed)
of the Majority Lenders for the investment in that Joint Venture. "Permitted
Loan" means: (a) any trade credit extended by any member of the Group to its
customers on normal commercial terms and in the ordinary course of its trading
activities; (b) Financial Indebtedness which is referred to in the definition
of, or otherwise constitutes, Permitted Financial Indebtedness (except under
paragraph (b) of that definition); (c) a loan made by an Obligor to another
Obligor or made by a member of the Group which is not an Obligor to another
member of the Group; (d) a loan made by a member of the Group to an employee or
director of any member of the Group if the amount of that loan when aggregated
with the amount of all loans to employees and directors by members of the Group
does not exceed £100,000 (or its equivalent) at any time; and EH8407053.4 37



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre039.jpg]
(e) any other loan so long as the aggregate amount of the Financial Indebtedness
under any such loans does not exceed £100,000 (or its equivalent) at any time.
"Permitted Merger" means: (a) an amalgamation, demerger, merger, consolidation
or corporate reconstruction on a solvent basis of an Obligor where: (i) all of
the business and assets of that Obligor are retained by one or more other
Obligors; (ii) the surviving entity of that amalgamation, demerger, merger,
consolidation or corporate reconstruction is liable for the obligations of the
Obligor it has merged with and is incorporated in the same jurisdiction as that
Obligor; and (iii) the Agent and the Security Trustee are given thirty Business
Days' notice by the Parent of that proposed amalgamation, demerger, merger,
consolidation or corporate reconstruction and the Security Trustee, acting
reasonably, is satisfied that the Finance Parties will enjoy the same or
equivalent Security over the same assets and over that Obligor and the shares in
it (or the shares of the surviving entity); or (b) an amalgamation, demerger,
merger, consolidation or corporate reconstruction on a solvent basis of a member
of the Group which is not an Obligor where all of the business and assets of
that member remain within the Group; or (c) an amalgamation or merger between an
Obligor and another entity in connection with a Permitted Acquisition where such
Obligor is the surviving entity. "Permitted Payment" means: (a) the payment of a
dividend to the Parent or any of its wholly owned Subsidiaries; (b) the making
of a loan by the Parent to any entity in which Genesco has (directly or
indirectly) an ownership interest or the repayment of a loan by the Parent to
any entity in which Genesco has (directly or indirectly) has an ownership
interest which, in any such case, is expressly agreed between in writing the
Parent and the Lenders; (c) the payment of any other dividend agreed between the
Parent and the Lenders. "Permitted Security" means: (a) any lien arising by
operation of law and in the ordinary course of trading and not as a result of
any default or omission by any member of the Group; (b) any netting or set-off
arrangement entered into by any member of the Group with Lloyds Bank plc in the
ordinary course of its banking arrangements for the EH8407053.4 38



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre040.jpg]
purpose of netting debit and credit balances of members of the Group but only so
long as (i) such arrangement does not permit credit balances of Obligors to be
netted or set off against debit balances of members of the Group which are not
Obligors and (ii) such arrangement does not give rise to other Security over the
assets of Obligors in support of liabilities of members of the Group which are
not Obligors; (c) any Security or Quasi-Security over or affecting any asset
acquired by a member of the Group after the date of this Agreement, if: (i) the
Security or Quasi-Security was not created in contemplation of the acquisition
of that asset by a member of the Group; (ii) the principal amount secured has
not been increased in contemplation of or since the acquisition of that asset by
a member of the Group; and (iii) the Security or Quasi-Security is removed or
discharged within three months of the date of acquisition of such asset; (d) any
Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if: (i) the Security or Quasi-Security was not
created in contemplation of the acquisition of that company; (ii) the principal
amount secured has not increased in contemplation of or since the acquisition of
that company; and (iii) the Security or Quasi-Security is removed or discharged
within three months of that company becoming a member of the Group; (e) any
Security arising under any retention of title, hire purchase or conditional sale
arrangement or arrangements having similar effect in respect of goods supplied
to a member of the Group in the ordinary course of trading and on the supplier's
standard or usual terms and not arising as a result of any default or omission
by any member of the Group; (f) any Security or Quasi-Security arising as a
consequence of any finance or capital lease permitted pursuant to paragraph (e)
of the definition of "Permitted Financial Indebtedness"; (g) any Security in
favour of Bank of Scotland plc or any other member of the LBG Group by any
member of the Group; (h) the floating charge, in the agreed form, in favour of
Genesco (Jersey) Ltd granted by the Parent in connection with the Loan Note
Instrument, provided that the EH8407053.4 39



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre041.jpg]
relevant parties have entered into the Intercreditor Agreement and the Agent has
confirmed to the Parent that it has received such legal opinions and other
documents as it requires in relation to the transactions referred to in the
Genesco Debt Structuring Paper; or (i) any Security securing indebtedness the
outstanding principal amount of which (when aggregated with the outstanding
principal amount of any other indebtedness which has the benefit of Security
given by any member of the Group other than any permitted under paragraphs (a)
to (h) above) does not exceed £100,000 (or its equivalent in other currencies).
"Permitted Share Issue" means an issue of: (a) ordinary shares by the Parent to
employees, paid for in full in cash upon issue and which by their terms are not
redeemable and where such issue does not lead to a Change of Control of the
Parent; (b) shares by a member of the Group which is a Subsidiary to its
immediate Holding Company where (if the existing shares of the Subsidiary are
the subject of the Transaction Security) the newly-issued shares also become
subject to the Transaction Security on the same terms. "Permitted Transaction"
means: (a) any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents; (b) the solvent liquidation or reorganisation of
any member of the Group which is not an Obligor so long as any payments or
assets distributed as a result of such liquidation or reorganisation are
distributed to an Obligor; or (c) transactions (other than (i) any sale, lease,
license, transfer or other disposal and (ii) the granting or creation of
Security or the incurring or permitting to subsist of Financial Indebtedness)
conducted in the ordinary course of trading on arms' length terms. "Properties"
means the heritable or freehold properties owned by the Group at the date of
this Agreement and any other freehold property acquired by a member of the Group
after the date of this Agreement. A reference to "Property" is a reference to
any of the Properties. "PSC Notice" means any of: (a) a warning notice issued
under paragraph 1 of Part 2 of the Schedule 1B of the Companies Act 2006; or
EH8407053.4 40



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre042.jpg]
(b) a restrictions notice issued under paragraph 1 of Part 2 of the Schedule 1B
of the Companies Act 2006. "PSC Register" means a register of people with
significant control as required under Part 21A of the Companies Act 2006.
"Qualifying Lender" has the meaning given to that term in Clause 16 (Tax
gross-up and indemnities). "Quarter Date" has the meaning given to that term in
Clause 24.1 (Financial Definitions). "Quasi-Security" has the meaning given to
that term in Clause 25.13 (Negative pledge). "Quotation Day" means, in relation
to any period for which an interest rate is to be determined: (a) (if the
currency is Sterling) the first day of that period; and (b) (if the currency is
Euro) two TARGET Days before the first day of that period. "Receiver" means a
receiver or receiver and manager or administrative receiver of the whole or any
part of the Charged Property. "Related Fund" in relation to a fund (the "first
fund"), means a fund which is managed or advised by the same investment manager
or investment adviser as the first fund or, if it is managed by a different
investment manager or investment adviser, a fund whose investment manager or
investment adviser is an Affiliate of the investment manager or investment
adviser of the first fund. "Relevant Jurisdiction" means, in relation to a
Transaction Obligor: (a) its jurisdiction of incorporation; (b) any jurisdiction
where any asset subject to or intended to be subject to the Transaction Security
to be created by it is situated; (c) any jurisdiction where it conducts its
business; and (d) the jurisdiction whose laws govern the perfection of any of
the Transaction Security Documents or the Genesco Guarantee entered into by it.
"Relevant Period" has the meaning given to that term in Clause 24.1 (Financial
definitions). "Repayment Date" means a Facility A Repayment Date or a Facility B
Repayment Date. "Repeating Representations" means each of the representations
set out in Clause 22.2 (Status) to Clause 22.7 (Governing law and enforcement)
(inclusive), Clause 22.11 (No default), paragraphs (f) and (g) of Clause 22.13
(Original Financial Statements), Clause EH8407053.4 41



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre043.jpg]
22.19 (Ranking) to Clause 22.21 (Legal and beneficial ownership) (inclusive),
Clause 22.28 (Centre of main interests and establishments) and Clause 22.30
(Sanctions and Anti Corruption Law) and Clause 22.31 (PSC Register). "Reports"
means the Financial Due Diligence Report and the Tax Letter. "Resignation
Letter" means a letter substantially in the form set out in Schedule 8 (Form of
Resignation Letter). "Resolution Authority" means any body which has authority
to exercise any Write-down and Conversion Powers. "Restatement Date" means 22
June 2011. "Retail Facilities" means the retail and merchant services facilities
used by the Group from time to time (including, without limitation, the Existing
Retail Facilities and the Lloyds Retail Facilities). "Revolving Facilities"
means Facility C and Facility D and "Revolving Facility" means any of them as
the context requires. "Revolving Loan" means a Facility C Loan or a Facility D
Loan. "Rollover Loan" means one or more Revolving Loans: (a) made or to be made
on the same day that a maturing Revolving Loan is due to be repaid; (b) the
aggregate amount of which is equal to or less than the amount of the maturing
Revolving Loan; (c) in the same currency as the maturing Loan; and (d) made or
to be made to the same Borrower for the purpose of refinancing that maturing
Revolving Loan. "Sanctions Authority" means the United Nations, the United
States of America, the European Union, the United Kingdom, the respective
governmental institutions and agencies of any of the foregoing or any other
institution or agency that implements, administers or enforces any economic,
financial, sectoral or trade sanctions regime in a jurisdiction of relevance to
the Facility or any Finance Party. "Sanctions Regime" means any economic,
financial, sectoral or trade sanctions implemented, administered or enforced by
any Sanctions Authority. "Schuh Ireland" means Schuh (ROI) Limited, incorporated
in Ireland with registered number 272987. "Screen Rate" means: EH8407053.4 42



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre044.jpg]
(a) in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed (or
any correction, recalculation or republication by the administrator if and only
if such correct, recalculated or republished rate is lower) on pages LIBOR01 or
LIBOR02 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters. If such
page or service ceases to be available, the Lender may specify another page or
service displaying the relevant rate after consultation with the Borrower; and
(b) in relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (or any
correction, recalculation or republication by the administrator if and only if
such corrected, recalculated or republished rate is lower) on page EURIBOR01 of
the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate), in each case, if the agreed page is replaced or service
ceases to be available, the Agent may specify another page or service displaying
the appropriate rate after consultation with the Parent and the Lenders. "Second
Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on the Second Restatement Date.
"Second Restatement Date" means 1 November 2013. "Secured Obligations" means all
present and future obligations and liabilities (whether actual or contingent,
whether owed jointly, severally or in any other capacity whatsoever and whether
originally incurred by an Obligor or by some other person) of each Obligor to
the Finance Parties (or any of them) under each of the Finance Documents except
for any obligation or liability which, if it were so included, would cause that
obligation or liability or any of the Security in respect thereof, to be
unlawful or prohibited by any applicable law. "Secured Parties" means each
Finance Party from time to time and any Receiver or Delegate. "Security" means a
mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect. "Selection Notice" means a notice substantially in the form set out in
Part II of Schedule 3 (Requests) given in accordance with Clause 13 (Interest
Periods) in relation to a Term Facility. "Senior Management" means each and all
of Colin Temple, David Gillan Reid, Kenneth Ball and Phil Whittle. EH8407053.4
43



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre045.jpg]
"Senior Management Event" means if any of Colin Temple, David Gillan-Reid,
Kenneth Ball and Phil Whittle cease (in the period of 24 months following the
Seventh Amendment and Restatement Date) to be employed by the Parent (as
Managing Director, Finance and HR Director, IT director and Retail Director
respectively) (the date on which any of such individuals cease to be so employed
being for these purposes, in each instance, the "Trigger Date") and, following
the presentation to the Lenders of the Group's alternative arrangements for the
senior management of the Group (including, without limitation, the identity of
the proposed new Managing Director, Finance and HR Director, IT director and
Retail Director, as appropriate) within 120 days of any Trigger Date, the Agent
(acting on the instructions of the Majority Lenders, acting reasonably) does not
provide a written consent to such cessation within 180 days of any Trigger Date.
This definition shall also apply to any replacement person approved by the Agent
in accordance with the terms of this definition as if references in this
definition to Colin Temple, David Gillan-Reid, Kenneth Ball and Phil Whittle
were references to that replacement person. "Seventh Amendment and Restatement
Date" means the Effective Date as defined in the Seventh Amendment and
Restatement Agreement. "Seventh Amendment and Restatement Agreement" means the
amendment and restatement agreement in respect of this Agreement dated on or
around 2020. "SGL" means Schuh Group Limited, a company incorporated under the
Companies Act with company number SC379625 and having its registered office at 1
Neilson Square, Deans Industrial Estate, Livingston, West Lothian, EH54 8RQ.
"Sixth Amendment and Restatement Agreement" means the amendment and restatement
agreement in respect of this Agreement dated on or around 15 November 2019.
"Sixth Amendment and Restatement Date" means the Effective Date as defined in
the Sixth Amendment and Restatement Agreement. "SONIA" means the Sterling
overnight index average reference rate currently administered and published by
Bank of England and displayed on the relevant screen of any authorised
distributor of that reference rate. "Standard Security" means the standard
security by the Parent in favour of the Security Trustee in respect of the
Livingston Property dated on or around the date of this Agreement. "Sterling"
and the figure "£" means the lawful currency of the UK. "Subordination
Agreements" means the subordination agreement between the Borrower, UK
Acquisition Company and the Security Trustee as security trustee for the Finance
Parties dated 22 June, 23 June and 7 November 2011 and the subordination
agreement between the Obligors, the UK Acquisition Company and the Security
Trustee as security trustee for the Finance Parties dated on or around 28 May
2015. EH8407053.4 44



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre046.jpg]
"Subsidiary" means, in relation to any company, corporation or legal entity (a
"holding company"), any company, corporation or legal entity: (a) which is
controlled, directly or indirectly, by the holding company; or (b) more than
half the issued share capital of which is beneficially owned, directly or
indirectly, by the holding company; or (c) which is a subsidiary of another
subsidiary of the holding company, and, for these purposes, a company,
corporation or legal entity shall be treated as being controlled by another if
that other company, corporation or legal entity is able to direct its affairs
and/or to control the composition of its board of directors or equivalent body.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007. "TARGET Day" means any day on which TARGET2 is
open for the settlement of payments in euro. "Tax" means any tax, levy, impost,
duty or other charge or withholding of a similar nature (including any penalty
or interest payable in connection with any failure to pay or any delay in paying
any of the same). "Tax Deduction" means a deduction or withholding for or on
account of Tax from a payment under a Finance Document, other than a FATCA
Deduction. "Tax Letter" means the letter dated on or around the date of this
Agreement from KPMG to the Finance Parties in respect of the tax position of the
Group. "Taxes Act" means the Income and Corporation Taxes Act 1988. "Term
Facilities" means Facility A and Facility B and "Term Facility" means any of
them as the context may require. "Termination Date" means: (a) in relation to
Facility A, 29 April 2017; (b) in relation to Facility B, 13 December 2019; and
(c) in relation to Facility C, 30 September 2020; and (d) in relation to
Facility D, 31 January 2020. "Term Loan" means a Facility A Loan or a Facility B
Loan. "Third Amendment and Restatement Agreement" means the amendment and
restatement agreement in respect of this Agreement dated on the Third
Restatement Date. EH8407053.4 45



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre047.jpg]
"Third Restatement Date" means 19 June 2014. "Total Commitments" means the
aggregate of the Total Facility A Commitments, the Total Facility B Commitments,
the Total Facility C Commitments and the Total Facility D Commitments, being
£19,000,000 at the Seventh Amendment and Restatement Date. "Total Facility A
Commitments" means the aggregate of the Facility A Commitments, being nil at the
Seventh Amendment and Restatement Date. "Total Facility B Commitments" means the
aggregate of the Facility B Commitments, being nil at the Seventh Amendment and
Restatement Date. "Total Facility C Commitments" means the aggregate of the
Facility C Commitments, being £19,000,000 at the Seventh Amendment and
Restatement Date. "Total Facility D Commitments" means the aggregate of the
Facility D Commitments, being nil at the Seventh Amendment and Restatement Date.
"Trade Sale" means a disposal (whether in a single transaction or a series of
related transactions) of all or substantially all of the business and assets of
the Group. "Transaction Documents" means the Acquisition Agreement, the
Constitutional Documents and the Finance Documents. "Transaction Obligor" means
an Obligor and Genesco. "Transaction Security" means the Security created or
expressed to be created in favour of the Security Trustee pursuant to the
Transaction Security Documents. "Transaction Security Documents" means the
floating charge in favour of the Security Trustee granted by the Parent dated 10
November 2010, the share pledge in favour of the Security Trustee by Holdings
over the shares in the Parent dated 10 November 2010, the Standard Security, the
Additional Standard Security, the Collateral Warranty Assignment, the Irish law
share pledge by the Parent in favour of the Security Trustee over its shares in
Schuh Ireland dated on or around the Fifth Restatement Date, the Irish Law
Mortgage Debenture, and any document required to be delivered to the Agent under
paragraph 13 of Part II of Schedule 2 (Conditions Precedent) together with any
other any document entered into by any Obligor creating or expressed to create
any Security over all or any part of its assets in respect of the obligations of
any of the Obligors under any of the Finance Documents. "Transfer Certificate"
means a certificate substantially in the form set out in Schedule 5 (Form of
Transfer Certificate) or any other form agreed between the Agent and the Parent.
"Transfer Date" means, in relation to an assignment or transfer, the later of:
(a) the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and EH8407053.4 46



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre048.jpg]
(b) the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate. "Treasury Transactions" means any derivative transaction
entered into in connection with protection against or benefit from fluctuation
in any rate or price. "UK Acquisition Company" means Genesco (UK) Limited (Reg.
No. 7667223). "UK Bail-In Legislation" means (to the extent that the UK is not
an EEA Member Country which has implemented, or implements, Article 55 BRRD)
Part 1 of the UK Banking Act 2009 and any other law or regulation in the UK
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (otherwise than through
liquidation, administration or other insolvency proceedings). "Unpaid Sum" means
any sum due and payable but unpaid by an Obligor under the Finance Documents.
"Utilisation" means a Loan. "Utilisation Date" means the date on which a
Utilisation is made. "Utilisation Request" means a notice substantially in the
form set out in Part 1 of Schedule 3 (Requests). "VAT" means value added tax as
provided for in the Value Added Tax Act 1994 and any other tax of a similar
nature. "Working Capital Facility" means the working capital facilities provided
by the Working Capital Lender to the Parent pursuant to the terms of the Working
Capital Facility Letter. "Working Capital Facility Letter" means the working
capital facility letter between the Parent and Lloyds Bank plc dated 15 November
2019 (as amended, restated, novated or varied from time to time) or any other
facility letter entered into from time to time between members of the Group and
the Working Capital Lender setting out the terms on which working capital
facilities are available to the Group, which also include, on or around the
Sixth Amendment and Restatement Date, an indemnity line facility, a documentary
credit facility, an open credit facility, a BACS facility, a commercial banking
online facility, a corporate charge card facility and a foreign exchange
facility. "Working Capital Lender" means Lloyds Bank plc (or another member of
the LBG Group) as provider of the Working Capital Facility. "Write-down and
Conversion Powers" means: (a) in relation to any Bail-In Legislation described
in the EU Bail-In Legislation Schedule from time to time, the powers described
as such in relation to that Bail- In Legislation in the EU Bail-In Legislation
Schedule; and (b) in relation to any UK Bail-In Legislation: EH8407053.4 47



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre049.jpg]
(i) any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii) any similar or analogous powers under that UK Bail-In Legislation. 1.2.
Construction (a) Unless a contrary indication appears, a reference in this
Agreement to: (i) the "Agent", the "Arranger", any "Finance Party", any
"Lender", any "Obligor", any "Party", any "Secured Party", the "Security
Trustee" or any other person shall be construed so as to include its successors
in title, permitted assigns and permitted transferees to, or of, its rights
and/or obligations under the Finance Documents and, in the case of the Security
Trustee, any person for the time being appointed as Security Trustee or Security
Trustees in accordance with the Finance Documents; (ii) a document in "agreed
form" is a document which is previously agreed in writing by or on behalf of the
Parent and the Agent or, if not so agreed, is in the form specified by the
Agent; (iii) "assets" includes present and future properties, revenues and
rights of every description; (iv) a "Finance Document" or a "Transaction
Document" or any other agreement or instrument is a reference to that Finance
Document or Transaction Document or other agreement or instrument as amended or
novated (however fundamentally) and includes (without limiting the generality of
the foregoing) any variation, increase, extension or addition of or to any
facility or amount made available under any such document or any variation of
the purposes for which such facility or amount may be available from time to
time; (v) "guarantee" means (other than in Clause 21 (Guarantee and Indemnity)
any guarantee, letter of credit, bond, indemnity or similar assurance against
loss, or any obligation, direct or indirect, actual or contingent, to purchase
or assume any indebtedness of any person or to make an investment in or loan to
any person or to purchase assets of EH8407053.4 48



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre050.jpg]
any person where, in each case, such obligation is assumed in order to maintain
or assist the ability of such person to meet its indebtedness; (vi)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent; (vii) a "person" includes any individual, firm, company,
corporation, government, state or agency of a state or any association, trust,
joint venture, consortium or partnership (whether or not having separate legal
personality); (viii) a "regulation" includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but, if
not having the force of law, being one with which it is customary to comply) of
any governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation; (ix) a provision
of law is a reference to that provision as amended or re- enacted; (x) a time of
day is a reference to London time; and (xi) the "date of this Agreement" shall
be a reference to 10 November 2010. (b) Section, Clause and Schedule headings
are for ease of reference only. (c) Unless a contrary indication appears, a term
used in any other Finance Document or in any notice given under or in connection
with any Finance Document has the same meaning in that Finance Document or
notice as in this Agreement. (d) A Default (other than an Event of Default) is
"continuing" if it has not been remedied or waived and an Event of Default is
"continuing" if it has not been remedied or waived. (e) An amount borrowed
includes any amount utilised under an Ancillary Facility. (f) A Borrower
"repaying" or "prepaying" Ancillary Outstandings means: (i) that Borrower
providing cash cover in respect of the Ancillary Outstandings; (ii) the maximum
amount payable under the Ancillary Facility being reduced in accordance with its
terms; or EH8407053.4 49



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre051.jpg]
(iii) the relevant Lender being satisfied that it has no further liability under
that Ancillary Facility, and the amount by which Ancillary Outstandings are,
repaid or prepaid under paragraphs (i) and (ii) above is the amount of the
relevant cash cover reduction or cancellation. (g) A Borrower providing "cash
cover" for an Ancillary Facility means a Borrower paying an amount in the
currency of the Ancillary Facility to an interest-bearing account in the name of
the Borrower and the following conditions being met: (i) the account is with a
Lender; and (ii) the Borrower has executed a security document over that
account, in form and substance satisfactory to that Lender, creating a first
ranking security interest over that account. 1.3. Third party rights (a) Unless
expressly provided to the contrary in a Finance Document, a person who is not a
Party has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or enjoy the benefit of any term of this Agreement. (b) Notwithstanding
any term of any Finance Document, the consent of any person who is not a Party
is not required to rescind or vary this Agreement at any time. EH8407053.4 50



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre052.jpg]
SECTION 2 THE FACILITIES 2. THE FACILITIES 2.1. The Facilities1 (a) Subject to
the terms of this Agreement, the Lenders make available: (i) a Sterling term
loan facility in an aggregate amount equal to the Total Facility A Commitments
which will be made available to the Parent; (ii) a Sterling term loan facility
in an aggregate amount equal to the Total Facility B Commitments which shall be
made available to the Parent; (iii) a multicurrency revolving loan facility in
an aggregate amount equal to the Total Facility C Commitments which shall be
made available to the Borrowers; and (iv) a Euro revolving loan facility in an
aggregate amount equal to the Total Facility D Commitments which shall be made
available to Schuh Ireland. (b) Subject to the terms of this Agreement and the
Ancillary Documents, a Lender may make all or part of its Facility C Commitment
available to the Borrowers as an Ancillary Facility. 2.2. Finance Parties'
rights and obligations (a) The obligations of each Finance Party under the
Finance Documents are several. Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents. No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents. (b) The
rights of each Finance Party under or in connection with the Finance Documents
are separate and independent rights and any debt arising under the Finance
Documents to a Finance Party from an Obligor shall be a separate and independent
debt in respect of which a Finance Party shall be entitled to enforce its rights
in accordance with paragraph (c) below. The rights of each Finance Party include
any debt owing to that Finance Party under the Finance Documents and, for the
avoidance of doubt, any part of a Loan or any other amount owed by an Obligor
which relates to a Finance Party's participation in a Facility or its role under
a Finance Document (including any such amount payable to the Agent on its
behalf) is a debt owing to that Finance Party by that Obligor. 1 Facility A has
been fully repaid as at the Sixth Amendment and Restatement Date and no amounts
remain available to be drawn under Facility A. Facility B has been fully repaid
on 13 December 2019 and no amounts remain available to be drawn under Facility
B. Facility D was been cancelled as at 31 January 2020. EH8407053.4 51



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre053.jpg]
(c) A Finance Party may, except as specifically provided in the Finance
Documents, separately enforce its rights under or in connection with the Finance
Documents. 2.3. Obligors' Agent (a) Each Obligor (other than the Parent) by its
execution of this Agreement or an Accession Letter irrevocably appoints the
Parent (acting through one or more authorised signatories) to act on its behalf
as its agent in relation to the Finance Documents and irrevocably authorises:
(i) the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and (ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent, and in each case the
Obligor shall be bound as though the Obligor itself had given the notices and
instructions (including, without limitation, any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication. (b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail. 3. PURPOSE 3.1. Purpose (a) Not restated. (b) Not
restated. EH8407053.4 52



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre054.jpg]
(c) The Parent shall apply all amounts borrowed by it under Facility C towards
the general corporate purposes of the Parent and Schuh Ireland (excluding any
Business Acquisition). (d) Not restated. 3.2. Monitoring No Finance Party is
bound to monitor or verify the application of any amount borrowed pursuant to
this Agreement. 4. CONDITIONS OF UTILISATION 4.1. Initial conditions precedent
The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions precedent) in form and
substance satisfactory to the Agent. The Agent shall notify the Parent and the
Lenders promptly upon being so satisfied. 4.2. Further conditions precedent
Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date: (a) in the case of
a Rollover Loan, no Event of Default is continuing or would result from the
proposed Loan and, in the case of any other Loan, no Default is continuing or
would result from the proposed Utilisation; and (b) in relation to any
Utilisation on the date of this Agreement, all the representations and
warranties in Clause 22 (Representations) or, in relation to any other
Utilisation, the Repeating Representations, to be made by each Obligor and the
Genesco Guarantee Repeating Representations to be made by Genesco, are true.
4.3. Conditions relating to Optional Currencies A currency will constitute an
Optional Currency in relation to a Loan if: (a) it is readily available in the
amount required and freely convertible into the Base Currency in the wholesale
market for that currency on the Quotation Day and the Utilisation Date for that
Loan; and (b) it is Euros. EH8407053.4 53



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre055.jpg]
4.4. Maximum number of Utilisations (a) A Borrower (or the Parent) may not
deliver a Utilisation Request if as a result of the proposed Utilisation four or
more Facility C Loans would be outstanding. (b) Any Loan made under Clause 6.2
(Unavailability of a currency) shall not be taken into account in this Clause
4.4. (c) Not restated. (d) Not restated. EH8407053.4 54



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre056.jpg]
SECTION 3 UTILISATION 5. UTILISATION – LOANS 5.1. Delivery of a Utilisation
Request A Borrower (or the Parent on its behalf) may utilise a Facility by
delivery to the Agent of a duly completed Utilisation Request not later than
10.00 a.m. one Business Day prior to the proposed Utilisation Date. 5.2.
Completion of a Utilisation Request for Loans (a) Each Utilisation Request for a
Loan is irrevocable and will not be regarded as having been duly completed
unless: (i) it identifies the Facility to be utilised; (ii) the proposed
Utilisation Date is a Business Day within the Availability Period applicable to
that Facility; (iii) the currency and amount of the Utilisation comply with
Clause 5.3 (Currency and amount); and (iv) the proposed Interest Period complies
with Clause 13 (Interest Periods). (b) Multiple Utilisations may be requested in
a Utilisation Request where the proposed Utilisation Date is the date of this
Agreement. Only one Utilisation may be requested in each subsequent Utilisation
Request. 5.3. Currency and amount (a) The currency specified in a Utilisation
Request must be the Base Currency or an Optional Currency in respect of Facility
C. (b) The amount of the proposed Utilisation must be: (i) Not restated2; (ii)
Not restated; (iii) Not restated3; (iv) in respect of Facility C: 2 Facility A
is fully repaid at the Sixth Amendment and Restatement Date. 3 Facility B is
fully repaid at the Seventh Amendment and Restatement Date. EH8407053.4 55



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre057.jpg]
(A) if the currency selected is the Base Currency, a minimum amount of £500,000
(or, if less, the Available Facility); or (B) if the currency selected is Euros,
a minimum of €500,000 (or, if less, the Available Facility), during the
Availability Period in respect of Facility C; or (v) Not restated.4 5.4.
Lenders' participation (a) If the conditions set out in this Agreement have been
met and subject to Clause 8.2 (Repayment of Facility C Loans), each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office. (b) The amount of each Lender's participation in each Loan
will be equal to the proportion borne by its Available Commitment to the
Available Facility immediately prior to making the Loan. (c) The Agent shall
determine the Base Currency Amount of each Loan which is to be made in an
Optional Currency and shall notify each Lender of the amount, currency and Base
Currency Amount of each Loan, the amount of its participation in that Loan and,
in the case of a Revolving Loan and if different, the amount of that
participation to be made available in accordance with Clause 33.1 (Payments to
the Agent), in each case by not later than 12.00 pm one Business Day prior to
the proposed Utilisation Date. 5.5. Limitations on Utilisations Facility C may
only be utilised in accordance with the terms of this Agreement. 5.6.
Cancellation of Commitment (a) Not restated. (b) Not restated. (c) The Facility
C Commitments which, at that time, are unutilised shall be immediately cancelled
at the end of the Availability Period for Facility C. (d) Not restated. 5.7.
Clean down The Parent shall ensure that: 4 Facility D was cancelled as at 31
January 2020. EH8407053.4 56



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre058.jpg]
(a) the amount outstanding under the Revolving Facilities in excess of
£19,000,000 (calculated by notionally converting any amounts drawn under
Facility C in an Optional Currency into the Base Currency at the Agent's Spot
Rate of Exchange on the relevant date and net of any cancellation of the
Available Facility in respect of Facility C); PLUS (b) any cash loan element of
the Ancillary Outstandings under the Ancillary Facilities; PLUS (c) the amount
outstanding under the Working Capital Facility Letter; LESS (d) any amount of
cash (other than cash held in a Holding Account or Mandatory Prepayment Account)
held by wholly-owned members of the Group, (as confirmed in a certificate signed
by a director of the Parent provided to the Agent within 15 Business Days after
the end of each Financial Year) shall not exceed zero for a period of not less
than 10 successive days in each of its Financial Years. Not less than 9 months
shall elapse between two such periods. 6. OPTIONAL CURRENCIES 6.1. Selection of
currency A Borrower (or the Parent) shall select the currency of each Loan in a
Utilisation Request. 6.2. Unavailability of a currency If before 11.00 a.m. on
any Quotation Day: (a) a Lender notifies the Agent that the Optional Currency
requested is not readily available to it in the amount required; or (b) a Lender
notifies the Agent that compliance with its obligation to participate in a Loan
in the proposed Optional Currency would contravene a law or regulation
applicable to it, the Agent will give notice to the relevant Borrower to that
effect by 11.00 a.m. on that day. In this event, any Lender that gives notice
pursuant to this Clause 6.2 will be required to participate in the Loan in the
Base Currency (in an amount equal to that Lender's proportion of the Base
Currency Amount or, in respect of a Rollover Loan, an amount equal to that
Lender's proportion of the Base Currency Amount of the Rollover Loan that is due
to be made) and its participation will be treated as a separate Loan denominated
in the Base Currency during that Interest Period. 6.3. Participation in a Loan
Each Lender's participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.3 (Lenders' participation). EH8407053.4 57



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre059.jpg]
7. ANCILLARY FACILITIES 7.1. Type of Facility An Ancillary Facility may be by
way of an overdraft facility or any other facility or accommodation requested by
the Parent and agreed to by the relevant Lender. 7.2. Availability (a) A Lender
may, by agreement with the Parent, provide part of its Facility C Commitment as
an Ancillary Facility. (b) An Ancillary Facility shall not be available unless,
not later than five (5) Business Days prior to the Ancillary Commencement Date
for an Ancillary Facility, the relevant Lender has received from the Parent: (i)
a notice in writing of the establishment of an Ancillary Facility and
specifying: (A) the proposed Borrower which may use the Ancillary Facility; (B)
the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility; (C) the proposed type of Ancillary Facility to be provided; and (D)
the proposed Ancillary Commitment and the maximum amount of the Ancillary
Facility and, in the case of a Multi- account Overdraft, its Designated Gross
Amount and its Designated Net Amount; and (E) the proposed currency of the
Ancillary Facility (if not denominated in the relevant Base Currency); and (ii)
any other information which the relevant Lender may reasonably request in
connection with the Ancillary Facility. (c) Subject to compliance with Clause
7.2(b) above the Ancillary Facility will be available with effect from the date
agreed by the Parent and the relevant Lender. 7.3. Terms of Ancillary Facilities
(a) Except as provided below, the terms of any Ancillary Facility will be those
agreed by the Parent and the relevant Lender. (b) Those terms: (i) must be based
upon normal commercial terms at that time (except as varied by this Agreement);
EH8407053.4 58



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre060.jpg]
(ii) may only allow a Borrower to use the Ancillary Facility; (iii) may not
allow the Ancillary Outstandings to exceed the Ancillary Commitment; (iv) may
not allow the Ancillary Commitment to exceed the Available Commitment relative
to Facility C (before taking into account the effect of the Ancillary Facility
on the Available Commitment); and (v) must require that the Ancillary Commitment
is reduced to zero, and that all Ancillary Outstandings are repaid not later
than the Termination Date applicable to Facility C (or such earlier date as the
Commitment is reduced to zero). (c) If there is any inconsistency between any
term of an Ancillary Facility and any term of this Agreement, this Agreement
shall prevail except for: (i) Clause 36.3 (Day count convention) which shall not
prevail for the purposes of calculating fees, interest or commission relating to
an Ancillary Facility; (ii) an Ancillary Facility comprising more than one
account where the terms of the Ancillary Documents shall prevail to the extent
required to permit the netting of balances on those accounts; and (iii) where
the relevant term of this Agreement would be contrary to, or inconsistent with,
the law governing the relevant Ancillary Document, in which case that term of
this Agreement shall not prevail. (d) Interest, commission and fees on Ancillary
Facilities are dealt with in Clause 15.4 (Interest, commission and fees on
Ancillary Facilities). 7.4. Repayment of Ancillary Facility (a) An Ancillary
Facility shall cease to be available on the Termination Date applicable to
Facility C or such earlier date on which its expiry date occurs or on which it
is cancelled in accordance with the terms of this Agreement. (b) If an Ancillary
Facility expires in accordance with its terms the Ancillary Commitment in
respect of that Ancillary Facility shall be reduced to zero. (c) A Lender may
not demand repayment or prepayment of any Ancillary Outstandings prior to the
expiry date of the relevant Ancillary Facility unless: (i) required to reduce
the Permitted Gross Outstandings of a Multi-account Overdraft to or towards an
amount equal to its Designated Net Amount; EH8407053.4 59



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre061.jpg]
(ii) the Facility C Commitment has been cancelled in full, or all outstanding
Utilisations have become due and payable in accordance with the terms of this
Agreement; or (iii) it becomes unlawful in any applicable jurisdiction for the
relevant Lender to perform any of its obligations as contemplated by this
Agreement or to fund, issue or maintain an Ancillary Facility. 7.5. Limitation
on Ancillary Outstandings (a) The Parent and the relevant Lender shall procure
that the Ancillary Outstandings under any Ancillary Facility shall not exceed
the Ancillary Commitment applicable to that Ancillary Facility; and (b) in
relation to a Multi-account Overdraft: (i) the Ancillary Outstandings shall not
exceed the Designated Net Amount applicable to that Multi-account Overdraft; and
(ii) the Gross Outstandings shall not exceed the Designated Gross Amount
applicable to that Multi-account Overdraft. 7.6. Adjustment for Ancillary
Facilities upon acceleration (a) In this Clause 7.6: (i) "Facility C Revolving
Outstandings" means, in relation to a Lender, the aggregate of the equivalent in
the relevant Base Currency of: (A) its participation in each Facility C Loan
then outstanding (together with the aggregate amount of all accrued interest,
fees and commission owed to it as a Lender under Facility C); and (B) if the
Lender is also the provider of an Ancillary Facility, the Ancillary Outstandings
in respect of Ancillary Facilities provided by that Lender (together with the
aggregate amount of all accrued interest, fees and commission owed to it as a
Lender in respect of the Ancillary Facility); and (ii) "Total Facility C
Revolving Outstandings" means the aggregate of all Facility C Revolving
Outstandings. (b) If the Agent exercises any of its rights under Clause
26.22(Acceleration) (other than declaring Utilisations to be due on demand),
each Lender shall promptly adjust (by making or receiving (as the case may be)
corresponding transfers of rights and obligations under the Finance Documents
relating to Facility C Revolving Outstandings) their claims in respect of
amounts outstanding to them under Facility C and each Ancillary Facility to the
extent necessary to ensure that EH8407053.4 60



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre062.jpg]
after such transfers the Facility C Revolving Outstandings of each Lender bear
the same proportion to the Total Facility C Revolving Outstandings as such
Lender's Facility C Commitment bears to the Total Facility C Commitments, each
as at the date the Agent exercises the relevant right(s) under Clause 26.22
(Acceleration). (c) If an amount outstanding under an Ancillary Facility is a
contingent liability and that contingent liability becomes an actual liability
or is reduced to zero after the original adjustment is made under paragraph (b)
above, then each Lender will make a further adjustment (by making or receiving
(as the case may be) corresponding transfers of rights and obligations under the
Finance Documents relating to Facility C Revolving Outstandings to the extent
necessary) to put themselves in the position they would have been in had the
original adjustment been determined by reference to the actual liability or, as
the case may be, zero liability and not the contingent liability. (d) Any
transfer of rights and obligations relating to Facility C Revolving Outstandings
made pursuant to this Clause 7.6 shall be made for a purchase price in cash,
payable at the time of transfer, in an amount equal to those Facility C
Revolving Outstandings (less any accrued interest, fees and commission to which
the transferor will remain entitled to receive notwithstanding that transfer,
pursuant to Clause 27.10 (Pro rata interest settlement)). (e) Prior to the
application of the provisions of paragraph (b) above, a Lender that has provided
a Multi-account Overdraft shall set-off any Available Credit Balance on any
account comprised in that Multi-account Overdraft. (f) All calculations to be
made pursuant to this Clause 7.6 shall be made by the Agent based upon
information provided to it by the Lenders and the Agent's Spot Rate of Exchange.
7.7. Information Each Borrower and the relevant Lender shall, promptly upon
request by the Agent, supply the Agent with any information relating to the
operation of an Ancillary Facility (including the Ancillary Outstandings) as the
Agent may reasonably request from time to time. Each Borrower consents to all
such information being released to the Agent and the other Finance Parties. 7.8.
Facility C Commitment Amounts Notwithstanding any other term of this Agreement,
each Lender shall ensure that at all times its Facility C Commitment is not less
than its Ancillary Commitment. 7.9. Amendments and Waivers – Ancillary
Facilities No amendment or waiver of a term of any Ancillary Facility shall
require the consent of any Finance Party other than the relevant Lender unless
such amendment or waiver itself EH8407053.4 61



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre063.jpg]
relates to or gives rise to a matter which would require an amendment of or
under this Agreement (including, for the avoidance of doubt, under this Clause
6). In such a case, Clause 39 (Amendments and Waivers) will apply. EH8407053.4
62



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre064.jpg]
SECTION 4 REPAYMENT, PREPAYMENT AND CANCELLATION 8. REPAYMENT 8.1. Repayment of
Term Loans (a) Not restated. (b) Not restated. (c) The Borrowers may not
reborrow any part of a Term Facility which is repaid. 8.2. Repayment of Facility
C Loans (a) Each Borrower which has drawn a Facility C Loan shall repay that
Loan on the last day of its Interest Period. (b) Without prejudice to each
Borrower's obligation under paragraph (a) above, if: (i) one or more Facility C
Loans are to be made available to a Borrower: (A) on the same day that a
maturing Facility C Loan is due to be repaid by that Borrower; (B) in the same
currency as the maturing Facility C Loan; and (C) in whole or in part for the
purpose of refinancing the maturing Facility C Loan; and (ii) the proportion
borne by each Lender's participation in the maturing Facility C Loan to the
amount of that maturing Facility C Loan is the same as the proportion borne by
that Lender's participation in the new Facility C Loans to the aggregate amount
of those new Facility C Loans, the aggregate amount of the new Facility C Loans
shall, unless the Parent notifies the Agent to the contrary in the relevant
Utilisation Request, be treated as if applied in or towards repayment of the
maturing Facility C Loan so that: (A) if the amount of the maturing Facility C
Loan exceeds the aggregate amount of the new Facility C Loans; (1) the relevant
Borrower will only be required to make a payment under Clause 33.1 (Payments to
the Agent) in an amount in the relevant currency equal to that excess; and
EH8407053.4 63



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre065.jpg]
(2) each Lender's participation in the new Facility C Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Facility C Loan and that Lender
will not be required to make a payment under Clause 33.1 (Payments to the Agent)
in respect of its participation in the new Facility C Loans; and (B) if the
amount of the maturing Facility C Loan is equal to or less than the aggregate
amount of the new Facility C Loans: (1) the relevant Borrower will not be
required to make a payment under Clause 33.1 (Payments to the Agent); and (2)
each Lender will be required to make a payment under Clause 33.1 (Payments to
the Agent) in respect of its participation in the new Facility C Loans only to
the extent that its participation in the new Facility C Loans exceeds that
Lender's participation in the maturing Facility C Loan and the remainder of that
Lender's participation in the new Facility C Loans shall be treated as having
been made available and applied by the Borrower in or towards repayment of that
Lender's participation in the maturing Facility C Loan. 8.3. Repayment of
Facility D Loans Not restated. 8.4. Effect of cancellation and prepayment on
scheduled repayments and reductions of Term Loans (a) Not restated. (b) Not
restated. (c) Not restated. (d) Not restated. (e) Not restated. (f) Not
restated. (g) Not restated. EH8407053.4 64



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre066.jpg]
9. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION 9.1. Illegality If in any
applicable jurisdiction, it becomes unlawful for a Lender to perform any of its
obligations as contemplated by this Agreement or to fund, issue or maintain its
participation in any Utilisation: (a) that Lender shall promptly notify the
Agent upon becoming aware of that event; (b) upon the Agent notifying the
Parent, each Available Commitment of that Lender will be immediately cancelled;
and (c) each Borrower shall repay that Lender's participation in the
Utilisations made to that Borrower on the last day of the Interest Period for
each Utilisation occurring after the Agent has notified the Parent or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law). 9.2. Voluntary cancellation (a) The Parent may, if it gives the Agent not
less than 5 Business Days' (or such shorter period as the Majority Lenders may
agree) prior notice, cancel the whole or any part (being a minimum amount of
£250,000 and an integral multiple of £250,000) of the Available Facility. Any
cancellation under this Clause 9.2 shall reduce the Commitments of the Lenders
rateably under that Facility. (b) Not restated. 9.3. Voluntary prepayment of
Term Loans (a) Not restated. (b) Not restated. (c) Not restated. 9.4. Voluntary
Prepayment of Revolving Loans The Borrower to which a Revolving Loan has been
made may, if it gives the Agent not less than 5 Business Days' (or such shorter
period as the Majority Lenders may agree) prior notice, prepay the whole or any
part of a Revolving Loan (but if in part being an amount that reduces the Base
Currency Amount of a Facility C Loan by a minimum amount of £250,000). 9.5.
Right of cancellation and repayment in relation to a single Lender (a) If:
EH8407053.4 65



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre067.jpg]
(i) any sum payable to any Lender by an Obligor is required to be increased
under paragraph (i) of Clause 16.2 (Tax gross-up); or (ii) any Lender claims
indemnification from the Parent or an Obligor under Clause 16.3 (Tax indemnity)
or Clause 17.1 (Increased costs), the Parent may, whilst the circumstance giving
rise to the requirement for indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender's participation in the Utilisations. (b) On receipt of
a notice referred to in paragraph (a) above in relation to a Lender, the
Commitment of that Lender shall immediately be reduced to zero. (c) On the last
day of each Interest Period which ends after the Parent has given notice under
paragraph (a) above in relation to a Lender (or, if earlier, the date specified
by the Parent in that notice), each Borrower to which a Utilisation is
outstanding shall repay that Lender's participation in that Utilisation together
with all interest and other amounts accrued under the Finance Documents. 9.6.
Right of cancellation in relation to a Defaulting Lender (a) If any Lender
becomes a Defaulting Lender, the Parent may, at any time whilst the Lender
continues to be a Defaulting Lender, give the Agent 5 Business Days' notice of
cancellation of each Available Commitment of that Lender. (b) On the notice
referred to in paragraph (a) above becoming effective, each Available Commitment
of the Defaulting Lender shall immediately be reduced to zero. (c) The Agent
shall as soon as practicable after receipt of a notice referred to in paragraph
(a) above, notify all the Lenders. 10. MANDATORY PREPAYMENT 10.1. Exit Upon the
occurrence of: (a) any Flotation; (b) a Change of Control; (c) a Trade Sale; or
(d) a Senior Management Event, EH8407053.4 66



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre068.jpg]
the Facilities will be cancelled and all outstanding Utilisations, together with
accrued interest, and all other amounts accrued under the Finance Documents,
shall become immediately due and payable. 10.2. Disposal and Insurance Proceeds
(a) For the purposes of this Clause 10.2, Clause 10.3 (Application of mandatory
prepayments) and Clause 10.4 (Mandatory Prepayment Accounts and Holding
Accounts): "Disposal" means a sale, lease, licence, transfer, loan or other
disposal by a person of any asset, undertaking or business (whether by a
voluntary or involuntary single transaction or series of transactions).
"Disposal Proceeds" means the consideration receivable by any member of the
Group (including any amount receivable in repayment of intercompany debt) for
any Disposal made by any member of the Group except for Excluded Disposal
Proceeds and after deducting: (i) any reasonable expenses which are incurred by
any member of the Group with respect to that Disposal to persons who are not
members of the Group; and (ii) any Tax incurred and required to be paid by the
seller in connection with that Disposal (as reasonably determined by the seller,
on the basis of existing rates and taking account of any available credit,
deduction or allowance). "Excluded Disposal Proceeds" means any Disposal
Proceeds which: (i) are applied in replacement of the assets in respect of which
the relevant Disposal was made as soon as possible (but in any event within 90
days or, in the case of a disposal of land or buildings, within 12 months or, in
any case, such longer period as the Majority Lenders may agree) after receipt;
or (ii) do not exceed £1,000,000 (or its equivalent in other currency or
currencies); or (iii) the proceeds of the loan described in Clause
24.19(b)(iii). "Excluded Insurance Proceeds" means any proceeds of an insurance
claim which the Parent notifies the Agent are, or are to be, applied: (i) to
meet a third party claim; (ii) to compensate for a loss to be covered under any
business interruption insurance policies; or EH8407053.4 67



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre069.jpg]
(iii) to the replacement, reinstatement and/or repair of the assets or otherwise
in amelioration of the loss in respect of which the relevant insurance claim was
made, as soon as possible (but in any event within 120 days or, in the case of
proceeds in relation to any land or buildings, within 12 months or, in any case,
such longer period as the Majority Lenders may agree) after receipt and provided
that the amount of such proceeds will cease to fall within this definition if
they are not so applied within such period. "Insurance Proceeds" means the
proceeds of any insurance claim received by any member of the Group except for
Excluded Insurance Proceeds and after deducting any reasonable expenses in
relation to that claim which are incurred by any member of the Group to persons
who are not members of the Group. (b) The Parent shall ensure that the Borrowers
prepay Utilisations in the following amounts at the times and in the order of
application contemplated by Clause 10.3 (Application of mandatory prepayments):
(i) the amount of Disposal Proceeds; and (ii) the amount of Insurance Proceeds.
10.3. Application of mandatory prepayments (a) A prepayment made under Clause
10.2 (Disposal and Insurance Proceeds) shall be applied in prepayment of Loans
as contemplated in paragraphs (b) to (e) inclusive below. (b) Unless the Parent
makes an election under paragraph (d) below, the Borrowers shall prepay Loans
promptly upon receipt of the relevant amount of Disposal Proceeds or Insurance
Proceeds. (c) A prepayment under Clause 10.2 (Disposal and Insurance) shall
prepay the Loans as follows: (i) firstly, in reducing the Facility A Repayment
Instalment for each Facility A Repayment Date falling after the date of
prepayment in the manner contemplated by paragraph (d) of Clause 8.4 (Effect of
cancellation and prepayment on scheduled repayment and reductions of Term
Loans); (ii) secondly, once Facility A has been repaid in full, in reducing the
Facility B Repayment Instalment for each Facility B Repayment Date falling after
the date of prepayment in the manner contemplated by paragraph (e) of Clause 8.4
(Effect of cancellation and prepayment on scheduled repayments and reductions of
Term Loans); EH8407053.4 68



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre070.jpg]
(iii) thirdly, once all Term Facilities have been repaid in full, in pro rata
prepayment of any Facility D Loans; and (iv) fourthly, once Facility D has been
repaid in full, in pro rata prepayment of any Facility C Loans. (d) Subject to
paragraph (e) below, the Parent may elect that any prepayment under Clause 10.2
(Disposal and Insurance Proceeds) be applied in prepayment of a Loan on the last
day of the Interest Period relating to that Loan. If the Parent makes that
election then a proportion of the Loan equal to the amount of the relevant
prepayment will be due and payable on the last day of its Interest Period. (e)
If the Parent has made an election under paragraph (d) above but a Default has
occurred and is continuing, that election shall no longer apply and a proportion
of the Loan in respect of which the election was made equal to the amount of the
relevant prepayment shall be immediately due and payable (unless the Majority
Lenders otherwise agree in writing). 10.4. Mandatory Prepayment Accounts and
Holding Accounts (a) The Parent shall ensure that: (i) Disposal Proceeds and
Insurance Proceeds in respect of which the Parent has made an election under
paragraph (d) of Clause 10.3 (Application of mandatory prepayments) are paid
into a Mandatory Prepayment Account as soon as reasonably practicable after
receipt by a member of the Group; and (ii) any amounts which represent Excluded
Insurance Proceeds and/or Excluded Disposal Proceeds which are to be applied for
the specific purpose with the specific periods (as set out in the definitions of
Excluded Insurance Proceeds and/or Excluded Disposal Proceeds) are paid into a
Holding Account as soon as reasonably practicable after receipt by a member of
the Group. (b) The Parent and each Borrower irrevocably authorise the Agent to
apply: (i) amounts credited to the Mandatory Prepayment Account; and (ii)
amounts credited to the Holding Account which have not been applied within any
applicable periods detailed in the definitions of Excluded Insurance Proceeds
and/or Excluded Disposal Proceeds, to pay amounts due and payable under Clause
10.3 (Application of mandatory prepayments) and otherwise under the Finance
Documents. The Parent and each Borrower further irrevocably authorise the Agent
to so apply amounts credited to the Holding Account whether or not the periods
detailed in the EH8407053.4 69



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre071.jpg]
definitions of Excluded Insurance Proceeds and/or Excluded Disposal Proceeds
have elapsed since receipt of those proceeds if a Default has occurred and is
continuing. The Parent and each Borrower also irrevocably authorise the Agent to
transfer any amounts credited to the Holding Account referred to in this
paragraph (b) to the Mandatory Prepayment Account pending payment of amounts due
and payable under the Finance Documents (but if all such amounts have been paid
any such amounts remaining credited to the Mandatory Prepayment Account may
(unless a Default has occurred) be transferred back to the Holding Account. (c)
Each Finance Party with which a Mandatory Prepayment Account or Holding Account
is held acknowledges and agrees that (i) interest shall accrue at normal
commercial rates on amounts credited to those accounts and that the account
holder shall be entitled to receive such interest (which shall be paid in
accordance with the mandate relating to such account) unless a Default is
continuing and (ii) each such account is subject to the Transaction Security.
10.5. Excluded proceeds Where Excluded Disposal Proceeds and Excluded Insurance
Proceeds include amounts which are intended to be used for a specific purpose
within a specified period (as set out in the relevant definition of Excluded
Disposal Proceeds or Excluded Insurance Proceeds), the Parent shall ensure that
those amounts are used for that purpose and, if requested to do so by the Agent,
shall promptly deliver a certificate to the Agent at the time of such
application and at the end of such period confirming the amount (if any) which
has been so applied within the requisite time periods provided for in the
relevant definition. 11. RESTRICTIONS 11.1. Notices of Cancellation or
Prepayment Any notice of cancellation, prepayment, authorisation or other
election given by any Party under Clause 9 (Illegality, voluntary prepayment and
cancellation), paragraph (d) of Clause 10.3 (Application of mandatory
prepayments) or Clause 10.4 (Mandatory prepayment Accounts and Holding Accounts)
shall (subject to the terms of those Clauses) be irrevocable and, unless a
contrary indication appears in this Agreement, any such notice shall specify the
date or dates upon which the relevant cancellation or prepayment is to be made
and the amount of that cancellation or prepayment. 11.2. Interest and other
amounts Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and Break Costs. 11.3. No reborrowing of Term
Facilities No Borrower may reborrow any part of a Term Facility which is
prepaid. EH8407053.4 70



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre072.jpg]
11.4. Re-borrowing of Revolving Facilities Unless a contrary indication appears
in this Agreement, any part of any Revolving Facility which is prepaid or repaid
may be re-borrowed in accordance with the terms of this Agreement. 11.5.
Prepayment in accordance with Agreement No Borrower shall repay or prepay all or
any part of the Utilisations or cancel all or any part of the Commitments except
at the times and in the manner expressly provided for in this Agreement. 11.6.
No reinstatement of Commitments No amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated. 11.7. Agent's receipt of
Notices If the Agent receives a notice under Clause 9 (Illegality, voluntary
prepayment and cancellation) or an election under paragraph (d) of Clause 10.3
(Application of mandatory prepayments) it shall promptly forward a copy of that
notice or election to either the Parent or the affected Lender, as appropriate.
11.8. Prepayment elections The Agent shall notify the Lenders as soon as
possible of any proposed prepayment of any Loan under Clause 9.3 (Voluntary
prepayment of Term Loans), Clause 9.4 (Voluntary Prepayment of Revolving Loans)
or Clause 10.2 (Disposal and Insurance Proceeds). EH8407053.4 71



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre073.jpg]
SECTION 5 COSTS OF UTILISATION 12. INTEREST 12.1. Calculation of interest The
rate of interest on each Loan for each Interest Period is the percentage rate
per annum which is the aggregate of the applicable: (a) Margin; and (b) LIBOR
or, in relation to any Loan in Euro, EURIBOR. 12.2. Payment of interest The
Borrower to which a Loan has been made shall pay accrued interest on that Loan
on the last day of each Interest Period (and, if the Interest Period is longer
than three Months, on the dates falling at three Monthly intervals after the
first day of the Interest Period). 12.3. Default interest (a) If an Obligor
fails to pay any amount payable by it under a Finance Document on its due date,
interest shall accrue on the overdue amount from the due date up to the date of
actual payment (both before and after judgment) at a rate which, subject to
paragraph (b) below, is two times the rate which would have been payable if the
overdue amount had, during the period of non-payment, constituted a Loan in the
currency of the overdue amount for successive Interest Periods, each of a
duration selected by the Agent (acting reasonably). Any interest accruing under
this Clause 12.3 shall be immediately payable by the Obligor on demand by the
Agent. (b) If any overdue amount consists of all or part of a Loan which became
due on a day which was not the last day of an Interest Period relating to that
Loan: (i) the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and (ii) the rate of interest applying to the overdue amount
during that first Interest Period shall be two times the rate which would have
applied if the overdue amount had not become due. (c) Default interest (if
unpaid) arising on an overdue amount will be compounded with the overdue amount
at the end of each Interest Period applicable to that overdue amount but will
remain immediately due and payable. EH8407053.4 72



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre074.jpg]
12.4. Notification of rates of interest (a) The Agent shall promptly notify the
Lenders and the relevant Borrower (or the Parent) of the determination of a rate
of interest under this Agreement. (b) The Agent shall promptly notify the
relevant Borrower (or the Parent) of each Funding Rate relating to a Loan. 13.
INTEREST PERIODS 13.1. Selection of Interest Periods (a) A Borrower (or the
Parent on behalf of a Borrower) may select an Interest Period for a Loan in the
Utilisation Request for that Loan or (if the Loan is a Term Loan and has already
been borrowed) in a Selection Notice. (b) Each Selection Notice for a Term Loan
is irrevocable and must be delivered to the Agent by the Borrower (or the Parent
on behalf of the Borrower) to which that Term Loan was made not later than 10.00
a.m. on the Business Day prior to the last day of the then current Interest
Period. (c) If a Borrower (or the Parent) fails to deliver a Selection Notice to
the Agent in accordance with paragraph (b) above, the relevant Interest Period
will, subject to Clause 13.2 (Changes to Interest Periods), be one Month. (d)
Subject to this Clause 13, a Borrower (or the Parent) may select an Interest
Period of three or six Months or any other period agreed between the Parent and
the Agent (acting on the instructions of all the Lenders). In addition, a
Borrower (or the Parent on its behalf) may select an Interest Period of (in
relation to Facility B) a period of less than three Months, if necessary to
ensure that there are Facility B Loans (with an aggregate amount equal to or
greater than a Facility A Repayment Instalment) which have an Interest Period
ending on a Facility B Repayment Date for the Borrowers to make the relevant
Facility B Repayment Instalment due on that date; (e) An Interest Period for a
Loan shall not extend beyond the Termination Date applicable to its Facility.
(f) Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period. (g) A Revolving
Loan has one Interest Period only. 13.2. Changes to Interest Periods (a) Prior
to determining the interest rate for a Facility B Loan, the Agent may shorten an
Interest Period for any Facility B Loan (as applicable) to ensure there are
sufficient Facility B Loans (with an aggregate amount equal to or greater than
the relevant Facility B Repayment Instalment) which have an Interest Period
ending EH8407053.4 73



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre075.jpg]
on a Facility B Repayment Date for the Borrowers to make the relevant Facility B
Repayment Instalment due on that date. (b) If the Agent makes any of the changes
to an Interest Period referred to in this Clause 13.2 it shall promptly notify
the Parent and the Lenders. 13.3. Non-Business Days If an Interest Period would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not). 13.4. Consolidation and division
of Facility A Loans (a) Not restated. (b) Not restated. 14. CHANGES TO THE
CALCULATION OF INTEREST 14.1. Unavailability of Screen Rate (a) Interpolated
Screen Rate: If no Screen Rate is available for LIBOR or, if applicable, EURIBOR
for the Interest Period of a Loan, the applicable LIBOR or EURIBOR shall be the
Interpolated Screen Rate for a period equal in length to the Interest Period of
that Loan. (b) Cost of funds: If paragraph (a) above applies but no Interpolated
Screen Rate is available for the relevant currency of a Loan or the relevant
Interest Period there shall be no LIBOR or, if applicable, EURIBOR for that Loan
and Clause 14.3 (Cost of funds) shall apply to that Loan for that Interest
Period. 14.2. Market disruption If before close of business in London on the
Quotation Day for the relevant Interest Period the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 25% per cent. of
that Loan) that the cost to it of funding its participation in that Loan from
whatever source it may reasonably select would be in excess of LIBOR or EURIBOR
then Clause 14.3 (Cost of funds) shall apply to that Loan for the relevant
Interest Period. 14.3. Cost of funds (a) If this Clause 14.3 applies, the rate
of interest on the relevant Loan for the relevant Interest Period shall be the
percentage rate per annum which is the sum of: (i) the Margin; and EH8407053.4
74



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre076.jpg]
(ii) the rate notified to the Agent by that Lender as soon as practicable and in
any event within 1 Business Day of the first day of that Interest Period (or, if
earlier, on the date falling 1 Business Day before the date on which interest is
due to be paid in respect of that Interest Period), to be that which expresses
as a percentage rate per annum the cost to the relevant Lender of funding its
participation in that Loan from whatever source it may reasonably select. (b) If
this Clause 14.3 applies and the Agent or the Parent so requires, the Agent and
the Parent shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest. (c) Any alternative basis agreed pursuant to paragraph (b) above
shall, with the prior consent of all the Lenders and the Parent, be binding on
all Parties. (d) If this Clause 14.3 applies but any Lender does not supply a
quotation by the time specified in paragraph (a)(ii) above the rate of interest
shall be calculated on the basis of the quotations of the remaining Lenders.
14.4. Break Costs (a) Each Borrower shall, within three Business Days of demand
by a Finance Party, pay to that Finance Party its Break Costs attributable to
all or any part of a Loan or Unpaid Sum being paid by that Borrower on a day
other than the last day of an Interest Period for that Loan or Unpaid Sum. (b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue. 15. FEES 15.1. Arrangement fee The Parent
shall pay to the Arranger an arrangement fee in the amount and at the times
agreed in the Fee Letter. 15.2. Agency fee The Parent shall pay to the Agent
(for its own account) an agency fee in the amount and at the times agreed in the
Fee Letter. 15.3. Commitment fee (a) The Parent shall pay to the Agent (for the
account of each Lender) a fee in the Base Currency computed at the rate of 40
per cent. per annum of the Margin of that Lender's Available Commitment under
each Revolving Facility for the Availability Period applicable to such Revolving
Facility. EH8407053.4 75



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre077.jpg]
(b) The accrued commitment fee is payable on the last day of each successive
period of three months which ends during the relevant Availability Period, on
the last day of the Availability Period and, if cancelled in full, on the
cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective. 15.4. Interest, commission and fees on Ancillary
Facilities The rate and time of payment of interest, commission, fees and any
other remuneration in respect of each Ancillary Facility shall be determined by
agreement between the Parent and the relevant Lender based upon normal market
rates and terms. EH8407053.4 76



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre078.jpg]
SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS 16. TAX GROSS UP AND INDEMNITIES 16.1.
Definitions (a) In this Agreement: "Irish Qualifying Lender" means a Lender
which is beneficially entitled to interest payable to that Lender in respect of
an advance under a Finance Document and is: (i) a bank within the meaning of
section 246 of the Irish Taxes Act which is carrying on a bona fide banking
business in Ireland for the purposes of section 246(3)(a) of the Irish Taxes Act
and whose Facility Office is located in Ireland; or (ii) (A) a body corporate
that is resident for the purposes of tax in a member state of the European
Communities (other than Ireland) or in a territory with which Ireland has an
Irish Treaty that is in effect by virtue of section 826(1) of the Irish Taxes
Act or in a territory with which Ireland has signed an Irish Treaty which will
come into effect, once all the ratification procedures set out in section 826(1)
of the Irish Taxes Act have been completed (residence for these purposes to be
determined in accordance with the law of the territory of which the Lender
claims to be resident) where that member state or territory imposes a tax that
generally applies to interest receivable, in that member state or territory by
companies from sources outside that member state or territory; or (B) a body
corporate where interest payable in respect of an advance; (1) is exempted from
the charge to income tax under a double taxation agreement having force of law
under the procedures set out in section 826(1) of the Irish Taxes Act; or (2)
would be exempted from the charge to Irish income tax under an Irish Treaty
entered into on or before the payment date of that interest if that Irish Treaty
had the force of law under the provisions set out in section 826(1) of the Irish
Taxes Act at that date; EH8407053.4 77



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre079.jpg]
(C) a United States of America ("U.S.") company, provided the U.S. company is
incorporated in the U.S. and subject to U.S. tax on its worldwide income; or (D)
a U.S. Limited Liability Company ("LLC"), provided the ultimate recipients of
the interest would, if they were themselves lenders, be Irish Qualifying Lenders
within paragraph (A), (B) or (C) of this definition and the business conducted
through the LLC is so structured for market reasons and not for tax avoidance
purposes; provided in each case at (A), (B), (C) or (D) the Lender is not
carrying on a trade or business in Ireland through an agency or branch with
which the interest payment is connected; or (iii) an Irish Treaty Lender; or
(iv) a body corporate: (A) which advances money in the ordinary course of a
trade which includes the lending of money; (B) in whose hands any interest
payable in respect of monies so advanced is taken into account in computing the
trading income of that company; (C) which has complied with all the provisions
of section 246(5)(a) of the Irish Taxes Act, including making the appropriate
notifications thereunder; and (D) whose Facility Office is located in Ireland;
or (v) a qualifying company within the meaning of section 110 of the Irish Taxes
Act and whose Facility Office is located in Ireland; or (vi) an investment
undertaking within the meaning of section 739B of the Irish Taxes Act and whose
Facility Office is located in Ireland. "Irish Taxes Act" means the Taxes
Consolidation Act 1997, of Ireland. "Irish Treaty Lender" means, subject to the
completion of procedural formalities, a Lender which is treated as a resident of
an Irish Treaty State for the purposes of a double taxation agreement and does
not carry on a business in Ireland through a permanent establishment with which
that Lender's participation in this Agreement is effectively connected. "Irish
Treaty State" means a jurisdiction which has a double taxation agreement with
Ireland (an "Irish Treaty") which is in effect and makes provision for full
exemption from tax imposed by Ireland on interest. EH8407053.4 78



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre080.jpg]
"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document. "Qualifying Lender" means an
Irish Qualifying Lender or a UK Qualifying Lender, as the case may be. "Tax
Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either: (i) a company resident in the United Kingdom for
United Kingdom tax purposes; (ii) a partnership each member of which is: (A) a
company so resident in the United Kingdom; or (B) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of Section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (C) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company. "Tax Credit" means a credit against, relief or
remission for, or repayment of, any Tax. "Tax Deduction" means a deduction or
withholding for or on account of Tax from a payment under a Finance Document.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 16.2 (Tax gross-up) or a payment under Clause 16.3
(Tax indemnity). "Treaty Lender" means an Irish Treaty Lender or a UK Treaty
Lender, as the case may be. "UK Qualifying Lender" means: EH8407053.4 79



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre081.jpg]
(i) a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is: (A) a Lender: (1) which is a bank (as
defined for the purpose of Section 879 of the ITA) making an advance under a
Finance Document and is within the charge to United Kingdom corporation tax as
respects any payment of interest made in respect of that advance or would be
within such charge as respects such payment apart from Section 18A of the CTA;
or (2) in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of Section 879 of the ITA) at the time
that that advance was made and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or (B) a Lender which is: (1) a company resident in the United Kingdom
for United Kingdom tax purposes; (2) a partnership each member of which is: (aa)
a company so resident in the United Kingdom; or (bb) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of Section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of the CTA; (3) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (within EH8407053.4 80



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre082.jpg]
the meaning of Section 19 of the CTA) of that company; or (C) a UK Treaty
Lender; or (ii) a Lender which is a building society (as defined for the
purposes of section 880 of the ITA) making an advance under a Finance Document.
"UK Treaty Lender" means a Lender which: (i) is treated as a resident of a UK
Treaty State for the purposes of the UK Treaty; (A) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender's
participation in the Loan is effectively connected; and (B) fulfils any other
conditions which must be fulfilled under the double taxation agreement by
residents of that UK Treaty State for such residents to obtain exemptions from
United Kingdom taxation on interest, subject to the completion of procedural
formalities. "UK Treaty State" means a jurisdiction having a double taxation
agreement (a "UK Treaty") with the United Kingdom which makes provision for full
exemption from tax imposed by the United Kingdom on interest. (b) Unless a
contrary indication appears, in this Clause 16 a reference to "determines" or
"determined" means a determination made in the absolute discretion of the person
making the determination. 16.2. Tax gross-up (a) Each Obligor shall make all
payments to be made by it without any Tax Deduction, unless a Tax Deduction is
required by law. (b) The Parent shall promptly upon becoming aware that an
Obligor must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Agent accordingly. Similarly, a Lender
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender. If the Agent receives such notification from a Lender it shall
notify the Parent and that Obligor. (c) If a Tax Deduction is required by law to
be made by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required. EH8407053.4 81



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre083.jpg]
(d) A payment shall not be increased under paragraph (c) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due: (i) the payment could have been made to the
relevant Lender without a Tax Deduction if the Lender had been a UK Qualifying
Lender, but on that date that Lender is not or has ceased to be a UK Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or published
concession of any relevant taxing authority; or (ii) (A) the relevant Lender is
a UK Qualifying Lender solely by virtue of paragraph (i)(B) of the definition of
UK Qualifying Lender; (B) an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a "Direction") under section 931 of the ITA (as that
provision has effect on the date on which the relevant Lender became a Party)
which relates to the payment and that Lender has received from that Obligor or
the Parent a certified copy of that Direction; and (C) the payment could have
been made to the Lender without any Tax Deduction if that Direction had not been
made; or (iii) the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of UK Qualifying Lender and: (A) the relevant
Lender has not given a Tax Confirmation to the Parent; and (B) the payment could
have been made to the Lender without any Tax Deduction if the Lender had given a
Tax Confirmation to the Parent, on the basis that the Tax Confirmation would
have enabled the Parent to have formed a reasonable belief that the payment was
an "excepted payment" for the purpose of section 930 of the ITA; or (iv) the
relevant Lender is a UK Treaty Lender and the Obligor making the payment is able
to demonstrate that the payment could have been made to the Lender without the
Tax Deduction had that Lender complied with its obligations under paragraph (h)
below. (e) A payment shall not be increased under paragraph (c) above by reason
of a Tax Deduction on account of Tax imposed by Ireland, if: EH8407053.4 82



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre084.jpg]
(i) on the date on which the payment falls due, the payment could have been made
to the relevant Lender without a Tax Deduction if the Lender had been an Irish
Qualifying Lender, but on that date that Lender is not or has ceased to be an
Irish Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Irish Treaty or any published
practice or published concession of any relevant taxing authority; or (ii) the
relevant Lender is an Irish Qualifying Lender solely by reason of being an Irish
Treaty Lender and the Obligor making the payment is able to demonstrate that the
payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under paragraph (h) below. (f) If an
Obligor is required to make a Tax Deduction, that Obligor shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law. (g) Within thirty
days of making either a Tax Deduction or any payment required in connection with
that Tax Deduction, the Obligor making that Tax Deduction shall deliver to the
Agent for the Finance Party entitled to the payment statement under Section 975
of ITA or other evidence reasonably satisfactory to that Finance Party that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority. (h) (i) Subject to paragraph (ii) below, a Treaty
Lender and each Obligor which makes a payment to which that Treaty Lender is
entitled shall co- operate in completing any procedural formalities necessary
for that Obligor to obtain authorisation to make that payment without a Tax
Deduction. (ii) Nothing in paragraph (i) above shall require a Treaty Lender to:
(A) register under the HMRC DT Treaty Passport scheme; (B) apply the HMRC DT
Treaty Passport scheme to any Utilisation if it has so registered; or (C) file
Treaty forms if it has included an indication to the effect that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (h) below or paragraph (a) of Clause 16.6 (HMRC DT Treaty Passport
scheme confirmation), EH8407053.4 83



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre085.jpg]
and the Obligor making that payment has not complied with its obligations under
paragraph (i) below or paragraph (b) of Clause 16.6 (HMRC DT Treaty Passport
scheme confirmation). 16.3. Tax indemnity (a) The Parent shall (within three
Business Days of demand by the Agent) pay to a Protected Party an amount equal
to the loss, liability or cost which that Protected Party determines will be or
has been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document. (b) Paragraph (a) above shall
not apply: (i) with respect to any Tax assessed on a Finance Party: (A) under
the law of the jurisdiction in which that Finance Party is incorporated or, if
different, the jurisdiction (or jurisdictions) in which that Finance Party is
treated as resident for tax purposes; or (B) under the law of the jurisdiction
in which that Finance Party's Facility Office is located in respect of amounts
received or receivable in that jurisdiction, if that Tax is imposed on or
calculated by reference to the net income received or receivable (but not any
sum deemed to be received or receivable) by that Finance Party; or (ii) to the
extent a loss, liability or cost: (A) is compensated for by an increased payment
under Clause 16.2 (Tax gross-up); or (B) would have been compensated for by an
increased payment under Clause 16.2 (Tax gross-up) but was not so compensated
solely because one of the exclusions in paragraph (d) or (e) of Clause 16.2 (Tax
gross-up) applied; or (C) relates to a FATCA Deduction required to be made by a
Party. (c) A Protected Party making, or intending to make a claim under
paragraph (a) above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the Parent. (d) A Protected Party shall, on receiving a payment from an Obligor
under this Clause 16.3, notify the Agent. EH8407053.4 84



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre086.jpg]
16.4. Tax Credit If an Obligor makes a Tax Payment and the relevant Finance
Party determines that: (a) a Tax Credit is attributable either to an increased
payment of which that Tax Payment forms part or to that Tax Payment; and (b)
that Finance Party has obtained, utilised and retained that Tax Credit, the
Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. Notwithstanding anything to the contrary, in no event shall any Finance
Party be required to pay any amount to the Borrowers the payment of which would
place such Finance Party in a less favourable net after tax position than such
Finance Party would have been in if the Tax giving rise to the indemnity
payments had never been paid. 16.5. Lender Status Confirmation Each Lender which
becomes a Party to this Agreement after the date of this Agreement shall
indicate, in the documentation which it executes on becoming a Party, and for
the benefit of the Agent and without liability to any Obligor, which of the
following categories it falls in: (a) (i) not a UK Qualifying Lender; (ii) a UK
Qualifying Lender (other than a UK Treaty Lender); or (iii) a UK Treaty Lender;
(b) (i) not an Irish Qualifying Lender; (ii) an Irish Qualifying Lender (other
than solely by reason of being an Irish Treaty Lender); or (iii) an Irish Treaty
Lender. If such a Lender fails to indicate its status in accordance with this
Clause 16.5 then that Lender shall be treated for the purposes of this Agreement
as if it is not a Qualifying Lender until such time as it notifies the Agent
which category applies (and the Agent, upon receipt of such notification, shall
inform the Parent). For the avoidance of doubt, the documentation which a Lender
executes on becoming a Party shall not be invalidated by any failure of a Lender
to comply with this Clause 16.5. Each Lender, upon request from a Borrower from
time to time, shall as soon as reasonably practicable provide such information
as may be required to enable the Borrower to comply EH8407053.4 85



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre087.jpg]
with the provisions of sections 891A, 891E, 891F and 891G of the Irish Taxes Act
(and any regulations made thereunder). 16.6. HMRC DT Treaty Passport scheme
confirmation (a) A New Lender or an Increase Lender that is a UK Treaty Lender
that holds a passport under the HMRC DT Treaty Passport scheme, and which then
wishes that scheme to apply to this Agreement, shall include an indication to
that effect (for the benefit of the Agent and without liability to any Obligor)
in the Transfer Certificate, Assignment Agreement or Increase Confirmation which
it executes by including its scheme reference number and its jurisdiction of tax
residence in that Transfer Certificate, Assignment Agreement or Increase
Confirmation. (b) Where a New Lender or an Increase Lender includes the
indication described in paragraph (a) above in the relevant Transfer
Certificate, Assignment Agreement or Increase Confirmation: (i) each Borrower
which is a Party as a Borrower as at the relevant Transfer Date or the date on
which the increase in Total Commitments described in the relevant Increase
Confirmation takes effect shall, and to the extent that that New Lender or
Increase Lender becomes a Lender under a Facility which is made available to
that Borrower pursuant to Clause 2 (The Facilities), file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of that
Transfer Date or that date on which the increase in Total Commitments takes
effect and shall promptly provide the Lender with a copy of that filing; and
(ii) each Additional Borrower which becomes an Additional Borrower after the
relevant Transfer Date or the date on which the increase in Total Commitments
described in the relevant Increase Confirmation takes effect shall, to the
extent that that New Lender or Increase Lender is a Lender under a Facility
which is made available to that Additional Borrower pursuant to Clause 2 (The
Facilities), file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of becoming an Additional Borrower and shall
promptly provide the Lender with a copy of that filing. 16.7. Stamp taxes The
Parent shall pay and, within three Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document. EH8407053.4 86



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre088.jpg]
16.8. Notification to Parent and Agent Each Lender will notify the Parent and
the Agent if it is not or ceases to be a Qualifying Lender. 16.9. Value added
tax (a) All consideration expressed to be payable under a Finance Document by
any Party to a Finance Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is charged on that supply, and accordingly, subject to paragraph (b)
below, if VAT is or becomes chargeable on any supply made by any Finance Party
to any Party under a Finance Document and such Finance Party is required to
account to the relevant tax authority for the VAT, that Party must pay to such
Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT. (b) If
VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration): (i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and (ii) (where the Recipient is
the person required to account to the relevant tax authority for the VAT) the
Relevant Party must promptly, following demand from the Recipient, pay to the
Recipient an amount equal to the VAT chargeable on that supply but only to the
extent that the Recipient reasonably determines that it is not entitled to
credit or repayment from the relevant tax authority in respect of that VAT. (c)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expense, that Party shall reimburse or indemnify (as the case may be)
such Finance Party for the full amount of such cost or expense, including such
part thereof as represents VAT, save to the extent that such Finance Party
reasonably determines that it is entitled to credit or repayment from the
relevant tax authority in respect of the VAT. EH8407053.4 87



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre089.jpg]
(d) Any reference in this Clause 16.9 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value-Added Tax Act 1994 or in the
case of Ireland, the group member notified by the Revenue Commissioners in
accordance with section 15(1)(a) of the Value Added Tax Consolidation Act 2010
of Ireland as being the member responsible for complying with the provisions of
that act in respect of the group). (e) In relation to any supply made by a
Finance Party to any Party under a Finance Document, if reasonably requested by
such Finance Party, that Party must promptly provide such Finance Party with
details of that Party's VAT registration and such other information as is
reasonably requested in connection with such Finance Party's VAT reporting
requirements in relation to such supply. 16.10. FATCA information (a) Subject to
paragraph (c) below, each Party shall, within ten Business Days of a reasonable
request by another Party: (i) confirm to that other Party whether it is: (A) a
FATCA Exempt Party; or (B) not a FATCA Exempt Party; (ii) supply to that other
Party such forms, documentation and other information relating to its status
under FATCA as that other Party reasonably requests for the purposes of that
other Party's compliance with FATCA; and (iii) supply to that other Party such
forms, documentation and other information relating to its status as that other
Party reasonably requests for the purposes of that other Party's compliance with
any other law, regulation, or exchange of information regime. (b) If a Party
confirms to another Party pursuant to paragraph (a)(i) above that it is a FATCA
Exempt Party and it subsequently becomes aware that it is not or has ceased to
be a FATCA Exempt Party, that Party shall notify that other Party reasonably
promptly. (c) Paragraph (a) above shall not oblige any Finance Party to do
anything, and paragraph (a)(iii) above shall not oblige any other Party to do
anything, which would or might in its reasonable opinion constitute a breach of:
(i) any law or regulation; EH8407053.4 88



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre090.jpg]
(ii) any fiduciary duty; or (iii) any duty of confidentiality. (d) If a Party
fails to confirm whether or not it is a FATCA Exempt Party or to supply forms,
documentation or other information requested in accordance with paragraph (a)(i)
or (a)(ii) above (including, for the avoidance of doubt, where paragraph (c)
above applies), then such Party shall be treated for the purposes of the Finance
Documents (and payments under them) as if it is not a FATCA Exempt Party until
such time as the Party in question provides the requested confirmation, forms,
documentation or other information. 16.11. FATCA Deduction (a) Each Party may
make any FATCA Deduction it is required to make by FATCA, and any payment
required in connection with that FATCA Deduction, and no Party shall be required
to increase any payment in respect of which it makes such a FATCA Deduction or
otherwise compensate the recipient of the payment for that FATCA Deduction. (b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Parent and the Agent and the Agent shall notify the other
Finance Parties. 17. INCREASED COSTS 17.1. Increased costs (a) Subject to Clause
17.3 (Exceptions) the Parent shall, within three Business Days of a demand by
the Agent, pay for the account of a Finance Party the amount of any Increased
Costs incurred by that Finance Party or any of its Affiliates as a result of (i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement. (b) In this Agreement
"Increased Costs" means: (i) a reduction in the rate of return from a Facility
or on a Finance Party's (or its Affiliate's) overall capital; (ii) an additional
or increased cost; or (iii) a reduction of any amount due and payable under any
Finance Document, which is incurred or suffered by a Finance Party or any of its
Affiliates to the extent that it is attributable to that Finance Party having
entered into its EH8407053.4 89



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre091.jpg]
Commitment or funding or performing its obligations under any Finance Document.
17.2. Increased cost claims (a) A Finance Party intending to make a claim
pursuant to Clause 17.1 (Increased Costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Parent. (b) Each Finance Party shall, as soon as practicable after a demand by
the Agent, provide a certificate confirming the amount of its Increased Costs.
17.3. Exceptions (a) Clause 17.1 (Increased Costs) does not apply to the extent
any Increased Cost is: (i) attributable to a Tax Deduction required by law to be
made by an Obligor; (ii) attributable to a FATCA Deduction required to be made
by a Party; (iii) compensated for by Clause 16.3 (Tax indemnity) (or would have
been compensated for under Clause 16.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause 16.3
(Tax indemnity) applied); or (iv) attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation. (b) In this
Clause 17.3 reference to a "Tax Deduction" has the same meaning given to the
term in Clause 16.1 (Definitions). 18. OTHER INDEMNITIES 18.1. Currency
indemnity (a) If any sum due from an Obligor under the Finance Documents (a
"Sum"), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the "First Currency") in which that Sum is
payable into another currency (the "Second Currency") for the purpose of: (i)
making or filing a claim or proof against that Obligor; or (ii) obtaining or
enforcing an order, judgment or award in relation to any litigation or
arbitration proceedings, that Obligor shall as an independent obligation, within
three Business Days of demand, indemnify the Arranger and each other Secured
Party to whom that EH8407053.4 90



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre092.jpg]
Sum is due against any cost, loss or liability arising out of or as a result of
the conversion including any discrepancy between (A) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum. (b) Each Obligor waives any right it may have in any jurisdiction to
pay any amount under the Finance Documents in a currency or currency unit other
than that in which it is expressed to be payable. 18.2. Other indemnities (a)
The Parent shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify the Arranger and each other Secured Party against any
cost, loss or liability incurred by it as a result of: (i) the occurrence of any
Event of Default; (ii) a failure by an Obligor to pay any amount due under a
Finance Document on its due date, including without limitation, any cost, loss
or liability arising as a result of Clause 32 (Sharing among the Finance
Parties); (iii) funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone);
(iv) a Utilisation (or part of a Utilisation) not being prepaid in accordance
with a notice of prepayment given by a Borrower or the Parent. (b) The Parent
shall promptly indemnify each Finance Party, each Affiliate of a Finance Party
and each officer or employee of a Finance Party or its Affiliate, against any
cost, loss or liability incurred by that Finance Party or its Affiliate (or
officer or employee of that Finance Party or Affiliate) in connection with or
arising out of the Acquisition or the funding of the Acquisition (including but
not limited to those incurred in connection with any litigation, arbitration or
administrative proceedings or regulatory enquiry concerning the Acquisition),
unless such loss or liability is caused by the gross negligence or wilful
misconduct of that Finance Party or its Affiliate (or employee or officer of
that Finance Party or Affiliate). Any Affiliate or any officer or employee of a
Finance Party or its Affiliate may rely on this Clause 18.2. 18.3. Indemnity to
the Agent The Parent shall promptly indemnify the Agent against: EH8407053.4 91



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre093.jpg]
(a) any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of: (i) investigating any event which it reasonably believes is a
Default; (ii) entering into or performing any foreign exchange contract for the
purposes of paragraph (b) of Clause 33.10 (Change of currency); (iii) acting or
relying on any notice, request or instruction which it reasonably believes to be
genuine, correct and appropriately authorised; or (iv) instructing lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
as permitted under this Agreement; and (b) any cost, loss or liability incurred
by the Agent (otherwise than by reason of the Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents. 18.4. Indemnity to
the Security Trustee (a) Each Obligor shall promptly indemnify the Security
Trustee and every Receiver and Delegate against any cost, loss or liability
incurred by any of them as a result of: (i) any failure by the Parent to comply
with its obligations under Clause 20 (Costs and Expenses); (ii) acting or
relying on any notice, request or instruction which it reasonably believes to be
genuine, correct and appropriately authorised; (iii) the taking, holding,
protection or enforcement of the Transaction Security, (iv) the exercise of any
of the rights, powers, discretions and remedies vested in the Security Trustee
and each Receiver and Delegate by the Finance Documents or by law; (v) any
default by any Obligor in the performance of any of the obligations expressed to
be assumed by it in the Finance Documents; or (vi) acting as Security Trustee,
Receiver or Delegate under the Finance Documents or which otherwise relates to
any of the Charged Property (otherwise, in each case, than by reason of the
relevant Security Trustee's, Receiver's or Delegate's gross negligence or wilful
misconduct); EH8407053.4 92



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre094.jpg]
(b) The Security Trustee may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 18.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all monies payable to it. 19. MITIGATION BY THE
LENDERS 19.1. Mitigation (a) Each Finance Party shall, in consultation with the
Parent, take all reasonable steps to mitigate any circumstances which arise and
which would result in any amount becoming payable under or pursuant to, or
cancelled pursuant to, any of Clause 9.1 (Illegality), Clause 16 (Tax gross-up
and indemnities) or Clause 17 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office. (b) Paragraph (a) above does not in any way limit
the obligations of any Obligor under the Finance Documents. 19.2. Limitation of
liability (a) The Parent shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 19.1 (Mitigation). (b) A Finance Party is not obliged to take
any steps under Clause 19.1 (Mitigation) if, in the opinion of that Finance
Party (acting reasonably), to do so might be prejudicial to it. 20. COSTS AND
EXPENSES 20.1. Transaction expenses The Parent shall within three Business Days
of demand pay the Agent, the Arranger and the Security Trustee the amount of all
costs and expenses (including legal fees) reasonably incurred by any of them
(and, in the case of the Security Trustee, by any Receiver or Delegate) in
connection with the negotiation, preparation, printing, execution, syndication
and perfection of: (a) this Agreement and any other documents referred to in
this Agreement and the Transaction Security; (b) any other Finance Documents
executed after the date of this Agreement. 20.2. Amendment costs If (a) an
Obligor requests an amendment, waiver or consent or (b) an amendment is required
pursuant to Clause 33.10 (Change of currency), the Parent shall, within three
EH8407053.4 93



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre095.jpg]
Business Days of demand, reimburse each of the Agent and the Security Trustee
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent and the Security Trustee (and, in the case of the Security
Trustee, by any Receiver or Delegate) in responding to, evaluating, negotiating
or complying with that request or requirement. 20.3. Security Trustee's ongoing
costs (a) In the event of (i) a Default or (ii) the Security Trustee considering
it necessary or expedient or (iii) the Security Trustee being requested by an
Obligor or the Majority Lenders to undertake duties which the Security Trustee
and the Parent agree to be of an exceptional nature and/or outside the scope of
the normal duties of the Security Trustee under the Finance Documents, the
Parent shall pay to the Security Trustee any additional remuneration that may be
agreed between them. (b) If the Security Trustee and the Parent fail to agree
upon the nature of the duties or upon any additional remuneration, that dispute
shall be determined by an investment bank (acting as an expert and not as an
arbitrator) selected by the Security Trustee and approved by the Parent or,
failing approval, nominated (on the application of the Security Trustee) by the
President for the time being of the Law Society of England and Wales (the costs
of the nomination and of the investment bank being payable by the Parent) and
the determination of any investment bank shall be final and binding upon the
parties to this Agreement. 20.4. Enforcement and preservation costs The Parent
shall, within three Business Days of demand, pay to the Arranger and each other
Secured Party the amount of all costs and expenses (including legal fees)
incurred by it in connection with the enforcement of or the preservation of any
rights under any Finance Document and the Transaction Security and any
proceedings instituted by or against the Security Trustee as a consequence of
taking or holding the Transaction Security or enforcing these rights.
EH8407053.4 94



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre096.jpg]
SECTION 7 GUARANTEE 21. GUARANTEE AND INDEMNITY 21.1. Guarantee and indemnity
Each Guarantor irrevocably and unconditionally jointly and severally: (a)
guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor's obligations under the Finance Documents; (b) undertakes with
each Finance Party that whenever another Obligor does not pay any amount when
due under or in connection with any Finance Document, that Guarantor shall
immediately on demand pay that amount as if it was the principal obligor; and
(c) agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 21 if the amount
claimed had been recoverable on this basis of a guarantee. 21.2. Continuing
Guarantee This guarantee is a continuing guarantee and will extend to the
ultimate balance of sums payable by any Obligor under the Finance Documents,
regardless of any intermediate payment or discharge in whole or in part. 21.3.
Reinstatement If any discharge, release or arrangement (whether in respect of
the obligations of any Obligor or any security for those obligations or
otherwise) is made by a Finance Party in whole or in part on the basis of any
payment, security or other disposition which is avoided or must be restored in
insolvency, liquidation, administration or otherwise, without limitation, then
the liability of each Guarantor under this Clause 21 will continue or be
reinstated as if the discharge, release or arrangement had not occurred. 21.4.
Waiver of defences The obligations of each Guarantor under this Clause 21 will
not be affected by an act, omission, matter or thing which, but for this Clause
21, would reduce, release or prejudice EH8407053.4 95



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre097.jpg]
any of its obligations under this Clause 21 (without limitation and whether or
not known to it or any Finance Party) including: (a) any time, waiver or consent
granted to, or composition with, any Obligor or other person; (b) the release of
any other Obligor or any other person under the terms of any composition or
arrangement with any creditor of any member of the Group; (c) the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
Obligor or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of an Obligor or any other person; (e) any amendment, novation,
supplement, extension (whether of maturity or otherwise) or restatement (in each
case, however fundamental and of whatsoever nature, whether or not more onerous)
or replacement of a Finance Document or any other document or security
including, without limitation, any change in the purpose of, any extension of or
increase in any facility or the addition of any new facility under and Finance
Document or other document or security; (f) any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or (g) any insolvency or similar proceedings. 21.5.
Guarantor Intent Without prejudice to the generality of Clause 21.4 (Waiver of
Defences), each Guarantor expressly confirms that it intends that this guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Finance Documents and/or any facility
or amount made available under any of the Finance Documents for the purposes of
or in connection with any of the following: acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing. 21.6. Immediate recourse Each Guarantor waives any right
it may have of first requiring any Finance Party (or any trustee or agent on its
behalf) to proceed against or enforce any other rights or security or
EH8407053.4 96



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre098.jpg]
claim payment from any person before claiming from that Guarantor under this
Clause 21. This waiver applies irrespective of any law or any provision of a
Finance Document to the contrary. 21.7. Appropriations Until all amounts which
may be or become payable by the Obligors under or in connection with the Finance
Documents have been irrevocably paid in full, each Finance Party (or any trustee
or agent on its behalf) may: (a) refrain from applying or enforcing any other
moneys, security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and no Guarantor shall be entitled to the benefit of the
same; and (b) hold in an interest-bearing suspense account any moneys received
from any Guarantor or on account of any Guarantor's liability under this Clause
21. 21.8. Deferral of Guarantors' rights Until all amounts which may be or
become payable by the Obligors under or in connection with the Finance Documents
have been irrevocably paid in full and unless the Agent otherwise directs, no
Guarantor will exercise any rights which it may have by reason of performance by
it of its obligations under the Finance Documents or by reason of any amount
being payable, or liability arising, under this Clause 21: (a) to be indemnified
by an Obligor; (b) to claim any contribution from any other guarantor of any
Obligor's obligations under the Finance Documents; (c) to take the benefit (in
whole or in part and whether by way of subrogation or otherwise) of any rights
of the Finance Parties under the Finance Documents or of any other guarantee or
security taken pursuant to, or in connection with, the Finance Documents by any
Finance Party; (d) to bring legal or other proceedings for an order requiring
any Obligor to make any payment, or perform any obligation, in respect of which
any Guarantor has given a guarantee, undertaking or indemnity under Clause 21.1
(Guarantee and Indemnity); (e) to exercise any right of set off against any
Obligor; and/or (f) to claim or prove as a creditor of any Obligor in
competition with any Finance Party. If a Guarantor receives any benefit, payment
or distribution in relation to such rights it shall hold that benefit, payment
or distribution to the extent necessary to enable all amounts EH8407053.4 97



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre099.jpg]
which may be or become payable to the Finance Parties by the Obligors under or
in connection with the Finance Documents to be repaid in full on trust for the
Finance Parties and shall promptly pay or transfer the same to the Agent or as
the Agent may direct for application in accordance with Clause 33 (Payment
mechanics) of this Agreement. 21.9. Release of Guarantors' right of contribution
If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor: (a) that Retiring Guarantor is released by each other
Guarantor from any liability (whether past, present or future and whether actual
or contingent) to make a contribution to any other Guarantor arising by reason
of the performance by any other Guarantor of its obligations under the Finance
Documents; and (b) each other Guarantor waives any rights it may have by reason
of the performance of its obligations under the Finance Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor. 21.10. Additional security This guarantee is in addition and
is not in any way prejudiced by any other guarantee or security now or
subsequently held by any Finance Party. 21.11. Guarantee Limitations - General
This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 678 or 679 of the Companies Act 2006 or, as applicable,
section 82 of the Companies Act 2014 of Ireland and, with respect to any
Additional Guarantor, is subject to any limitations set out in the Accession
Letter applicable to such Additional Guarantor. In particular, but without
limiting the generality of the foregoing provisions, it is agreed that any
guarantee and indemnity by Schuh Ireland in terms of this Clause 20 shall not
include the payment of any arrangement fee payable under this Agreement (or any
agreement amending or varying the terms of this Agreement) or the payment of any
fees, costs or expenses payable by any member of the Group in connection with
the Acquisition Agreement or with this Agreement (or any agreement amending or
varying the terms of this Agreement). EH8407053.4 98



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre100.jpg]
SECTION 8 REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT 22.
REPRESENTATIONS 22.1. General (a) Each Obligor makes the representations and
warranties set out in this Clause 22 to each Finance Party. 22.2. Status (a) It
and each of its Subsidiaries is a limited liability corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation. (b) It and each of its Subsidiaries has the power to own its
assets and carry on its business as it is being conducted. 22.3. Binding
obligations Subject to the Legal Reservations and to any of the matters
specified in paragraphs (a) to (d) inclusive of Clause 22.9: (a) the obligations
expressed to be assumed by it in each Transaction Document to which it is a
party are legal, valid, binding and enforceable obligations; and (b) (without
limiting the generality of paragraph (a) above), each Transaction Security
Document to which it is a party creates the security interests which that
Transaction Security Document purports to create and those security interests
are valid and effective. 22.4. Non-conflict with other obligations The entry
into and performance by it of, and the transactions contemplated by, the
Transaction Documents and the granting of the Transaction Security do not and
will not conflict with: (a) any law or regulation applicable to it; (b) the
constitutional documents of any member of the Group; or (c) any agreement or
instrument binding upon it or any member of the Group or any of its or any
member of the Group's assets or constitute a default or termination event
(however described) under any such agreement or instrument. EH8407053.4 99



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre101.jpg]
22.5. Power and authority (a) It has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is or will be
a party and the transactions contemplated by those Transaction Documents. (b) No
limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party. 22.6. Validity and admissibility in evidence
(a) All Authorisations required or desirable: (i) to enable it lawfully to enter
into, exercise its rights and comply with its obligations in the Transaction
Documents to which it is a party; and (ii) to make the Transaction Documents to
which it is a party admissible in evidence in its Relevant Jurisdictions, have
been obtained or effected and are in full force and effect. (b) All
Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Group have been obtained or effected and are in
full force and effect to the extent that failure to obtain or effect those
Authorisations has or would reasonably be expected to have a Material Adverse
Effect. 22.7. Governing law and enforcement (a) Subject to the Legal
Reservations, the choice of governing law of the Finance Documents will be
recognised and enforced in its Relevant Jurisdictions. (b) Subject to the Legal
Reservations, any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdictions. 22.8. Insolvency No: (a) corporate
action, legal proceeding or other procedure or step described in paragraph (a)
of Clause 26.7 (Insolvency proceedings); or (b) creditors' process described in
Clause 26.8 (Creditors' process), has been taken or, to the knowledge of the
Parent, threatened in relation to a member of the Group and none of the
circumstances described in Clause 26.6 (Insolvency) applies to a member of the
Group. EH8407053.4 100



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre102.jpg]
22.9. No filing or stamp taxes Under the laws of its Relevant Jurisdiction it is
not necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents except: (a)
registration of particulars of the Transaction Security Documents at Companies
House in Scotland under Section 859A of the Companies Act 2006 and the Companies
Registration Office of Ireland and payment of associated fees; (b) registration
of particulars of the Irish Law Mortgage Debenture at the Companies Registration
Office in Ireland under section 409 of the Companies Act 2014 of Ireland; (c)
filing of the declaration or declarations (as the case may be) by directors
(and, in the case of an Obligor incorporated in Ireland, section 82 of the
Companies Act 2014 of Ireland) copies of which are delivered to the Agent in
respect of the Fifth Amendment and Restatement Agreement at the Companies
Registration Office in Ireland; (d) registration of the Standard Security at the
Land Register of Scotland and payment of associated fees, which registrations,
filings, taxes and fees will be made and paid promptly after the date of the
relevant Finance Document. 22.10. Deduction of Tax It is not required to make
any deduction for or on account of Tax from any payment it may make under any
Finance Document to a Lender which is a Qualifying Lender. 22.11. No default (a)
No Event of Default and, on the date of this Agreement, no Default is continuing
or is reasonably likely to result from the making of any Utilisation or the
entry into, the performance of, or any transaction contemplated by, any
Transaction Document. (b) No other event or circumstance is outstanding which
constitutes (or, with the expiry of a grace period, the giving of notice, the
making of any determination or any combination of any of the foregoing, would
constitute) a default or termination event (however described) under any other
agreement or instrument which is binding on it or any of its Subsidiaries or to
which its (or any of its Subsidiaries') assets are subject which has or is
reasonably likely to have a Material Adverse Effect. EH8407053.4 101



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre103.jpg]
22.12. No misleading information Save as disclosed in writing to the Agent prior
to the date of this Agreement: (a) to the best of its knowledge and belief
(having made due and diligent enquiry), any factual information contained in the
Information Package was true and accurate in all material respects as at the
date of the relevant report or document containing the information or (as the
case may be) as at the date the information is expressed to be given; (b) the
Business Plan has been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements, and the financial projections
contained in the Business Plan have been prepared on the basis of recent
historical information, are fair and based on reasonable assumptions and have
been approved by the board of directors of SGL; (c) any financial projection or
forecast contained in the Information Package has been prepared on the basis of
recent historical information and on the basis of reasonable assumptions and was
fair (as at the date of the relevant report or document containing the
projection or forecast) and arrived at after careful consideration; (d) the
expressions of opinion or intention provided by or on behalf of an Obligor for
the purposes of the Information Package were made after careful consideration
and (as at the date of the relevant report or document containing the expression
of opinion or intention) were fair and based on reasonable grounds; (e) to the
best of its knowledge and belief (having made due and diligent enquiry), no
event or circumstance has occurred or arisen and no information has been omitted
from the Information Package and no information has been given or withheld that
results in the information, opinions, intentions, forecasts or projections
contained in the Information Package being untrue or misleading in any material
respect; (f) to the best of its knowledge and belief (having made due and
diligent enquiry), all material information provided to a Finance Party by or on
behalf of the Parent on or before the date of this Agreement and not superseded
before that date (whether or not contained in the Information Package) is
accurate and not misleading in any material respect and all projections provided
to any Finance Party on or before the date of this Agreement have been prepared
in good faith on the basis of assumptions which were reasonable at the time at
which they were prepared and supplied; and (g) to the best of its knowledge and
belief (having made due and diligent enquiry), all other written information
provided by any member of the Group (including its advisers) to a Finance Party
or the provider of any Report was true, complete and accurate in all material
respects as at the date it was provided and is not misleading in any respect.
EH8407053.4 102



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre104.jpg]
22.13. Financial Statements (a) Its Original Financial Statements were prepared
in accordance with the Accounting Principles consistently applied. (b) Its
unaudited Original Financial Statements fairly present its financial condition
and results of operations for the relevant month or financial quarter unless
expressly disclosed to the Agent in writing to the contrary prior to the date of
this Agreement. (c) Its audited Original Financial Statements give a true and
fair view of its financial condition and results of operations during the
relevant financial year unless expressly disclosed to the Agent in writing to
the contrary prior to the date of this Agreement. (d) To the best of its
knowledge and belief (having made due and diligent enquiry), there has been no
material adverse change in its assets, business or financial condition (or the
assets, business or consolidated financial condition of the Group, in the case
of the Parent) since the date of the Original Financial Statements. (e) Its most
recent financial statements delivered pursuant to Clause 23.1 (Financial
Statements): (i) have been prepared in accordance with the Accounting Principles
as applied to the Original Financial Statements and the Business Plan; and (ii)
give a true and fair view of (if audited) or fairly present (if unaudited) its
consolidated financial condition as at the end of, and consolidated results of
operations for, the period to which they relate. (f) The budgets and forecasts
supplied under this Agreement were arrived at after careful consideration and
have been prepared in good faith on the basis of recent historical information
and on the basis of assumptions which were reasonable as at the date they were
prepared and supplied. (g) Since the date of the most recent financial
statements delivered pursuant to Clause 23.1 (Financial Statements) there has
been no material adverse change in the assets, business or financial condition
of the Group. 22.14. No proceedings pending or threatened Other than as
disclosed to the Agent prior to the date of this Agreement, no litigation,
arbitration or administrative proceedings or investigations of, or before, any
court, arbitral body or agency which, if adversely determined, are reasonably
likely to have a Material Adverse Effect have (to the best of its knowledge and
belief (having made due and careful enquiry)) been started or threatened against
it or any of its Subsidiaries. EH8407053.4 103



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre105.jpg]
22.15. No breach of laws (a) It has not (and none of its Subsidiaries has)
breached any law or regulation which breach has or is reasonably likely to have
a Material Adverse Effect. (b) No labour disputes are current or, to the best of
its knowledge and belief (having made due and careful enquiry), threatened
against any member of the Group which have or are reasonably likely to have a
Material Adverse Effect. 22.16. Environmental laws (a) Each member of the Group
is in compliance with Clause 25.3 (Environmental compliance) and to the best of
its knowledge and belief (having made due and careful enquiry) no circumstances
have occurred which would prevent such compliance in a manner or to an extent
which has or is reasonably likely to have a Material Adverse Effect. (b) No
Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to have a Material Adverse Effect. 22.17. Taxation (a)
It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns and it is not (and none of its Subsidiaries is) overdue in the
payment of any amount in respect of Tax of £100,000 (or its equivalent in any
other currency) or more. (b) No claims or investigations are being, or are
reasonably likely to be, made or conducted against it (or any of its
Subsidiaries) with respect to Taxes such that a liability of, or claim against,
any member of the Group of £100,000 (or its equivalent in any other currency) or
more is reasonably likely to arise. (c) It is resident for Tax purposes only in
the jurisdiction of its incorporation. 22.18. Security and Financial
Indebtedness (a) No Security or Quasi-Security exists over all or any of the
present or future assets of any member of the Group other than as permitted by
this Agreement. (b) No member of the Group has any Financial Indebtedness
outstanding other than as permitted by this Agreement. 22.19. Ranking The
Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security. EH8407053.4 104



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre106.jpg]
22.20. Good title to assets It and each of its Subsidiaries has a good, valid
and marketable title to, or valid leases or licences of, and all appropriate
Authorisations to use, the assets necessary to carry on its business as
presently conducted. 22.21. Legal and beneficial ownership It and each of its
Subsidiaries is the sole legal and beneficial owner of the respective assets
over which it purports to grant Security. 22.22. Shares The shares of any member
of the Group which are subject to the Transaction Security are fully paid and
not subject to any option to purchase or similar rights. The constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not restrict or inhibit any transfer of those shares on creation
or enforcement of the Transaction Security. Other than in relation to share
options granted or to be granted to employees in terms of any share option
schemes operated by the Group, there are no agreements in force which provide
for the issue or allotment of, or grant any person the right to call for the
issue or allotment of, any share or loan capital of any member of the Group
(including any option or right of pre-emption or conversion). 22.23.
Intellectual Property It and each of its Subsidiaries: (a) is the sole legal and
beneficial owner of or has licensed to it on normal commercial terms all the
Intellectual Property which is material in the context of its business and which
is required by it in order to carry on its business as it is being conducted and
as contemplated in the Business Plan; (b) does not (nor does any of its
Subsidiaries), in carrying on its businesses, infringe any Intellectual Property
of any third party in any respect which has or is reasonably likely to have a
Material Adverse Effect; and (c) has taken all formal or procedural actions
(including payment of fees) required to maintain any material Intellectual
Property owned by it. 22.24. Not restated 22.25. Obligors The Parent has no
Subsidiaries other than the Obligors where to do so would breach Clause 25.36
(Guarantors). 22.26. Accounting reference date The Accounting Reference Date of
each member of the Group is 31 January. EH8407053.4 105



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre107.jpg]
22.27. Equity Documents Not restated. 22.28. Centre of main interests and
establishments For the purposes of The Council of the European Union Regulation
No. 1346/2000 on Insolvency Proceedings (the "Regulation"), its centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
its jurisdiction of incorporation and it has no "establishment" (as that term is
used in Article 2(h) of the Regulations) in any other jurisdiction. 22.29.
Pensions (a) Neither it nor any of its Subsidiaries is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993). (b) Neither it nor any of its
Subsidiaries is or has at any time been "connected" with or an "associate" of
(as those terms are used in Sections 39 and 43 of the Pensions Act 2004) such an
employer. 22.30. Sanctions and Anti-Corruption Law Representations (a) Each
Obligor and each of their respective directors, officers and employees are in
compliance with Anti-Corruption Laws applicable to it in all material respects.
(b) No Utilisation, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws. (c) No Obligor or member of the
Group (nor any director, officer, employee, affiliate, agent or representative
of the Obligor or a member of the Group) is a Designated Person, is owned or
controlled by a Designated Person, acts directly or indirectly on behalf of a
Designated Person or is otherwise a direct or indirect target of a Sanctions
Regime. (d) No Obligor (and the Parent has ensured and will ensure that no other
member of the Group) has breached, will breach, or will cause any Finance Party
to breach any Sanctions Regime. (e) No Obligor (and the Parent has ensured that
no other member of the Group) has permitted or authorised or shall permit or
authorise any person to, directly or indirectly, use, lend, make payments of,
contribute or otherwise make available, all or any part of the proceeds of any
Loan or other transaction(s) contemplated by this Agreement to fund any trade,
business or other activities: (i) relating to, for any purpose involving, or for
the benefit of any Designated Person; or EH8407053.4 106



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre108.jpg]
(ii) in any manner that would reasonably be expected to result in an Obligor or
any member of the Group breaching any Sanctions Regime or becoming a Designated
Person. (f) No Obligor (and the Parent has ensured that no other member of the
Group) is or has ever been subject to any claim, proceeding, formal notice or
investigation with respect to a breach or alleged breach of any Sanctions
Regime. (g) No Obligor (and the Parent has ensured that no other member of the
Group) is engaging or has engaged in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to breach, directly or
indirectly, any Sanctions Regime. (h) The Properties are not currently subject
to any Sanctions Regime nor will the ownership, operation, possession, use,
leasing or any other dealing in respect of the Properties by a Borrower or any
member of the Group contravene any Sanctions Regime or provide a basis for the
Properties or a Borrower or any member of the Group to be designated as subject
to any Sanctions Regime. (i) Any provision of this Clause 22.30 (Sanctions and
Anti-Corruption Law Representations) shall not apply to any person if and to the
extent that it is or would be unenforceable by or in respect of that person by
reason of breach of any provision of Council Regulation (EC) No 2271/1996 of 22
November 1996 protecting against the effects of the extra-territorial
application of legislation adopted by a third country, and actions based thereon
or resulting therefrom (the "Blocking Regulation") (or any law or regulation
implementing such Regulation in any member state of the European Union or the
United Kingdom). For the avoidance of any doubt, nothing in this Clause 22.30
(Sanctions and Anti- Corruption Law Representations) is intended or should be
interpreted or construed, as inducing any party to act in a manner that would be
in breach of any provision of the Blocking Regulation. 22.31. PSC Register No
company whose shares constitute Charged Property has issued any warning notice
or restrictions notice under Schedule 1B of the Companies Act 2006 and no
circumstances exist which entitle any such company to issue any such notice.
22.32. Group Material Property It and its Subsidiaries are the sole legal and
beneficial owners (or, as the case may be, have licensed to it on normal
commercial terms) all of the Group Material Property. 22.33. Times when
representations made (a) All the representations and warranties in this Clause
22 are made by each Obligor on the date of this Agreement. EH8407053.4 107



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre109.jpg]
(b) The Repeating Representations are deemed to be made by each Obligor, and the
Genesco Guarantee Repeating Representations are deemed to be made by Genesco, in
each case on the date of each Utilisation Request, on each Utilisation Date and
on the first day of each Interest Period (except that those contained in
paragraphs (a) – (c) of Clause 22.13 (Original Financial Statements) will cease
to be so made once subsequent financial statements have been delivered under
this Agreement). (c) All the representations and warranties in this Clause 22
except Clause 22.12 (No misleading information) are deemed to be made by each
Additional Obligor on the day on which it becomes (or it is proposed that it
becomes) an Additional Obligor. (d) Each representation or warranty deemed to be
made after the date of this Agreement shall be deemed to be made by reference to
the facts and circumstances existing at the date the representation or warranty
is deemed to be made. 23. INFORMATION UNDERTAKINGS The undertakings in this
Clause 23 remain in force from the date of this Agreement for so long as any
amount is outstanding under the Finance Documents or any Commitment is in force.
23.1. Financial statements The Parent shall supply to the Agent in sufficient
copies for all the Lenders: (a) as soon as they are available, but in any event
within 120 days after the end of each of its Financial Years: (i) its audited
consolidated financial statements for that Financial Year; (ii) the audited
financial statements (consolidated if appropriate) of each Obligor for that
Financial Year; and (iii) the audited financial statements of any other
Subsidiary for that Financial Year if requested by the Agent; (b) at any time
when (by reference to the level of EBITDA and Cashflow disclosed in any
financial statements provided to the Agent in terms of this Agreement) the
financial performance of the Group is below that anticipated in the Budget for
the relevant period by more than 15%, as soon as they are available, but in any
event within 30 days after the end of each Accounting Period, its financial
statements on a consolidated basis for that Accounting Period (to include
cumulative management accounts for the Financial Year to date); and EH8407053.4
108



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre110.jpg]
(c) as soon as they are available, but in any event within 30 days after the
last date of each month its Monthly Financial Statements on a consolidated basis
for that month (to include cumulative management accounts for the Financial Year
to date). 23.2. Provision and contents of Compliance Certificate (a) The Parent
shall supply a Compliance Certificate to the Agent with each set of its audited
consolidated Annual Financial Statements and each set of its Monthly Financial
Statements in respect of each Quarter Date. (b) The Compliance Certificate
shall, amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 24 (Financial Covenants). (c) Each Compliance Certificate
shall be signed by one director of the Parent (as applicable). 23.3.
Requirements as to financial statements (a) The Parent shall procure that each
set of Annual Financial Statements, and Monthly Financial Statements includes a
balance sheet, profit and loss account and cashflow statement. In addition the
Parent shall procure that: (i) each set of Annual Financial Statements shall be
audited by the Auditors; (ii) each set of Monthly Financial Statements is
accompanied by a narrative by the finance director of the Parent commenting on
the performance of the Group for the Accounting Period to which the financial
statements relate and the Financial Year to date and any material developments
or proposals affecting the Group or its business. (b) Each set of financial
statements delivered pursuant to Clause 23.1 (Financial statements): (i) shall
be certified by a director of the relevant company as giving a true and fair
view of (in the case of Annual Financial Statements for any Financial Year), or
fairly representing (in other cases), its financial condition and operations as
at the date as at which those financial statements were drawn up; (ii) in the
case of consolidated financial statements of the Group, shall be accompanied by
a narrative comparing actual performance for the period to which the financial
statements relate to the projected performance for that period set out in the
Budget; and (iii) shall be prepared using the Accounting Principles, accounting
practices and financial reference periods consistent with those applied in the
EH8407053.4 109



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre111.jpg]
preparation of the Original Financial Statements for that Obligor unless, in
relation to any set of financial statements, the Parent notifies the Agent that
there has been a change in the Accounting Principles or the accounting practices
and its Auditors (or, if appropriate, the Auditors of the Obligor) deliver to
the Agent: (A) a description of any change necessary for those financial
statements to reflect the Accounting Principles or accounting practices upon
which the relevant Obligor's Original Financial Statements were prepared; and
(B) sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to determine whether Clause 24 (Financial
covenants) has been complied with and to make an accurate comparison between the
financial position indicated in those financial statements and the relevant
Obligor's Original Financial Statements. Any reference in this Agreement to any
financial statements shall be construed as a reference to those financial
statements as adjusted to reflect the basis upon which the Original Financial
Statements were prepared. (c) If the Agent wishes to discuss the financial
position of any member of the Group with the Auditors, the Agent may notify the
Parent, stating the questions or issues which the Agent wishes to discuss with
the Auditors. In this event, the Parent must ensure that the Auditors are
authorised (at the expense of the Parent): (i) to discuss the financial position
of each member of the Group with the Agent on request from the Agent; and (ii)
to disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request. 23.4. Budget (a) The Parent shall supply to the Agent,
in sufficient copies for all the Lenders, as soon as the same become available
but in any event within 60 days after the start of each of its Financial Years,
an annual Budget for that financial year. (b) The Parent shall ensure that each
Budget for a financial year: (i) is in a form reasonably acceptable to the Agent
and includes a projected consolidated profit and loss, balance sheet and
cashflow statement for the Group, projected financial covenant calculations and
projected Capital Expenditure (including, without limitation, any such Capital
Expenditure incurred using funds provided for the purpose by EH8407053.4 110



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre112.jpg]
the UK Acquisition Company) for that financial year and each Financial Quarter
of that financial year; (ii) is prepared in accordance with the Accounting
Principles and the accounting practices and financial reference periods applied
to financial statements under Clause 23.1 (Financial statements); and (iii) has
been approved by the board of directors of the Parent. (c) If the Parent updates
or changes the Budget, it shall within not more than five days of the update or
change being made deliver to the Agent, in sufficient copies for each of the
Lenders, such updated or changed Budget together with a written explanation of
the main changes in that Budget. 23.5. Presentations Once in every financial
year, or more frequently if requested to do so by the Agent if the Agent
reasonably suspects a Default is continuing or may have occurred or may occur,
at least two directors of the Parent (one of whom shall be the finance director)
must give a presentation to the Finance Parties about: (a) the on-going business
and financial performance of the Group; and (b) any other matter which a Finance
Party may reasonably request. 23.6. Year-end (a) The Parent shall not change its
Accounting Reference Date and shall procure that (other than to 31 January) no
member of the Group changes its Accounting Reference Date. (b) The Parent shall
procure that each Accounting Period ends on an accounting date for the purposes
of the preparation of the financial statements of the Group. 23.7. Information:
miscellaneous The Parent shall supply to the Agent (in sufficient copies for all
the Lenders, if the Agent so requests): (a) at the same time as they are
dispatched, copies of all documents dispatched by the Parent to its shareholders
generally (or any class of them) or dispatched by the Parent or any Obligors to
its creditors generally (or any class of them); (b) promptly upon becoming aware
of them, the details of any litigation, arbitration or administrative
proceedings which are current, threatened or pending against any member of the
Group, and which, if adversely determined, are reasonably likely to have a
Material Adverse Effect or which would involve a liability, or a potential or
alleged liability, exceeding £100,000 (or its equivalent in other currencies);
EH8407053.4 111



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre113.jpg]
(c) promptly upon becoming aware of them, the details of any judgment or order
of a court, arbitral tribunal or other tribunal or any order or sanction of any
governmental or other regulatory body which is made against any member of the
Group and which is reasonably likely to have a Material Adverse Effect or which
would involve a liability, or a potential or alleged liability, exceeding
£100,000 (or its equivalent in other currencies); (d) promptly upon becoming
aware of the relevant disposal or claim, details of any disposal or insurance
claim which will require a prepayment under Clause 10.2 (Disposal and Insurance
Proceeds); (e) at the same time as each board pack in relation to any proposed
new store opening is distributed to the board of directors of the Parent or any
other member of the Group, a copy of that board pack; (f) promptly, such
information as the Security Trustee may reasonably require about the Charged
Property and compliance of the Obligors with the terms of any Transaction
Security Documents; and (g) promptly on request, such further information
regarding the financial condition, assets and operations of the Group and/or any
member of the Group (including any requested amplification or explanation of any
item in the financial statements, budgets or other material provided by any
Obligor under this Agreement, any changes to Senior Management and an up to date
copy of its shareholders' register (or equivalent in its jurisdiction of
incorporation)) as any Finance Party through the Agent may reasonably request.
23.8. Notification of default (a) Each Obligor shall notify the Agent of any
Default (and the steps, if any, being taken to remedy it) promptly upon becoming
aware of its occurrence (unless that Obligor is aware that a notification has
already been provided by another Obligor). (b) Promptly upon a request by the
Agent, the Parent shall supply to the Agent a certificate signed by one of its
directors or senior officers on its behalf certifying that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it). 23.9. "Know your customer" checks (a) If: (i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;
EH8407053.4 112



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre114.jpg]
(ii) any change in the status of an Obligor (or a Holding Company of an Obligor)
or the composition of the shareholders of an Obligor (or a Holding Company of an
Obligor) after the date of this Agreement; or (iii) a proposed assignment or
transfer by a Lender of any of its rights and/or obligations under this
Agreement to a party that is not a Lender prior to such assignment or transfer,
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents. (b) Each Lender shall promptly upon the request of the Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Agent (for itself) in order for the Agent to carry
out and be satisfied it has complied with all necessary "know your customer" or
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents. (c) The Parent shall, by not
less than 10 Business Days' prior written notice to the Agent, notify the Agent
(which shall promptly notify the Lenders) of its intention to request that one
of its Subsidiaries becomes an Additional Obligor pursuant to Clause 28 (Changes
to the Obligors). (d) Following the giving of any notice pursuant to paragraph
(c) above, if the accession of such Additional Obligor obliges the Agent or any
Lender to comply with "know your customer" or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Parent shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the accession of such
Subsidiary to this Agreement as an Additional Obligor. EH8407053.4 113



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre115.jpg]
24. FINANCIAL COVENANTS 24.1. Financial definitions In this Agreement:
"Cashflow" means, in respect of any Relevant Period, EBITDA for that Relevant
Period after: (a) adding the amount of any decrease (and deducting the amount of
any increase) in Working Capital for that Relevant Period; (b) adding the amount
of any cash receipts (and deducting the amount of any cash payments) during that
Relevant Period in respect of any Exceptional Items not already taken account of
in calculating EBITDA for any Relevant Period (other than, in the case of cash
receipts, Relevant Proceeds); (c) adding the amount of any cash receipts during
that Relevant Period in respect of any Tax rebates or credits and deducting the
amount actually paid or due and payable in respect of Taxes during that Relevant
Period by any member of the Group; (d) adding the amount of any increase in
provisions, other non-cash debits and other non-cash charges (which are not
Current Assets or Current Liabilities) and deducting the amount of any non-cash
credits (which are not Current Assets or Current Liabilities) in each case to
the extent taken into account in establishing EBITDA; (e) deducting the amount
of any Capital Expenditure actually made during that Relevant Period by any
member of the Group (other than any amounts contributed for such purpose by the
UK Acquisition Company in accordance with the terms of Clause 25.30(a)) less, to
the extent not already taken into account in determining EBITDA, any landlords'
inducements actually received in cash; (f) adding the amount of any New
Shareholder Injections permitted to be included in Cashflow pursuant to Clause
24.4 (Equity Cure), and so that no amount shall be added (or deducted) more than
once and there shall be excluded the effect of all cash movements associated
with the Deal Costs. "Cashflow Cover" means the ratio of Cashflow to Debt
Service in respect of any Relevant Period. "Current Assets" means the aggregate
(on a consolidated basis) of all inventory, work in progress, trade and other
receivables of each member of the Group including prepayments in relation to
operating items and sundry debtors (but excluding Cash) maturing within twelve
months from the date of computation but excluding amounts in respect of: (a)
receivables in relation to Tax; EH8407053.4 114



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre116.jpg]
(b) Exceptional Items and other non-operating items; (c) any interest owing to
any member of the Group; and (d) prepaid Deal Costs. "Current Liabilities" means
the aggregate (on a consolidated basis) of all liabilities (including trade
creditors, accruals and provisions) of each member of the Group falling due
within twelve months from the date of computation but excluding amounts in
respect of: (a) liabilities for Financial Indebtedness and Finance Charges; (b)
liabilities for Tax; (c) Exceptional Items and other non-operating items; and
(d) liabilities in relation to dividends declared but not paid by the Parent or
by a member of the Group in favour of a person which is not a member of the
Group. "Debt Service" means, in respect of any Relevant Period, the aggregate
of: (a) Finance Charges for that Relevant Period; (b) the aggregate of all
scheduled repayments of Financial Indebtedness falling due during that Relevant
Period but excluding: (i) any amounts falling due under the Working Capital
Facility Letter, Facility C, Facility D or any other overdraft or revolving
facility and which were available for simultaneous redrawing according to the
terms of that facility; and (ii) any such obligations owed to any member of the
Group; (a) all payments made in that Relevant Period falling within the
definition of "Permitted Payment", other than under paragraph (a) of that
definition; and (b) the amount of the capital element of any payments in respect
of that Relevant Period payable under any Finance Lease entered into by any
member of the Group, and so that no amount shall be included more than once.
"EBIT" means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation: (a) before deducting any Finance Charges;
(b) not including any accrued interest owing to any member of the Group;
EH8407053.4 115



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre117.jpg]
(c) before taking into account any Exceptional Items; (d) before deducting any
Deal Costs; (e) excluding the amount of any profit of any member of the Group
which is attributable to minority interests; (f) before taking into account any
unrealised gains or losses on any financial instrument (other than any
derivative instrument which is accounted for on a hedge accounting basis); (g)
before taking into account any gain or loss arising from an upward or downward
revaluation of any other asset; (h) before deducting any amount that in
accordance with the Accounting Principles is required to be deducted from the
operating profits of the Group but which is in fact attributable to payments to
be made by the UK Acquisition Company to either of Colin Temple or Mark
Crutchley in accordance with the terms of the Acquisition Agreement; in each
case, to the extent added, deducted or taken into account, as the case may be,
for the purposes of determining operating profits of the Group before taxation.
"EBITDA" means, in respect of any Relevant Period, EBIT for that Relevant Period
after adding back any amount attributable to the amortisation, depreciation or
impairment of assets of members of the Group. "Exceptional Items" means any
material items of an unusual or non-recurring nature which represent gains or
losses including those arising on: (a) the restructuring of the activities of an
entity and reversals of any provisions for the cost of restructuring; (b)
disposals, revaluations or impairment of non-current assets; (c) disposals of
assets associated with discontinued operations; and (d) the termination of any
Treasury Transaction. "Finance Charges" means, for any Relevant Period, the
aggregate amount of the accrued interest, commission, fees, discounts,
prepayment fees, premiums or charges and other finance payments in respect of
Financial Indebtedness whether paid or payable by any member of the Group
(calculated on a consolidated basis) in respect of that Relevant Period: (a)
including the interest (but not the capital) element of payments in respect of
Finance Leases; EH8407053.4 116



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre118.jpg]
(b) including any commission, fees, discounts and other finance payments payable
by (and deducting any such amounts payable to) any member of the Group under any
interest rate hedging arrangement; (c) excluding any Deal Costs; (d) excluding,
at any time after the Loan Note Instrument has been entered into, any accrued
interest payable under the Loan Note Instrument, at any time when the Loan Notes
are subordinated to all amounts due to the Finance Parties under, and in terms
of, the Intercreditor Agreement, and so that no amount shall be added (or
deducted) more than once. "Financial Quarter" means the period commencing on the
day after one Quarter Date and ending on the next Quarter Date. "Financial Year"
means the annual accounting period of the Group ending on or about 31 January.
"Interest Cover" means the ratio of EBITDA to Finance Charges in respect of any
Relevant Period. "Leverage" means, in respect of any Relevant Period, the ratio
of Total Net Debt on the last day of that Relevant Period to EBITDA in respect
of that Relevant Period. "New Shareholder Injection" means the aggregate amount
of cash subscribed for by any Holding Company of the Parent for ordinary shares
in the Parent or for subordinated loan notes (or other subordinated debt
instruments) in the Parent, such subordination to be on terms acceptable to the
Lenders. "Quarter Date" means 31 January, 30 April, 31 July and 31 October (or
such other date as represents the last trading Saturday in the relevant month or
the next month as set out in the Genesco Closing Schedule) in each year.
"Relevant Period" means the period of 12 months ending on a Quarter Date.
"Relevant Proceeds" means Disposal Proceeds or Insurance Proceeds (each as
defined in Clause 10.2 (Disposal, Insurance Proceeds)). "Total Net Debt" means,
at any time, the aggregate amount of all obligations of members of the Group for
or in respect of Financial Indebtedness at that time but: (a) excluding any such
obligations to any other member of the Group; (b) including, in the case of
Finance Leases only, their capitalised value; (c) excluding any amount falling
within paragraph (f) (Treasury Transactions) of the definition of Financial
Indebtedness; EH8407053.4 117



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre119.jpg]
(d) deducting the aggregate amount of Cash held by any member of the Group at
that time; and (e) excluding, at any time after the Loan Note Instrument has
been entered into, the amount outstanding under the Loan Note Instrument, at any
time when the Loan Notes are subordinated to all amounts due to the Finance
Parties under, and in terms of, the Intercreditor Agreement, and so that no
amount shall be included or excluded more than once. "Working Capital" means, on
any date, Current Assets less Current Liabilities. 24.2. Financial condition The
Parent shall ensure that: (a) Not restated. (b) Interest Cover: Interest Cover
in respect of any Relevant Period shall be not less than 4.5:1. (c) Leverage:
Leverage in respect of any Relevant Period ending on a Quarter Date shall not
exceed 1.75:1. 24.3. Financial testing The financial covenants set out in Clause
24.2 (Financial condition) shall be calculated in accordance with the Accounting
Principles as applied to the Original Financial Statements and tested by
reference to each of the Parent's financial statements delivered pursuant to
paragraphs (a)(i) and (b) of Clause 23.1 (Financial Statements) and/or each
Compliance Certificate delivered pursuant to Clause 23.2 (Provision and contents
of Compliance Certificate). 24.4. Equity Cure (a) In the event of any breach of
any of the financial covenants in Clause 24.2 (Financial condition) (each a
"Financial Covenant") for any Relevant Period ending on a Quarter Date (the
"Relevant Quarter Date"), SGL may, not later than 15 Business Days (the
"Reference Date") after the last date for delivery of the Compliance Certificate
for that Relevant Period, inject into the Group the cash proceeds of any New
Shareholder Injection (the "Cure Amount") to remedy non-compliance with a
Financial Covenant. (b) The effect of the Cure Amount shall (subject to the
provisions of this Clause) be that each Financial Covenant is recalculated to
give effect to the following adjustments: (i) for the purpose of calculating
Cashflow Cover, the Cure Amount shall either (at the option of the Parent):
EH8407053.4 118



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre120.jpg]
(A) be included in the calculation of Cashflow for that Relevant Period and
(unless and until it is released to the Parent in terms of paragraph (e) below)
the next three Relevant Periods; or (B) reduce Total Net Debt as at the start of
the Relevant Period in which the non-compliance occurred and (unless and until
it is released to the Parent in terms of paragraph (e) below) the next three
Relevant Periods, and Debt Service shall be recalculated for such Relevant
Periods on a pro forma basis as if the Total Net Debt has been so reduced (and
applied against Facility A, Facility B, Facility C and Facility D in accordance
with the terms of Clause 10.3(c)); (ii) for the purpose of calculating Leverage,
the Cure Amount shall reduce Total Net Debt as at the end of that Relevant
Period; and (iii) for the purpose of calculating Interest Cover, the Cure Amount
shall be deemed to have been applied in prepayment of the Facilities at the
beginning of that Relevant Period and at the beginning of the next three
Relevant Periods and Finance Charges for that Relevant Period and (unless and
until it is released to the Parent in terms of paragraph (e) below) the next
three Relevant Periods shall be recalculated on a pro forma basis as if the
Facilities had been so reduced. (c) If the re-testing of the Financial Covenants
after giving effect to paragraphs (a) and (b) above demonstrates no breach has
occurred in respect of the Relevant Period, then the relevant breach shall be
deemed to have been remedied. (d) A Cure Amount may be injected up to four times
over the duration of the Facilities and may not be injected in consecutive
Financial Quarters. (e) The Parent shall procure that each Cure Amount is
credited to the Escrow Account and shall be retained in the Escrow Account until
the date of the Quarter Date falling 6 Months after the Relevant Quarter Date at
which time it will be released to the Parent if the Parent delivers an Escrow
Account Certificate to the Agent within 5 Business Days of such date. In the
event that any Default occurs while any amount is held in the Escrow Account or
the Parent fails to deliver an Escrow Account Certificate to the Agent within 5
Business Days of the date falling 6 Months after the Relevant Quarter Date, the
balance of the Escrow Account may (at the discretion of the Agent, acting on the
instructions of the Majority Lenders) be applied immediately in or towards
permanent prepayment of Loans with such amount being applied against the Loans
in the same manner as voluntary prepayments under Clause 9.3 (Voluntary
Prepayment of Term Loans) or Clause 9.4 (Voluntary Prepayment of Revolving
Loans). EH8407053.4 119



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre121.jpg]
(f) Any recalculation made under this Clause 24.4 will be solely for the purpose
of curing a Financial Covenant breach and not for any other purpose such as
calculation of Margin. 25. GENERAL UNDERTAKINGS The undertakings in this Clause
25 remain in force from the date of this Agreement for so long as any amount is
outstanding under the Finance Documents or any Commitment is in force. 25.1.
Authorisations Each Obligor shall promptly: (a) obtain, comply with and do all
that is necessary to maintain in full force and effect; and (b) supply certified
copies to the Agent of, any Authorisation required under any law or regulation
of a Relevant Jurisdiction to: (i) enable it to perform its obligations under
the Finance Documents; (ii) ensure the legality, validity, enforceability or
admissibility in evidence of any Finance Document; and (iii) carry on its
business where failure to do so has or is reasonably likely to have a Material
Adverse Effect. 25.2. Compliance with laws Each Obligor shall (and the Parent
shall ensure that each member of the Group will) comply in all respects with all
laws to which it may be subject, if failure so to comply has or is reasonably
likely to have a Material Adverse Effect. 25.3. Environmental compliance Each
Obligor shall (and the Parent shall ensure that each member of the Group will):
(a) comply with all Environmental Law; (b) obtain, maintain and ensure
compliance with all requisite Environmental Permits; (c) implement procedures to
monitor compliance with and to prevent liability under any Environmental Law,
where failure to do so has or is reasonably likely to have a Material Adverse
Effect. EH8407053.4 120



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre122.jpg]
25.4. Environmental claims Each Obligor shall (through the Parent), promptly
upon becoming aware of the same, inform the Agent in writing of: (a) any
Environmental Claim against any member of the Group which is current, pending or
threatened; and (b) any facts or circumstances which are reasonably likely to
result in any Environmental Claim being commenced or threatened against any
member of the Group, where the claim, if determined against that member of the
Group, has or is reasonably likely to have a Material Adverse Effect. 25.5.
Taxation (a) Each Obligor shall (and the Parent shall ensure that each member of
the Group will) pay and discharge all Taxes imposed upon it or its assets within
the time period allowed without incurring penalties unless and only to the
extent that: (i) such payment is being contested in good faith; (ii) adequate
reserves are being maintained for those Taxes and the costs required to contest
them which have been disclosed in its latest financial statements delivered to
the Agent under Clause 23.1 (Financial statements); and (iii) such payment can
be lawfully withheld and failure to pay those Taxes does not have or is not
reasonably likely to have a Material Adverse Effect. (b) No member of the Group
may change its residence for Tax purposes. 25.6. Merger No Obligor shall (and
the Parent shall ensure that no other member of the Group will) enter into any
amalgamation, demerger, merger, consolidation or corporate reconstruction other
than a Permitted Transaction or a Permitted Merger. 25.7. Change of business The
Parent shall procure that no substantial change is made to the general nature of
the business of the Group from that carried on by the Group at the date of this
Agreement without the prior written consent of the Majority Lenders. EH8407053.4
121



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre123.jpg]
25.8. Acquisitions (a) Except as permitted under either Clause 25.30 (Capital
Expenditure) or paragraph (b) below, no Obligor shall (and the Parent shall
ensure that no other member of the Group will): (i) acquire a company or any
shares or securities or a business or undertaking (or, in each case, any
interest in any of them) or any assets; or (ii) incorporate a company. (b)
Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking or any assets (or, in each case, any
interest in any of them) or the incorporation of a company which is: (i) a
Permitted Acquisition; or (ii) a Permitted Transaction. 25.9. Joint ventures (a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Parent
shall ensure that no member of the Group will): (i) enter into, invest in or
acquire (or agree to acquire) any shares, stocks, securities or other interest
in any Joint Venture; or (ii) transfer any assets or lend to or guarantee or
give an indemnity for or give Security for the obligations of a Joint Venture or
maintain the solvency of or provide working capital to any Joint Venture (or
agree to do any of the foregoing). (b) Paragraph (a) above does not apply to any
acquisition (or agreement to acquire) any interest in a Joint Venture or
transfer of assets (or agreement to transfer assets) to a Joint Venture or loan
made to or guarantee given in respect of the obligations of a Joint Venture if
such transaction is a Permitted Joint Venture. 25.10. Dormant subsidiaries Not
restated. 25.11. Preservation of assets Each Obligor shall (and the Parent shall
ensure that each member of the Group will) maintain in good working order and
condition (ordinary wear and tear excepted) all of its assets necessary or
desirable in the conduct of its business. EH8407053.4 122



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre124.jpg]
25.12. Pari passu ranking Each Obligor shall ensure that at all times any
unsecured and unsubordinated claims of a Finance Party against it under the
Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors except those creditors whose claims are
mandatorily preferred by laws of general application to companies. 25.13.
Negative pledge In this Clause 25.13, "Quasi-Security" means a transaction
described in paragraph (b) below. Except as permitted under paragraph (c) below:
(a) No Obligor shall (and the Parent shall ensure that no other member of the
Group will) create or permit to subsist any Security over any of its assets. (b)
No Obligor shall (and the Parent shall ensure that no other member of the Group
will): (i) sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the Group; (ii) sell, transfer or otherwise dispose of any of its
receivables on recourse terms; (iii) enter into any arrangement under which
money or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts; or (iv) enter into any other preferential
arrangement having a similar effect, in circumstances where the arrangement or
transaction is entered into primarily as a method of raising Financial
Indebtedness or of financing the acquisition of an asset. (c) Paragraphs (a) and
(b) above do not apply to any Security or (as the case may be) Quasi-Security,
which is: (i) a Permitted Security; or (ii) a Permitted Transaction. 25.14.
Disposals (a) Except as permitted under paragraph (b) below, no Obligor shall
(and the Parent shall ensure that no member of the Group will) enter into a
single transaction or a EH8407053.4 123



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre125.jpg]
series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset. (b)
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is: (i) a Permitted Disposal; or (ii) a Permitted Transaction.
25.15. Arms' length basis (a) Except as permitted by paragraph (b) below, no
Obligor shall (and the Parent shall ensure no member of the Group will) enter
into any transaction with any person except on arms' length terms and for full
market value. (b) The following transactions shall not be a breach of this
Clause 25.15: (i) intra-Group loans permitted under Clause 25.16 (Loans or
credit); (ii) fees, costs and expenses payable under the Transaction Documents
in the amounts set out in the Transaction Documents delivered to the Agent under
Clause 4.1 (Initial conditions precedent) or agreed by the Agent; and (iii) any
Permitted Transactions. 25.16. Loans or credit (a) Except as permitted under
paragraph (b) below, no Obligor shall (and the Parent shall ensure that no
member of the Group will) be a creditor in respect of any Financial
Indebtedness. (b) Paragraph (a) above does not apply to: (i) a Permitted Loan;
and (ii) a Permitted Transaction. 25.17. No Guarantees or indemnities (a) Except
as permitted under paragraph (b) below, no Obligor shall (and the Parent shall
ensure that no member of the Group will) incur or allow to remain outstanding
any guarantee in respect of any obligation of any person. (b) Paragraph (a) does
not apply to a guarantee which is: (i) a Permitted Guarantee; or (ii) a
Permitted Transaction. EH8407053.4 124



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre126.jpg]
25.18. Corporate fees, dividends and share redemptions (a) Except as permitted
under paragraph (b) below, the Parent shall not (and will ensure that no other
member of the Group will): (i) declare, make or pay any dividend, charge, fee or
other distribution (or interest on any unpaid dividend, charge, fee or other
distribution) (whether in cash or in kind) on or in respect of its share capital
(or any class of its share capital); (ii) repay or distribute any dividend or
share premium reserve; or (iii) pay or allow any member of the Group to pay any
management charges or fees or any advisory or other fees to (or to the order of)
any of the shareholders of the Parent (or to any Holding Company of any such
shareholders). (iv) redeem, repurchase, defease, retire or repay any of its
share capital or resolve to do so. (b) Paragraph (a) above does not apply to:
(i) a Permitted Payment; (ii) a Permitted Transaction (other than one referred
to in paragraph (c) of the definition of that term); or (iii) management charges
or fees or other advisory or other fees payable by members of the Group to the
UK Acquisition Company not exceeding £500,000 (or its equivalent in other
currencies) in aggregate in any Financial Year; or (iv) a dividend of the amount
described in the Genesco Debt Structuring Paper by the Parent to Holdings,
provided that prior to the making of such dividend: (A) the Parent shall have
delivered to the Agent a final draft of each of the documents to be entered into
by a member of the Group in connection with the dividend referred to in the
Genesco Debt Structuring Paper and the Agent has confirmed in writing that it
approves the terms of such documents; (B) the documents entered into by each
member of the Group to implement the dividend referred to in the Genesco Debt
Structuring Paper are in the forms of such final drafts, or the Agent has
approved in writing any changes to such documents; and EH8407053.4 125



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre127.jpg]
(C) the Agent is satisfied that no cash is paid (or other assets distributed) by
the Parent to Holdings as a result of any of the transactions referred to in the
Genesco Debt Structuring Paper or the documents to be entered into in connection
therewith. 25.19. Financial Indebtedness (a) Except as permitted under paragraph
(b) below, no Obligor shall (and the Parent shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness. (b)
Paragraph (a) above does not apply to Financial Indebtedness which: (i) is
Permitted Financial Indebtedness; (ii) is a Permitted Transaction; or (iii)
arises under the Loan Note Instrument, provided that on or prior to the entry
into of the Loan Note Instrument: (A) the Parent shall have delivered to the
Agent a final draft of each of the documents to be entered into by a member of
the Group in connection with the transactions referred to in the Genesco Debt
Structuring Paper and the Agent has confirmed in writing that it approves the
terms of such documents; (B) the documents entered into by each member of the
Group to implement the transactions referred to in the Genesco Debt Structuring
Paper are in the forms of such final drafts, or the Agent (acting reasonably)
has approved in writing any changes to such documents; and (C) the relevant
parties have entered into the Intercreditor Agreement, in the agreed form,
subordinating such loan to the amounts due under the Finance Documents and the
Agent has confirmed to the Parent that it has received such legal opinions and
other documents as it requires in relation to the transactions referred to in
the Genesco Debt Structuring Paper. 25.20. Share capital No Obligor shall (and
the Parent shall ensure no member of the Group will) issue any shares except
pursuant to: (a) a Permitted Share Issue; or EH8407053.4 126



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre128.jpg]
(b) a Permitted Transaction. 25.21. Insurance (a) Each Obligor shall (and the
Parent shall ensure that each member of the Group will) maintain insurances on
and in relation to its business and assets against those risks and to the extent
as is usual for companies carrying on the same or substantially similar
business. (b) All insurances must be with reputable independent insurance
companies or underwriters. (c) Not restated. (d) Within 30 days of the date of
this Agreement, the Parent shall provide to the Agent written evidence that the
insurance policy(ies) relating to the Charged Property contain (in form and
substance reasonably satisfactory to the Security Trustee) an endorsement naming
the Security Trustee as sole loss payee. 25.22. Pensions The Parent shall ensure
that no member of the Group is or has been at any time an employer (for the
purposes of Sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or "connected" with or an "associate" of (as those
terms are under in Sections 38 or 43 of the Pensions Act 2004) such an employer.
25.23. People with Significant Control regime Each Obligor shall (and the Parent
shall ensure that each other member of the Group will): (a) within the relevant
timeframe, comply with any notice it receives pursuant to Part 21A of the
Companies Act 2006 from any company incorporated in the United Kingdom whose
shares are the subject of the Transaction Security; and (b) promptly provide the
Security Agent with a copy of that notice. 25.24. Access If a Default is
continuing or the Agent reasonably suspects a Default is continuing or may
occur, each Obligor shall, and the Parent shall ensure that each Obligor will,
(not more than once in every Financial Year unless the Agent reasonably suspects
a Default is continuing or may occur) permit the Agent and/or the Security
Trustee and/or accountants or other professional advisers and contractors of the
Agent or Security Trustee free access at all reasonable times and on reasonable
notice at the risk and cost of the Obligors to (a) the premises, assets, books,
accounts and records of each Obligor and (b) meet and discuss matters with
Senior Management. EH8407053.4 127



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre129.jpg]
25.25. Management (a) The Parent must ensure that there is in place in respect
of each Obligor qualified management with appropriate skills. (b) If any of the
Senior Management ceases (whether by reason of death, retirement at normal
retiring age or through ill health or otherwise) to perform his or her duties,
the Parent must as soon as reasonably practicable thereafter: (i) notify the
Agent; and (ii) after consultation with the Agent as to the identity of such
replacement person, find and appoint an adequately qualified replacement for him
or her as promptly as practicable. 25.26. Intellectual Property Each Obligor
shall and the Parent shall procure that each member of the Group will: (a)
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant member of the Group; (b) use
reasonable endeavours to prevent any infringement in any material respect of the
Intellectual Property; (c) make registrations and pay all registration fees and
taxes necessary to maintain the Intellectual Property in full force and effect
and record its interest in that Intellectual Property; (d) not use or permit the
Intellectual Property to be used in a way or take any step or omit to take any
step in respect of that Intellectual Property which may materially and adversely
affect the existence or value of the Intellectual Property or imperil the right
of any member of the Group to use such property; and (e) not discontinue the use
of the Intellectual Property, where failure to do so, in the case of paragraphs
(a) and (b) above, or, in the case of paragraphs (d) and (e) above, such use,
permission to use, omission or discontinuation, is reasonably likely to have a
Material Adverse Effect. 25.27. Amendments No Obligor shall (and the Parent
shall ensure that no member of the Group will) amend, vary, novate, supplement,
supersede, waive or terminate any term of a Transaction Document or any other
document delivered to the Agent pursuant to Clauses 4.1 (Initial conditions
precedent) or Clause 28 (Changes to the Obligors) or enter into any agreement
with any shareholders of the Parent or any of their Affiliates which is not a
member of the Group except in writing: EH8407053.4 128



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre130.jpg]
(a) in accordance with the provisions of Clause 39 (Amendments and Waivers); or
(b) after the date of this Agreement, in a way which could not be reasonably
expected materially and adversely to affect the interests of the Lenders. The
Parent shall promptly supply to the Agent a copy of any document relating to any
of the matters referred to in paragraphs (a) and (b) above. 25.28. Financial
assistance Each Obligor shall (and the Parent shall procure each member of the
Group will) comply in all respects with Section 82 of the Companies Act 2014 in
Ireland and any equivalent legislation in other jurisdictions including in
relation to the execution of the Transaction Security Documents and payment of
amounts due under this Agreement, in each case where relevant. 25.29. Group bank
accounts The Parent shall ensure that all bank accounts of the Group (other than
the Permitted Bank Accounts but including the Holding Account, the Mandatory
Prepayment Account and the Escrow Account) shall be opened and maintained with a
Finance Party or an Affiliate of a Finance Party and are subject to valid
Security under the Transaction Security Documents. 25.30. Capital Expenditure
(a) Subject to paragraph (b) below, the aggregate Capital Expenditure of the
Group in respect of any Financial Year shall not exceed 115% of the amount
approved by the Agent in the Budget (or in any updated or changed Budget) for
that Financial Year. (b) Capital Expenditure of the Group in excess of the limit
specified in paragraph (a) above (or any other limit agreed between the Parent
and the Majority Lenders) may be incurred using funds provided for the purpose
by the UK Acquisition Company, and made available by subscription for ordinary
shares in the Parent or by way of loan complying with the terms of paragraph (g)
of Permitted Financial Indebtedness. 25.31. Treasury Transactions (a) No Obligor
shall (and the Parent will procure that no members of the Group will) enter into
any Treasury Transaction, other than (with a member of the LBG Group provided
that its terms are broadly competitive): (i) the hedging transactions documented
by the Hedging Agreements; (ii) spot and forward delivery foreign exchange
contracts entered into in the ordinary course of business and not for
speculative purposes; and EH8407053.4 129



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre131.jpg]
(iii) any Treasury Transaction entered into for the hedging of actual or
projected real exposures arising in the ordinary course of trading activities of
a member of the Group for a period of not more than 12 months and not for
speculative purposes. (b) Not restated. 25.32. Further assurance (a) Each
Obligor shall (and the Parent shall procure that each member of the Group will)
promptly do all such acts or execute all such documents (including assignments,
transfers, mortgages, charges, notices and instructions) as the Security Trustee
may reasonably specify (and in such form as the Security Trustee may reasonably
require in favour of the Security Trustee or its nominee(s)): (i) to perfect the
Security created or intended to be created under or evidenced by the Transaction
Security Documents (which may include the execution of a mortgage, charge,
assignment or other Security over all or any of the assets which are, or are
intended to be, the subject of the Transaction Security) or for the exercise of
any rights, powers and remedies of the Security Trustee or the Finance Parties
provided by or pursuant to the Finance Documents or by law; (ii) to confer on
the Security Trustee or confer on the Finance Parties Security over any property
and assets of that Obligor located in any jurisdiction equivalent or similar to
the Security intended to be conferred by or pursuant to the Transaction Security
Documents; and/or (iii) to facilitate the realisation of the assets which are,
or are intended to be, the subject of the Transaction Security. (b) Each Obligor
shall (and the Parent shall procure that each member of the Group shall) take
all such action as is available to it (including making all filings and
registrations) as may be necessary for the purpose of the creation, perfection,
protection or maintenance of any Security conferred or intended to be conferred
on the Security Trustee or the Finance Parties by or pursuant to the Finance
Documents. 25.33. Payment of Loan Notes Not restated. 25.34. Acquisition
Agreement The Parent will procure that SGL will not agree to amend or waive or
permit the amendment or waiver of any of the material terms of the Acquisition
Agreement, without the consent of the Agent, which consent will not be
unreasonably withheld or delayed. EH8407053.4 130



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre132.jpg]
25.35. Sanctions and anti-corruption law (a) Each Loan will be and has been
applied only in accordance with the purpose set out in Clause 3.1 (Purpose). (b)
No Borrower may request any Loan, and no Borrower shall use, and each Borrower
shall procure that its Subsidiaries and its or their respective directors,
officers and employees shall not use, the proceeds of any Loan in furtherance of
an offer, payment, promise to pay, or authorisation of the payment or giving of
money, or anything else of value in violation of any Anti-Corruption Laws. (c)
No Obligor shall, and the Parent shall procure that no other member of the Group
will, involve or include, directly or indirectly, any Designated Person in any
of its dealings with any Finance Party or related to these Facilities. (d) To
the extent an Obligor engages in any business involving any country or territory
that is the subject of any Sanctions Regime from time to time (being Crimea,
Cuba, Iran, North Korea, Sudan and Syria as at the date of this Agreement) it
shall do so without any involvement, directly or indirectly, of any Finance
Party or the Facilities. (e) No Obligor shall, and the Parent shall procure that
no other member of the Group will, directly or indirectly fund all or part of
any payment under or in connection with the Facilities out of proceeds derived
from business or transactions with a Designated Person or from any activity
which is in breach of any Sanctions Regime. (f) No Obligor shall (and the Parent
shall ensure that no other member of the Group will) own, operate, possess, use,
lease, dispose of or otherwise deal with, or procure or allow the ownership,
operation, possession, use, leasing or disposal of, or any other dealing with,
the Properties or part thereof for any purpose which would violate, or cause any
Finance Party or the Parent or other member of the Group to violate, any
Sanctions Regime. (g) No Designated Person will have any property interest in
the Properties nor will any person, country or territory that is a subject of
any Sanctions Regime supply any inputs to, receive any output from or derive any
other financial or economic benefit from the Properties. (h) Each Obligor shall
ensure that the Group maintains appropriate policies and procedures designed to
prevent any action being taken that would be contrary to the undertakings in
paragraphs (a) to (g) above. (i) Any provision of this Clause 25.35 (Sanctions
and anti-corruption law) shall not apply to any person if and to the extent that
it is or would be unenforceable by or in respect of that person by reason of
breach of any provision of he Blocking Regulation (or any law or regulation
implementing such Regulation in any member state of the European Union or the
United Kingdom). For the avoidance EH8407053.4 131



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre133.jpg]
of any doubt, nothing in this Clause 25.35 (Sanctions and anti-corruption law)
is intended or should be interpreted or construed, as inducing any party to act
in a manner that would be in breach of any provision of the Blocking Regulation.
25.36. Guarantors The Parent shall ensure that, at all times after the Sixth
Amendment and Restatement Date, the aggregate gross assets, aggregate operating
profit and aggregate turnover (net of VAT) of the Guarantors (in each case
calculated on an unconsolidated basis and excluding all intra-group items and
investments in Subsidiaries of any member of the Group) represents not less than
ninety (90) per cent of consolidated gross assets, operating profit and turnover
(net of VAT) of the Group. 26. EVENTS OF DEFAULT Each of the events or
circumstances set out in this Clause 26 is an Event of Default (save for Clause
26.22 (Acceleration)). 26.1. Non-payment A Transaction Obligor does not pay on
the due date any amount payable pursuant to a Finance Document (other than
amounts due and payable under the Working Capital Facility Letter) at the place
at and in the currency in which it is expressed to be payable unless: (a) its
failure to pay is caused by: (i) administrative or technical error; or (ii) a
Disruption Event; and (b) payment is made within three Business Days of its due
date. 26.2. Financial covenants and other obligations (a) Any requirement of
Clause 24 (Financial covenants) is not satisfied or an Obligor does not comply
with the provisions of any of Clauses 23.1 (Financial Statements), 23.2
(Provision and contents of Compliance Certificate), 25.13 (Negative Pledge),
25.14 (Disposals), 25.16 (Loans or credit), 25.17 (No Guarantees or
indemnities), 25.18 (Corporate Fees, Dividends and share redemption), 25.19
(Financial Indebtedness) and 25.27 (Amendments). (b) An Obligor does not comply
with any provision of any Transaction Security Document. EH8407053.4 132



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre134.jpg]
26.3. Other obligations (a) An Obligor does not comply with any provision of the
Finance Documents (other than those referred to in Clause 26.1 (Non-payment) and
Clause 26.2 (Financial covenants and other obligations)). (b) No Event of
Default under paragraph (a) above will occur if the failure to comply is capable
of remedy and is remedied within 15 Business Days (or such other period (if any)
as the Agent may agree) of the earlier of (i) the Agent giving notice to the
Parent or relevant Obligor or (ii) the Parent or an Obligor becoming aware of
the failure to comply. 26.4. Misrepresentation (a) Any representation or
statement made or deemed to be made by a Transaction Obligor in the Finance
Documents or any other document delivered by or on behalf of any Obligor under
or in connection with any Finance Document is or proves to have been incorrect
or misleading in any material respect when made or deemed to be made. (b) No
Event of Default under paragraph (a) will occur if the matter giving rise to the
breach is capable of remedy and is remedied within 15 Business Days (or such
other period (if any) as the Agent may agree) of the earlier of (i) the Agent
giving notice to the Parent or relevant Transaction Obligor or (ii) the Parent
or a Transaction Obligor becoming aware of the breach. 26.5. Cross default (a)
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period. (b) Any Financial Indebtedness of
any member of the Group is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default (however
described). (c) Any commitment for any Financial Indebtedness of any member of
the Group is cancelled or suspended by a creditor of any member of the Group as
a result of an event of default (however described). (d) Any creditor of any
member of the Group becomes entitled to declare any Financial Indebtedness of
any member of the Group due and payable prior to its specified maturity as a
result of an event of default (however described). (e) No Event of Default will
occur under this Clause 26.5 if the aggregate amount of Financial Indebtedness
or commitment for Financial Indebtedness falling within paragraphs (a) to (d)
above is less than £100,000 (or its equivalent in any other currency or
currencies) or (for a period of 15 Business Days) if the Financial Indebtedness
relates to the Working Capital Facility. EH8407053.4 133



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre135.jpg]
26.6. Insolvency (a) A member of the Group or Genesco is unable or admits
inability to pay its debts as they fall due or is deemed to or declared to be
unable to pay its debts under applicable law, suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness. (b) The value of the assets
of any member of the Group or Genesco is less than its liabilities (taking into
account contingent and prospective liabilities). (c) A moratorium is declared in
respect of any indebtedness of any member of the Group or Genesco. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium. 26.7. Insolvency proceedings (a) Any
corporate action, legal proceedings or other procedure or step is taken in
relation to: (i) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration, examination or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any member of
the Group or Genesco; (ii) a composition, compromise, assignment or arrangement
with any creditor of any member of the Group; (iii) the appointment of a
liquidator, receiver, administrator, administrative receiver, examiner,
compulsory manager or other similar officer in respect of any member of the
Group or Genesco or any of its assets; (iv) enforcement of any Security over any
assets of any member of the Group or of any Security over all or substantially
all of the assets of Genesco, or or any analogous procedure or step is taken in
any jurisdiction. (b) Paragraph (a) shall not apply to: (i) any winding-up
petition which is frivolous or vexatious and is discharged, stayed or dismissed
within 14 days of commencement or, if earlier, the date on which it is
advertised; or (ii) any step or procedure contemplated by paragraph (b) of the
definition of Permitted Transaction. EH8407053.4 134



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre136.jpg]
26.8. Creditors' process Any expropriation, attachment, sequestration, distress
or execution or any analogous process in any jurisdiction affects any asset or
assets of a Transaction Obligor having an aggregate value of £250,000 (or its
equivalent in other currencies) or more (after taking into account the
anticipated level of insurance proceeds (if any) which the relevant Transaction
Obligor will be entitled to receive and which in the opinion of the Agent
(acting reasonably) is not being contested) and is not discharged within 10
Business Days. 26.9. Unlawfulness and invalidity (a) It is or becomes unlawful
for a Transaction Obligor to perform any of its obligations under the Finance
Documents or any Transaction Security created or expressed to be created or
evidenced by the Transaction Security Documents ceases to be effective. (b) Any
obligation or obligations of any Transaction Obligor under any Finance Documents
are not (subject to the Legal Reservations) or cease to be legal, valid, binding
or enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents. (c)
Any Finance Document ceases to be in full force and effect or any Transaction
Security ceases to be legal, valid, binding, enforceable or effective or is
alleged by a party to it (other than a Finance Party) to be ineffective. 26.10.
Intercreditor Agreement (a) Any party to the Intercreditor Agreement (other than
a Finance Party or an Obligor) fails to comply with the provisions of, or does
not perform its obligations under, the Intercreditor Agreement; or (b) a
representation or warranty given by that party in the Intercreditor Agreement is
incorrect in any material respect when made. This Clause 26.10 shall have no
effect until the Intercreditor Agreement is entered into, and executed by, all
parties thereto. 26.11. Cessation of business Any member of the Group or Genesco
suspends or ceases to carry on (or threatens to suspend or cease to carry on)
all or a material part of its business except as a result of a Permitted
Disposal or a Permitted Transaction. 26.12. Change of ownership (a) After the
date of this Agreement, an Obligor (other than the Parent) ceases to be a
wholly-owned Subsidiary of the Parent; or EH8407053.4 135



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre137.jpg]
(b) an Obligor ceases to own at least the same percentage of shares in a
Material Company as at the date of this Agreement, except, in either case, as a
result of a disposal which is a Permitted Disposal or a Permitted Transaction.
26.13. Constitutional Documents The Parent amends, varies, supplements,
supersedes, waives or terminates its Constitutional Documents in any way that
has a material and adverse impact on the Lenders without the prior written
consent of the Majority Lenders. 26.14. Change of management Not restated.
26.15. Change of Key Personnel Not restated. 26.16. Audit qualification The
Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent in a manner which the Majority Lenders (acting
reasonably) consider material in the context of the Finance Documents. 26.17.
Expropriation The authority or ability of any member of the Group to conduct its
business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalisation, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to any member of the Group or any of its assets. 26.18. Repudiation and
rescission of agreements (a) A Transaction Obligor rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security; or (b) Genesco exercises (or purports to
exercise) all or any of its rights under Clause 11 of the Genesco Guarantee.
26.19. Litigation Any litigation, arbitration, administrative, governmental,
regulatory or other investigations, proceedings or disputes are commenced or
threatened or any judgment or order of a court, arbitral tribunal or other
tribunal or any order or sanction of any governmental or other regulatory body
is made in relation to the Transaction Documents or the transactions EH8407053.4
136



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre138.jpg]
contemplated in the Transaction Documents or against any member of the Group or
its assets which have, or has, or is, reasonably likely to have a Material
Adverse Effect. 26.20. Material adverse change Any event or circumstance occurs
which is reasonably likely to have a Material Adverse Effect. 26.21. Employee
Benefit Trust Not restated. 26.22. Acceleration On and at any time after the
occurrence of an Event of Default which is continuing the Agent may, and shall
if so directed by the Majority Lenders, by notice to the Parent: (a) cancel the
Total Commitments and/or Ancillary Commitments at which time they shall
immediately be cancelled; (b) declare that all or part of the Utilisations,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, at which time they
shall become immediately due and payable; (c) declare that all or part of the
Utilisations be payable on demand, at which time they shall immediately become
payable on demand by the Agent on the instructions of the Majority Lenders;
and/or (d) declare all or any part of the amounts (or cash cover in relation to
those amounts) outstanding under the Ancillary Facilities to be immediately due
and payable, at which time they shall become immediately due and payable; and/or
(e) declare that all or any part of the amounts (or cash cover in relation to
those amounts) outstanding under the Ancillary Facilities be payable on demand,
at which time they shall immediately become payable on demand by the Agent;
and/or (f) exercise or direct the Security Trustee to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents. EH8407053.4
137



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre139.jpg]
SECTION 9 CHANGES TO PARTIES 27. CHANGES TO THE LENDERS 27.1. Assignments and
transfers by the Lenders Subject to this Clause 27 a Lender (the "Existing
Lender") may: (a) assign any of its rights; or (b) transfer by novation any of
its rights and obligations, under any Finance Document to another bank or
financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets (the "New Lender"). 27.2. Conditions
of assignment or transfer (a) An Existing Lender must consult with the Parent
for no more than 10 days before it may make an assignment or transfer in
accordance with Clause 27.1 (Assignments and transfers by the Lenders) unless
the assignment or transfer is: (i) to another Lender or an Affiliate of any
Lender; (ii) if the Existing Lender is a fund, to a fund which is a Related Fund
of that Existing Lender; or (iii) made at a time when an Event of Default is
continuing. (b) An assignment will only be effective on: (i) receipt by the
Agent (whether in the Assignment Agreement or otherwise) of written confirmation
from the New Lender (in form and substance satisfactory to the Agent) that the
New Lender will assume the same obligations to the other Finance Parties and the
other Secured Parties as it would have been under if it was an Original Lender;
(ii) the New Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement (if relevant); and (iii) the performance
by the Agent of all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to such assignment to a New
Lender, the completion of which the Agent shall promptly notify to the Lender
and the New Lender. EH8407053.4 138



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre140.jpg]
(c) A transfer will only be effective if the procedure set out in Clause 27.5
(Procedure for transfer) is complied with and, if relevant, the New Lender
enters into the documentation required for it to accede as a party to the
Intercreditor Agreement. (d) If: (i) a Lender assigns or transfers any of its
rights or obligations under the Finance Documents or changes its Facility
Office; and (ii) as a result of circumstances existing at the date the
assignment, transfer or change occurs, an Obligor would be obliged to make a
payment to the New Lender or Lender acting through its new Facility Office under
Clause 16 (Tax gross-up and indemnities) or Clause 17 (Increased Costs), then
the New Lender or Lender acting through its new Facility Office is only entitled
to receive payment under those Clauses to the same extent as the Existing Lender
or Lender acting through its previous Facility Office would have been if the
assignment, transfer or change had not occurred. (e) Each New Lender, by
executing the relevant Transfer Certificate or Assignment Agreement, confirms,
for the avoidance of doubt, that the Agent has the authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the transfer or assignment becomes effective in accordance with
this Agreement and that it is bound by that decision to the same extent as the
Existing Lender would have been had it remained a Lender. 27.3. Assignment or
transfer fee Unless the Agent otherwise agrees and excluding an assignment or
transfer (i) to an Affiliate of a Lender, or (ii) to a Related Fund or (iii)
made in connection with primary syndication of the Facilities, the New Lender
shall, on the date upon which an assignment or transfer takes effect, pay to the
Agent (for its own account) a fee of £1,500. 27.4. Limitation of responsibility
of Existing Lenders (a) Unless expressly agreed to the contrary, an Existing
Lender makes no representation or warranty and assumes no responsibility to a
New Lender for: (i) the legality, validity, effectiveness, adequacy or
enforceability of the Transaction Documents, the Transaction Security or any
other documents; (ii) the financial condition of any Obligor; EH8407053.4 139



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre141.jpg]
(iii) the performance and observance by any Obligor or any other member of the
Group of its obligations under the Transaction Documents or any other documents;
or (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document, and any
representations or warranties implied by law are excluded. (b) Each New Lender
confirms to the Existing Lender, the other Finance Parties and the Secured
Parties that it: (i) has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender or any other Finance Party in connection with any
Transaction Document or the Transaction Security; and (ii) will continue to make
its own independent appraisal of the creditworthiness of each Obligor and its
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force. (c) Nothing in any Finance Document
obliges an Existing Lender to: (i) accept a re-transfer or re-assignment from a
New Lender of any of the rights and obligations assigned or transferred under
this Clause 27; or (ii) support any losses directly or indirectly incurred by
the New Lender by reason of the non-performance by any Obligor of its
obligations under the Transaction Documents or otherwise. 27.5. Procedure for
transfer (a) Subject to the conditions set out in Clause 27.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with paragraph (c)
below when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate. (b) The Agent shall only be
obliged to execute a Transfer Certificate delivered to it by the Existing Lender
and the New Lender once it is satisfied it has complied with EH8407053.4 140



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre142.jpg]
all necessary "know your customer" or similar checks under all applicable laws
and regulations in relation to the transfer to such New Lender. (c) On the
Transfer Date: (i) to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance Documents and in respect of the Transaction Security each of the
Obligors and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and in respect of the
Transaction Security and their respective rights against one another under the
Finance Documents and in respect of the Transaction Security shall be cancelled
(being the "Discharged Rights and Obligations"); (ii) each of the Obligors and
the New Lender shall assume obligations towards one another and/or acquire
rights against one another which differ from the Discharged Rights and
Obligations only insofar as that Obligor or other member of the Group and the
New Lender have assumed and/or acquired the same in place of that Obligor and
the Existing Lender; (iii) the Agent, the Arranger, the Security Trustee, the
New Lender and the other Lenders shall acquire the same rights and assume the
same obligations between themselves and in respect of the Transaction Security
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights, and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Agent, the Arranger and the Security
Trustee and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and (iv) the New Lender shall become
a Party as a "Lender". 27.6. Procedure for assignment (a) Subject to the
conditions set out in Clause 27.2 (Conditions of assignment or transfer) an
assignment may be effected in accordance with paragraph (c) below when the Agent
executes an otherwise duly completed Assignment Agreement delivered to it by the
Existing Lender and the New Lender. The Agent shall, subject to paragraph (b)
below, as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement. (b) The Agent shall only be obliged to execute an
Assignment Agreement delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary "know your customer" or
similar checks under all EH8407053.4 141



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre143.jpg]
applicable laws and regulations in relation to the assignment to such New
Lender. (c) On the Transfer Date: (i) the Existing Lender will assign absolutely
to the New Lender its rights under the Finance Documents and in respect of the
Transaction Security expressed to be the subject of the assignment in the
Assignment Agreement; (ii) the Existing Lender will be released from the
obligations (the "Relevant Obligations") expressed to be the subject of the
release in the Assignment Agreement (and any corresponding obligations by which
it is bound in respect of the Transaction Security); and (iii) the New Lender
shall become a Party as a "Lender" and will be bound by obligations equivalent
to the Relevant Obligations. (d) Lenders may utilise procedures other than those
set out in this Clause 27.6 to assign their rights under the Finance Documents
provided that they comply with the conditions set out in Clause 27.2 (Conditions
of assignment or transfer). 27.7. Copy of Transfer Certificate or Assignment
Agreement to Parent The Agent shall, as soon as reasonably practicable after it
has executed a Transfer Certificate, an Assignment Agreement or an Increase
Confirmation, send to the Parent a copy of that Transfer Certificate or
Assignment Agreement or Increase Confirmation. 27.8. Disclosure of information
(a) Any Lender may disclose to any of its Affiliates and any other person: (i)
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under the Finance
Documents; (ii) with (or through) whom that Lender enters into (or may
potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, the Finance
Documents or any Obligor; or (iii) to whom, and to the extent that, information
is required to be disclosed by any applicable law or regulation; or (iv) for
whose benefit that Lender charges, assigns or otherwise creates Security (or may
do so) pursuant to Clause 27.9 (Security over Lenders' rights); and EH8407053.4
142



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre144.jpg]
(b) any Finance Party may disclose to a rating agency or its professional
advisers, or (with the consent of the Parent) any other person, any information
about any Obligor, the Group and the Finance Documents as that Lender or other
Finance Party shall consider appropriate if in relation to paragraphs (a)(i) and
(ii) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking. Any Confidentiality Undertaking signed by a Finance
Party pursuant to this Clause 27.8 shall supersede any prior confidentiality
undertaking signed by such Finance Party for the benefit of any member of the
Group. 27.9. Security over Lenders' rights In addition to the other rights
provided to Lenders under this Clause 27, each Lender may without consulting
with or obtaining consent from any Obligor, at any time charge, assign or
otherwise create Security in or over (whether by way of collateral or otherwise)
all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation: (a) any charge, assignment or other
Security to secure obligations to a federal reserve or central bank; and (b) in
the case of any Lender which is a fund, any charge, assignment or other Security
granted to any holders (or trustee or representatives of holders) of obligations
owed, or securities issued, by that Lender as security for those obligations or
securities, except that no such charge, assignment or Security shall: (i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or (ii) require any
payments to be made by an Obligor or grant to any person any more extensive
rights than those required to be made or granted to the relevant Lender under
the Finance Documents. 27.10. Pro rata interest settlement (a) If the Agent has
notified the Lenders that it is able to distribute interest payments on a "pro
rata basis" to Existing Lenders and New Lenders then (in respect of any transfer
pursuant to Clause 27.5 (Procedure for transfer) or any assignment pursuant to
Clause 27.6 (Procedure for assignment) the Transfer Date of which, in each case,
is after the date of such notification and is not on the last day of an Interest
Period): EH8407053.4 143



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre145.jpg]
(i) any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and (ii) the rights assigned or transferred by the Existing Lender will
not include the right to the Accrued Amounts so that, for the avoidance of
doubt: (A) when the Accrued Amounts become payable, those Accrued Amounts will
be payable for the account of the Existing Lender; and (B) the amount payable to
the New Lender on that date will be the amount which would, but for the
application of this Clause 27.10, have been payable to it on that date, but
after deduction of the Accrued Amounts. (b) In this Clause 27.10 references to
"Interest Period" shall be construed to include a reference to any other period
for accrual of fees. (c) An Existing Lender which retains the right to the
Accrued Amounts pursuant to this Clause 27.10 but which does not have a
Commitment shall be deemed not to be a Lender for the purposes of ascertaining
whether the agreement of any, specified group of Lenders has been obtained to
approve any request for a consent waiver, amendment or other vote of Lenders
under the Finance Documents. 27.11. Debt Purchase Transactions (a) The Parent
shall not, and shall procure that each other member of the Group shall not (i)
enter into any Debt Purchase Transaction or (ii) beneficially own all or any
part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (ii) or (iii) of the
definition of Debt Purchase Transaction. (b) For so long as any shareholder in
the Parent (i) beneficially owns a Commitment or (ii) has entered into a
sub-participation agreement relating to a Commitment or other agreement or
arrangement having a substantially similar economic effect and such agreement
has not been terminated: (i) in ascertaining the Majority Lenders or whether any
given percentage (including, for the avoidance of doubt, unanimity) of the Total
Commitments has been obtained to approve any request for a consent, EH8407053.4
144



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre146.jpg]
waiver, amendment or other vote under the Finance Documents such Commitment
shall be deemed to be zero; and (ii) for the purposes of Clause 39.2
(Exceptions), such shareholder in the Parent or the person with whom it has
entered into such sub- participation, other agreement or arrangement shall be
deemed not to be a Lender. (c) Each Lender shall, unless such Debt Purchase
Transaction is an assignment or transfer, promptly notify the Agent in writing
if it knowingly enters into a Debt Purchase Transaction with a shareholder in
the Parent (a "Notifiable Debt Purchase Transaction"). (d) A Lender shall
promptly notify the Agent if a Notifiable Debt Purchase Transaction to which it
is a party: (i) is terminated; or (ii) ceases to be with a shareholder in the
Parent. (e) Each shareholder in the Parent that is a Lender agrees that: (i) in
relation to any meeting or conference call to which all the Lenders are invited
to attend or participate, it shall not attend or participate in the same if so
requested by the Agent or, unless the Agent otherwise agrees, be entitled to
receive the agenda or any minutes of the same; and (ii) in its capacity as
Lender, unless the Agent otherwise agrees, it shall not be entitled to receive
any report or other document prepared at the behest of, or on the instructions
of, the Agent or one or more of the Lenders. 28. CHANGES TO THE OBLIGORS 28.1.
Assignment and transfers by Obligors No Obligor or any other member of the Group
may assign any of its rights or transfer any of its rights or obligations under
the Finance Documents. 28.2. Additional Borrowers (a) Subject to compliance with
the provisions of paragraphs (c) and (d) of Clause 23.9 ("Know your customer"
checks), the Parent may request that any of its wholly owned Subsidiaries which
is not a Dormant Subsidiary becomes a Borrower. That Subsidiary shall become a
Borrower if: EH8407053.4 145



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre147.jpg]
(i) it is incorporated in the same jurisdiction as an existing Borrower and the
Majority Lenders approve the addition of that Subsidiary or otherwise if all the
Lenders approve the addition of that Subsidiary; (ii) the Parent and that
Subsidiary deliver to the Agent a duly completed and executed Accession Letter;
(iii) the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;
(iv) the Parent confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and (v) the Agent has
received all of the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent) in relation to that Additional Borrower, each in form and
substance satisfactory to the Agent. (b) The Agent shall notify the Parent and
the Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent). (c) Other than to the extent that
the Majority Lenders notify the Agent in writing to the contrary before the
Agent gives the notification described in paragraph (b) above, the Lenders
authorise (but do not require) the Agent to give that notification. The Agent
shall not be liable for any damages, costs or losses whatsoever as a result of
giving any such notification. (d) Upon becoming an Additional Borrower that
Subsidiary shall make any filings (and provide copies of such filings) as
required by paragraph (g) of Clause 16.2 (Tax gross-up) and paragraph (b) of
Clause 16.6 (HMRC DT Treaty Passport scheme confirmation) in accordance with
those paragraphs. 28.3. Resignation of a Borrower (a) In this Clause 28.3,
Clause 28.5 (Resignation of a Guarantor) and Clause 28.7 (Resignation and
release of Security on disposal), "Third Party Disposal" means the disposal of
an Obligor to a person which is not a member of the Group where that disposal is
permitted under Clause 25.14 (Disposals) or made with the approval of the
Majority Lenders (and the Parent has confirmed this is the case). (b) With the
prior consent of all the Lenders, the Parent may request that a Borrower ceases
to be a Borrower by delivering to the Agent a Resignation Letter. If a Borrower
is the subject of a Third Party Disposal, the Parent may request that such
Borrower (other than the Parent) ceases to be a Borrower by delivering to the
Agent a Resignation Letter. EH8407053.4 146



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre148.jpg]
(c) The Agent shall accept a Resignation Letter and notify the Parent and the
other Finance Parties of its acceptance if: (i) the Parent has confirmed that no
Default is continuing or would result from the acceptance of the Resignation
Letter; (ii) the Borrower is under no actual or contingent obligations as a
Borrower under any Finance Documents; (iii) where the Borrower is also a
Guarantor (unless its resignation has been accepted in accordance with Clause
28.5 (Resignation of a Guarantor)), its obligations in its capacity as Guarantor
continue to be legal, valid, binding and enforceable and in full force and
effect (subject to the Legal Reservations) and the amount guaranteed by it as a
Guarantor is not decreased (and the Parent has confirmed this is the case); and
(iv) the Parent has confirmed that it shall ensure that any relevant Disposal
Proceeds will be applied in accordance with Clause 10.3 (Application of
mandatory prepayments). (d) Upon notification by the Agent to the Parent of its
acceptance of the resignation of a Borrower, that company shall cease to be a
Borrower and shall have no further rights or obligations under the Finance
Documents as a Borrower except that the resignation shall not take effect (and
the Borrower will continue to have rights and obligations under the Finance
Documents) until the date on which the Third Party Disposal takes effect. 28.4.
Additional Guarantors (a) Subject to compliance with the provisions of
paragraphs (b) and (c) of Clause 23.9 ("Know your customer" checks), the Parent
may request that any of its wholly owned Subsidiaries become a Guarantor. (b)
The Parent shall procure that any other member of the Group which is required to
comply with Clause 25.36 (Guarantors), shall become an Additional Guarantor and
grant Security as the Agent may require. (c) A member of the Group shall become
an Additional Guarantor if: (i) the Parent and the proposed Additional Guarantor
deliver to the Agent a duly completed and executed Accession Letter; and (ii)
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions Precedent) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent. EH8407053.4 147



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre149.jpg]
(d) The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent). (e) Other than to the extent that the Majority Lenders notify the
Agent in writing to the contrary before the Agent gives the notification
described in paragraph (c) above, the Lenders authorise (but do not require) the
Agent to give that notification. The Agent shall not be liable for any damages,
costs or losses whatsoever as a result of giving any such notification. 28.5.
Resignation of a Guarantor (a) The Parent may request that a Guarantor (other
than the Parent) ceases to be a Guarantor by delivering to the Agent a
Resignation Letter if: (i) that Guarantor is being disposed of by way of a Third
Party Disposal (as defined in Clause 28.3 (Resignation of a Borrower)) and the
Parent has confirmed this is the case; or (ii) all the Lenders have consented to
the resignation of that Guarantor. (b) The Agent shall accept a Resignation
Letter and notify the Parent and the Lenders of its acceptance if: (i) the
Parent has confirmed that no Default is continuing or would result from the
acceptance of the Resignation Letter; (ii) no payment is due from the Guarantor
under Clause 21.1 (Guarantee and indemnity); (iii) where the Guarantor is also a
Borrower, it is under no actual or contingent obligations as a Borrower and has
resigned and ceased to be a Borrower under Clause 28.3 (Resignation of a
Borrower); and (iv) the Parent has confirmed that it shall ensure that the
Disposal Proceeds will be applied, in accordance with Clause 10.3 (Application
of mandatory prepayments). (c) The resignation of that Guarantor shall not be
effective until the date of the relevant Third Party Disposal at which time that
company shall cease to be a Guarantor and shall have no further rights or
obligations under the Finance Documents as a Guarantor. 28.6. Repetition of
Representations Delivery of an Accession Letter constitutes confirmation by the
relevant Subsidiary that the representations and warranties referred to in
paragraph (c) of Clause 22.33 (Times when representations made) are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing. EH8407053.4 148



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre150.jpg]
28.7. Resignation and release of security on disposal If a Borrower or Guarantor
is or is proposed to be the subject of a Third Party Disposal then: (a) where
that Borrower or Guarantor created Transaction Security over any of its assets
or business in favour of the Security Trustee, or Transaction Security in favour
of the Security Trustee was created over the shares (or equivalent) of that
Borrower or Guarantor, the Security Trustee may, at the cost and request of the
Parent, release those assets, business or shares (or equivalent) and issue
certificates of non-crystallisation; (b) the resignation of that Borrower or
Guarantor and related release of Transaction Security referred to in paragraph
(a) above shall not become effective until the date of that disposal; and (c) if
the disposal of that Borrower or Guarantor is not made, the Resignation Letter
of that Borrower or Guarantor and the related release of Transaction Security
referred to in paragraph (a) above shall have no effect and the obligations of
the Borrower or Guarantor and the Transaction Security created or intended to be
created by or over that Borrower or Guarantor shall continue in full force and
effect. EH8407053.4 149



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre151.jpg]
SECTION 10 THE FINANCE PARTIES 29. ROLE OF THE AGENT, THE ARRANGER AND OTHERS
29.1. Appointment of the Agent (a) Each of the Arranger and the Lenders appoints
the Agent to act as its agent under and in connection with the Finance
Documents. (b) Each of the Arranger and the Lenders authorises the Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions. 29.2. Instructions (a) The Agent shall: (i)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by: (A) all Lenders if the
relevant Finance Document stipulates the matter is an all Lender decision; and
(B) in all other cases, the Majority Lenders; and (ii) not be liable for any act
(or omission) if it acts (or refrains from acting) in accordance with paragraph
(i) above. (b) The Agent shall be entitled to request instructions, or
clarification of any instruction, from the Majority Lenders (or, if the relevant
Finance Document stipulates the matter is a decision for any other Lender or
group of Lenders, from that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion and the Agent may refrain from acting unless and until
it receives those instructions or that clarification. (c) Save in the case of
decisions stipulated to be a matter for any other Lender or group of Lenders
under the relevant Finance Document and unless a contrary indication appears in
a Finance Document, any instructions given to the Agent by the Majority Lenders
shall override any conflicting instructions given by any other Parties and will
be binding on all Finance Parties save for the Security Trustee. (d) The Agent
may refrain from acting in accordance with any instructions of any Lender or
group of Lenders until it has received any indemnification and/or EH8407053.4
150



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre152.jpg]
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions. (e) In the absence of instructions, the Agent may act (or
refrain from acting) as it considers to be in the best interest of the Lenders.
(f) The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (f) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents. 29.3. Duties of the
Agent (a) The Agent's duties under the Finance Documents are solely mechanical
and administrative in nature. (b) The Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party. (c) Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party. (d) If
the Agent receives notice from a Party referring to this Agreement, describing a
Default and stating that the circumstance described is a Default, it shall
promptly notify the other Finance Parties. (e) If the Agent is aware of the
non-payment of any principal, interest, commitment fee or other fee payable to a
Finance Party (other than the Agent, the Arranger or the Security Trustee) under
this Agreement it shall promptly notify the other Finance Parties. (f) The Agent
shall only have the duties, obligations and responsibilities expressly specified
in the Finance Documents to which it is expressed to be a party (and no others
shall be implied). 29.4. Role of the Arranger Except as specifically provided in
the Finance Documents, the Arranger has no obligations of any kind to any other
Party under or in connection with any Finance Document. 29.5. No fiduciary
duties (a) Nothing in this Agreement constitutes the Agent and/or the Arranger
as a trustee or fiduciary of any other person. EH8407053.4 151



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre153.jpg]
(b) None of the Agent, the Security Trustee or the Arranger shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account. 29.6. Business with the Group The Agent, the Security
Trustee and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
29.7. Rights and discretions (a) The Agent may: (i) rely on any representation,
communication, notice or document notice or document believed by it to be
genuine, correct and appropriately authorised; and (ii) assume that: (A) any
instructions received by it from the Majority Lenders, and Lenders or any group
of Lenders are duly given in accordance with the terms of the Finance Documents;
and (B) unless it has received notice of revocation, that those instructions
have not been revoked; and (iii) rely on a certificate from any person: (A) as
to any matter of fact or circumstance which might reasonably be expected to be
within the knowledge of that person; or (B) to the effect that such person
approves of any particular dealing, transaction, step, action or thing, as
sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate; and (iv) rely on
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify. (b) The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that: (i) no
Default has occurred (unless it has actual knowledge of a Default arising under
Clause 26.1 (Non-payment)); EH8407053.4 152



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre154.jpg]
(ii) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and (iii) any notice or request made by
the Parent (other than a Utilisation Request or Selection Notice) is made on
behalf of and with the consent and knowledge of all the Obligors. (c) The Agent
may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts (whether obtained by the Agent or by any
other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying. (d) Without prejudice to the generality of paragraph (c)
above, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this
desirable. (e) The Agent may act in relation to the Finance Documents through
its officers, employees and agents and shall not: (i) be liable for any error of
judgement made by any such person; or (ii) be bound to supervise, or be in any
way responsible for any loss incurred by reason of misconduct, omission or
default on the part of any such person, unless such error or such loss was
directly caused by the Agent's gross negligence or wilful misconduct. (f) The
Agent may disclose to any other Party any information it reasonably believes it
has received as agent under this Agreement. (g) Notwithstanding any other
provision of any Finance Document to the contrary, neither the Agent nor the
Arranger is obliged to do or omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality. (h) The Agent is not obliged to
disclose to any Finance Party any details of the rate notified to the Agent by
any Lender for the purpose of paragraph (a)(ii) or Clause 14.2 (Market
Disruption). (i) Notwithstanding any provision of any Finance Document to the
contrary, the Agent is not obliged to expend or risk its own funds or otherwise
incur any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it. EH8407053.4 153



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre155.jpg]
29.8. Majority Lenders' instructions (a) Unless a contrary indication appears in
a Finance Document, the Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent in accordance with any instructions given to it
by the Majority Lenders (or, if so instructed by the Majority Lenders, refrain
from exercising any right, power, authority or discretion vested in it as Agent)
and (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.
(b) Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Trustee. (c) The Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions. (d) In the absence of instructions from the Majority
Lenders, (or, if appropriate, the Lenders) the Agent may act (or refrain from
taking action) as it considers to be in the best interest of the Lenders. (e)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents. 29.9. Responsibility
for documentation Neither of the Agent or the Arranger: (a) is responsible or
liable for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Arranger, an Obligor or any
other person given in or in connection with any Finance Document or the Reports
or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; (b) is
responsible or liable for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or EH8407053.4 154



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre156.jpg]
(c) is responsible or liable for any determination as to whether any information
provided or to be provided to any Finance Party is non public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise. 29.10. No duty to monitor The Agent
shall not be bound to enquire: (a) whether or not any Default has occurred; (b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or (c) whether any other event specified in any
Finance Document has occurred. 29.11. Exclusion of liability (a) Without
limiting paragraph (b) below (and without prejudice to any other provision of
any Finance Document excluding or limiting the liability of the Agent), the
Agent will not be liable for: (i) any damages, costs or losses to any person,
any diminution in value, or any liability whatsoever arising as a result of
taking or not taking any action under or in connection with any Finance Document
or the Transaction Security, unless directly caused by its gross negligence or
wilful misconduct; (ii) exercising, or not exercising, any right, power,
authority or discretion given to it by, or in connection with, any Finance
Document, the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with, any Finance Document or the Transaction Security; or (iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of: (A) any act, event or circumstance not
reasonably within its control; or (B) the general risks of investment in, or the
holding of assets in, any jurisdiction, including (in each case and without
limitation) such damages, costs, losses, diminution in value or liability
arising as a result of: nationalisation, expropriation or other governmental
actions; any regulation, currency restriction, devaluation or fluctuation;
market conditions affecting the execution or settlement of transactions or the
EH8407053.4 155



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre157.jpg]
value of assets (including any Disruption Event); breakdown, failure or
malfunction of any third party transport, telecommunications, computer services
or systems; natural disasters or acts of God; war, terrorism, insurrection or
revolution; or strikes or industrial action. (b) No Party (other than the Agent)
may take any proceedings against any officer, employee or agent of the Agent, in
respect of any claim it might have against the Agent or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document or any Transaction Document and any officer, employee or agent
of the Agent may rely on this Clause subject to Clause 1.3 (Third party rights)
and the provisions of the Third Parties Act. (c) The Agent will not be liable
for any delay (or any related consequences) in crediting an account with an
amount required under the Finance Documents to be paid by the Agent if the Agent
has taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognised clearing or settlement
system used by the Agent for that purpose. (d) Nothing in this Agreement shall
oblige the Agent or the Arranger to carry out: (i) any "know your customer" or
other checks in relation to any person; or (ii) any check on the extent to which
any transaction contemplated by this Agreement might be unlawful for any Lender,
on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger. (e) Without prejudice to any provision of any Finance
Document excluding or limiting the Agent's liability, any liability of the Agent
arising under or in connection with any Finance Document or the Transaction
Security shall be limited to the amount of actual loss which has been finally
judicially determined to have been suffered (as determined by reference to the
date of default of the Agent or, if later, the date on which the loss arises as
a result of such default) but without reference to any special conditions or
circumstances known to the Agent at any time which increase the amount of that
loss. In no event shall the Agent be liable for any loss of profits, goodwill,
reputation, business opportunity or anticipated saving, or for special,
punitive, indirect or consequential damages, whether or not the Agent has been
advised of the possibility of such loss or damages. 29.12. Lenders' indemnity to
the Agent Each Lender shall (in proportion to its share of the Total Commitments
or, if the Total Commitments are then zero, to its share of the Total
Commitments immediately prior to their reduction to zero) indemnify the Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Agent (otherwise than by reason of the EH8407053.4 156



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre158.jpg]
Agent's gross negligence or wilful misconduct) in acting as Agent under the
Finance Documents (unless the Agent has been reimbursed by an Obligor pursuant
to a Finance Document). 29.13. Resignation of the Agent (a) The Agent may resign
and appoint one of its Affiliates acting through an office in the United Kingdom
as successor by giving notice to the Lenders and the Parent. (b) Alternatively
the Agent may resign by giving notice to the Lenders and the Parent, in which
case the Majority Lenders (after consultation with the Parent) may appoint a
successor Agent. (c) If the Majority Lenders have not appointed a successor
Agent in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the Agent (after consultation with the Parent) may
appoint a successor Agent (acting through an office in the United Kingdom). (d)
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 29 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent's
normal fee rates and those amendments will bind the Parties. (e) The retiring
Agent shall, at its own cost, make available to the successor Agent such
documents and records and provide such assistance as the successor Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents. (f) The Agent's resignation notice shall only take effect
upon the appointment of a successor. (g) Upon the appointment of a successor,
the retiring Agent shall be discharged from any further obligation in respect of
the Finance Documents but shall remain entitled to the benefit of this Clause
29. Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party. (h) After consultation with the Parent, the Majority Lenders
may, by notice to the Agent, require it to resign in accordance with paragraph
(b) above. In this event, the Agent shall resign in accordance with paragraph
(b) above. EH8407053.4 157



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre159.jpg]
(i) The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either: (i) the Agent fails to respond to a request
under Clause 16.10 (FATCA information) and a Lender reasonably believes that the
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date; (ii) the information supplied by the Agent pursuant
to Clause 16.10 (FATCA information) indicates that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date; or (iii) the Agent notifies the Parent and the Lenders that the Agent will
not be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; and (in each case) a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Agent were a FATCA Exempt Party, and that Lender, by notice to the Agent,
requires it to resign. 29.14. Replacement of the Agent (a) After consultation
with the Parent, the Majority Lenders may, by giving 30 days' notice to the
Agent (or, at any time the Agent is an Impaired Agent, by giving any shorter
notice determined by the Majority Lenders) replace the Agent by appointing a
successor Agent (acting through an office in the United Kingdom). (b) The
retiring Agent shall (at its own cost if it is an Impaired Agent and otherwise
at the expense of the Lenders) make available to the successor Agent such
documents and records and provide such assistance as the successor Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents. (c) The appointment of the successor Agent shall take
effect on the date specified in the notice from the Majority Lenders to the
retiring Agent. As from this date, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 29.14 (and any agency fees for the
account of the retiring Agent shall cease to accrue from (and shall be payable
on) that date). (d) Any successor Agent and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party. EH8407053.4 158



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre160.jpg]
29.15. Confidentiality (a) In acting as agent for the Finance Parties, the Agent
shall be regarded as acting through its agency division which shall be treated
as a separate entity from any other of its divisions or departments. (b) If
information is received by another division or department of the Agent, it may
be treated as confidential to that division or department and the Agent shall
not be deemed to have notice of it. (c) Notwithstanding any other provision of
any Finance Document to the contrary, neither the Agent nor the Arranger are
obliged to disclose to any other person (i) any confidential information or (ii)
any other information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty. 29.16.
Relationship with the Lenders (a) The Agent may treat the person shown in its
records as Lender at the opening of business (in the place of the Agent's
principal office as notified to the Finance Parties from time to time) as the
Lender acting through its Facility Office: (i) entitled to or liable for any
payment due under and Finance Document on that day; and (ii) entitled to receive
and act upon any notice, request, document or communication or make any decision
or determination under any Finance Document made or delivered on that day,
unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement. (b) Any
Lender may by notice to the Agent appoint a person to receive on its behalf all
notices, communications, information and documents to be made or despatched to
that Lender under the Finance Documents. Such notice shall contain the address,
fax number and (where communication by electronic mail or other electronic means
is permitted under Clause 35.6 (Electronic communication)) electronic mail
address and/or any other information required to enable the sending and receipt
of information by that means (and, in each case, the department or officer, if
any, for whose attention communication is to be made) and be treated as a
notification of a substitute address, fax number, electronic mail address,
department and officer by that Lender for the purposes of Clause 35.2
(Addresses) and paragraph (a)(ii) of Clause 35.6 (Electronic communication) and
the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender. (c) Each Lender shall supply the Agent with any
information that the Security Trustee may reasonably specify (through the Agent)
as being necessary or EH8407053.4 159



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre161.jpg]
desirable to enable the Security Trustee to perform its functions as Security
Trustee. Each Lender shall deal with the Security Trustee exclusively through
the Agent and shall not deal directly with the Security Trustee. 29.17. Credit
appraisal by the Lenders Without affecting the responsibility of any Obligor for
information supplied by it or on its behalf in connection with any Finance
Document, each Lender confirms to the Agent and the Arranger that it has been,
and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to: (a) the financial condition,
status and nature of each member of the Group; (b) the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document and the
Transaction Security and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document or the Transaction Security; (c) whether that Secured Party has
recourse, and the nature and extent of that recourse, against any Party or any
of its respective assets under or in connection with any Finance Document, the
Transaction Security, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; (d) the
adequacy, accuracy and/or completeness of the Reports and any other information
provided by the Agent, any Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
and (e) the right or title of any person in or to, or the value or sufficiency
of any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property. 29.18.
Role of Reference Banks Not restated. 29.19. Third party Reference Banks Not
restated. 29.20. Agent's management time Any amount payable to the Agent under
Clause 18.3 (Indemnity to the Agent), Clause 20 (Costs and expenses) and Clause
29.12 (Lenders' indemnity to the Agent) shall include EH8407053.4 160



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre162.jpg]
the cost of utilising the Agent's management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent
may notify to the Parent and the Lenders, and is in addition to any fee paid or
payable to the Agent under Clause 15 (Fees). 29.21. Deduction from amounts
payable by the Agent If any Party owes an amount to the Agent under the Finance
Documents the Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Agent would
otherwise be obliged to make under the Finance Documents and apply the amount
deducted in or towards satisfaction of the amount owed. For the purposes of the
Finance Documents that Party shall be regarded as having received any amount so
deducted. 29.22. Reliance and engagement letters Each Finance Party and Secured
Party confirms that each of the Arranger and the Agent has authority to accept
on its behalf (and ratifies the acceptance on its behalf of any letters or
reports already accepted by the Arranger or Agent) the terms of any reliance
letter or engagement letters relating to the Reports or any reports or letters
provided by accountants in connection with the Finance Documents or the
transactions contemplated in the Finance Documents (including any net asset
letter in connection with the financial assistance procedures) and to bind it in
respect of those Reports, reports or letters and to sign such letters on its
behalf and further confirms that it accepts the terms and qualifications set out
in such letters. 30. ROLE OF THE SECURITY TRUSTEE 30.1. Trust The Security
Trustee declares that it shall hold the Transaction Security on trust for the
Finance Parties on the terms contained in this Agreement. Each of the parties to
this Agreement agrees that the Security Trustee shall have only those duties,
obligations and responsibilities expressly specified in this Agreement or in the
Transaction Security Documents (and no others shall be implied). 30.2. No
independent power The Finance Parties shall not have any independent power to
enforce, or have recourse to, any of the Transaction Security or to exercise any
rights or powers arising under the Transaction Security Documents except through
the Security Trustee. 30.3. Security Trustee's instructions The Security Trustee
shall: (a) unless a contrary indication appears in a Finance Document, act in
accordance with any instructions given to it by the Agent and shall be entitled
to assume that EH8407053.4 161



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre163.jpg]
(i) any instructions received by it from the Agent are duly given by or on
behalf of the Majority Lenders or, as the case may be, the Lenders in accordance
with the terms of the Finance Documents and (ii) unless it has received actual
notice of revocation that any instructions or directions given by the Agent have
not been revoked; (b) be entitled to request instructions, or clarification of
any direction, from the Agent as to whether, and in what manner, it should
exercise or refrain from exercising any rights, powers and discretions and the
Security Trustee may refrain from acting unless and until those instructions or
clarification are received by it; and (c) be entitled to, carry out all dealings
with the Lenders through the Agent and may give to the Agent any notice or other
communication required to be given by the Security Trustee to the Lenders. 30.4.
Security Trustee's actions Subject to the provisions of this Clause 30: (a) the
Security Trustee may, in the absence of any instructions to the contrary, take
such action in the exercise of any of its powers and duties under the Finance
Documents which in its absolute discretion it considers to be for the protection
and benefit of all the Finance Parties; and (b) at any time after receipt by the
Security Trustee of notice from the Agent directing the Security Trustee to
exercise all or any of its rights, remedies, powers or discretions under any of
the Finance Documents, the Security Trustee may, and shall if so directed by the
Agent, take any action as in its sole discretion it thinks fit to enforce the
Transaction Security. 30.5. Security Trustee's discretions The Security Trustee
may: (a) assume (unless it has received actual notice to the contrary in its
capacity as Security Trustee for the Finance Parties) that (i) no Default has
occurred and no Obligor is in breach of or default under its obligations under
any of the Finance Documents and (ii) any right, power, authority or discretion
vested in any person has not been exercised; (b) if it receives any instructions
or directions from the Agent to take any action in relation to the Transaction
Security, assume that all applicable conditions under the Finance Documents for
taking that action have been satisfied; (c) engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts
(whether obtained by the Security Trustee or by any other Finance Party) whose
advice or services may at any time seem necessary, expedient or desirable;
EH8407053.4 162



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre164.jpg]
(d) rely upon any communication or document believed by it to be genuine and, as
to any matters of fact which might reasonably be expected to be within the
knowledge of a Finance Party or an Obligor, upon a certificate signed by or on
behalf of that person; or (e) refrain from acting in accordance with the
instructions of the Agent or Lenders (including bringing any legal action or
proceeding arising out of or in connection with the Finance Documents) until it
has received any indemnification and/or security that it may in its absolute
discretion require (whether by way of payment in advance or otherwise) for all
costs, losses and liabilities which it may incur in bringing such action or
proceedings. 30.6. Security Trustee's obligations The Security Trustee shall
promptly inform the Agent of: (a) the contents of any notice or document
received by it in its capacity as Security Trustee from any Obligor under any
Finance Document; and (b) the occurrence of any Default or any default by an
Obligor in the due performance of or compliance with its obligations under any
Finance Document of which the Security Trustee has received notice from any
other party to this Agreement. 30.7. Excluded obligations The Security Trustee
shall not: (a) be bound to enquire as to the occurrence or otherwise of any
Default or the performance, default or any breach by an Obligor of its
obligations under any of the Finance Documents; (b) be bound to account to any
other Party for any sum or the profit element of any sum received by it for its
own account; (c) be bound to disclose to any other person (including any Finance
Party) (i) any confidential information or (ii) any other information if
disclosure would, or might in its reasonable opinion, constitute a breach of any
law or be a breach of fiduciary duty; (d) be under any obligations other than
those which are specifically provided for in the Finance Documents; or (e) have
or be deemed to have any duty, obligation or responsibility to, or relationship
of trust or agency with, any Obligor. EH8407053.4 163



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre165.jpg]
30.8. Exclusion of Security Trustee's liability Unless caused directly by its
gross negligence or wilful default, the Security Trustee shall not accept
responsibility or be liable for: (a) the adequacy, accuracy and/or completeness
of any information supplied by the Security Trustee or any other person in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents, or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with the Finance
Documents; (b) the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document or the Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security; (c) any
losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents or
the Transaction Security or otherwise, whether in accordance with an instruction
from the Agent or otherwise; (d) the exercise of, or the failure to exercise,
any judgment, discretion or power given to it by or in connection with any of
the Finance Documents, the Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Finance Documents or the Transaction Security; or (e)
any shortfall which arises on the enforcement of the Transaction Security. 30.9.
Own responsibility It is understood and agreed by each Finance Party that that
Finance Party has at all times itself been, and will continue to be, solely
responsible for making its own independent appraisal of and investigation into
all risks arising under or in connection with the Finance Documents including
but not limited to: (a) the financial condition, creditworthiness, condition,
affairs, status and nature of each of the Obligors; (b) the legality, validity,
effectiveness, adequacy and enforceability of each of the Finance Documents and
the Transaction Security and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the Finance Documents or the Transaction Security; (c) whether that Finance
Party has recourse, and the nature and extent of that recourse, against any
Obligor or any other person or any of their respective assets under or in
connection with the Finance Documents, the transactions contemplated in the
Finance Documents or any other agreement, arrangement or EH8407053.4 164



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre166.jpg]
document entered into, made or executed in anticipation of, under or in
connection with the Finance Documents; (d) the adequacy, accuracy and/or
completeness of any information provided by any person in connection with the
Finance Documents, the transactions contemplated in the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the Finance Documents; and (e) the
right or title of any person in or to, or the value or sufficiency of any part
of, the Charged Property, the priority of any of the Transaction Security or the
existence of any security interest affecting the Charged Property, and each
Finance Party warrants to the Security Trustee that it has not relied on, and
will not at any time rely on, the Security Trustee in respect of any of these
matters. 30.10. No responsibility to perfect Transaction Security The Security
Trustee shall not be liable for any failure to: (a) require the deposit with it
of any deed or document certifying, representing or constituting the title of
any Obligor to any of the Charged Property; (b) obtain any licence, consent or
other authority for the execution, delivery, legality, validity, enforceability
or admissibility in evidence of any of the Finance Documents or the Transaction
Security; (c) register, file or record or otherwise protect any of the
Transaction Security (or the priority of any of the Transaction Security) under
any applicable laws in any jurisdiction or to give notice to any person of the
execution of any of the Finance Documents or of the Transaction Security; (d)
take, or to require any of the Obligors to take, any steps to perfect its title
to any of the Charged Property or to render the Transaction Security effective
or to secure the creation of any ancillary security interest under the laws of
any jurisdiction; or (e) require any further assurances in relation to any of
the Transaction Security Documents. 30.11. Insurance by Security Trustee (a) The
Security Trustee shall not be under any obligation to insure any of the Charged
Property, to require any other person to maintain any insurance or to verify any
obligation to arrange or maintain insurance contained in the Finance Documents.
The Security Trustee shall not be responsible for any loss which may be suffered
by any person as a result of the lack of or inadequacy of any such insurance.
EH8407053.4 165



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre167.jpg]
(b) Where the Security Trustee is named on any insurance policy as an insured
party, it shall not be responsible for any loss which may be suffered by reason
(directly or indirectly) of its failure to notify the insurers of any material
fact relating to the risk assumed by the insurers or any other information of
any kind, unless any Finance Party has requested it to do so in writing and the
Security Trustee has failed to do so within fourteen days after receipt of that
request. 30.12. Custodians and Nominees The Security Trustee may appoint and pay
any person to act as a custodian or nominee on any terms in relation to any
assets of the trust as the Security Trustee may determine, including for the
purpose of depositing with a custodian this Agreement or any document relating
to the trust created under this Agreement and the Security Trustee shall not be
responsible for any loss, liability, expense, demand, cost, claim or proceedings
incurred by reason of the misconduct, omission or default on the part of any
person appointed by it under this Agreement or be bound to supervise the
proceedings or acts of any person. 30.13. Acceptance of Title The Security
Trustee shall be entitled to accept without enquiry, and shall not be obliged to
investigate, the right and title as each of the Obligors may have to any of the
Charged Property and shall not be liable for or bound to require any Obligor to
remedy any defect in its right or title. 30.14. Refrain from Illegality The
Security Trustee may refrain from doing anything which in its opinion will or
may be contrary to any relevant law, directive or regulation of any jurisdiction
which would or might otherwise render it liable to any person, and the Security
Trustee may do anything which is, in its opinion, necessary to comply with any
law, directive or regulation. 30.15. Business with the Obligors The Security
Trustee may accept deposits from, lend money to, and generally engage in any
kind of banking or other business with any of the Obligors. 30.16. Releases Upon
a disposal of any of the Charged Property: (a) pursuant to the enforcement of
the Transaction Security by a Receiver or the Security Trustee; or (b) if that
disposal is permitted under the Finance Documents, the Security Trustee shall
(at the cost of the Obligors) release that property from the Transaction
Security and is authorised to execute, without the need for any further
authority from the Finance Parties, any release of the Transaction Security or
other claim EH8407053.4 166



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre168.jpg]
over that asset and to issue any certificates of non-crystallisation of floating
charges that may be required or desirable. 30.17. Winding up of Trust If the
Security Trustee, with the approval of the Majority Lenders, determines that (a)
all of the Secured Obligations and all other obligations secured by any of the
Transaction Security Documents have been fully and finally discharged and (b)
none of the Finance Parties is under any commitment, obligation or liability
(actual or contingent) to make advances or provide other financial accommodation
to any Obligor pursuant to the Finance Documents, the trusts set out in this
Agreement shall be wound up and the Security Trustee shall release, without
recourse or warranty, all of the Transaction Security and the rights of the
Security Trustee under each of the Transaction Security Documents. 30.18.
Perpetuity Period The perpetuity period under the rule against perpetuities, if
applicable to this Agreement, shall be the period of one hundred and twenty five
years from the date of this Agreement. 30.19. Powers Supplemental The rights,
powers and discretions conferred upon the Security Trustee by this Agreement
shall be supplemental to the Trustee Acts 1925 and 2000 and in addition to any
which may be vested in the Security Trustee by general law or otherwise. 30.20.
Trustee division separate In acting as trustee for the Finance Parties, the
Security Trustee shall be regarded as acting through its trustee division which
shall be treated as a separate entity from any of its other divisions or
departments and any information received by any other division or department of
the Security Trustee may be treated as confidential and shall not be regarded as
having been given to the Security Trustee's trustee division. 30.21.
Disapplication Section 1 of the Trustee Act 2000 shall not apply to the duties
of the Security Trustee in relation to the trusts constituted by this Agreement.
Where there are any inconsistencies between the Trustee Acts 1925 and 2000 and
the provisions of this Agreement, the provisions of this Agreement shall, to the
extent allowed by law, prevail and, in the case of any inconsistency with the
Trustee Act 2000, the provisions of this Agreement shall constitute a
restriction or exclusion for the purposes of that Act. 30.22. Resignation of
Security Trustee (a) The Security Trustee may resign and appoint one of its
Affiliates as successor by giving notice to the other Parties (or to the Agent
on behalf of the Lenders). EH8407053.4 167



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre169.jpg]
(b) Alternatively the Security Trustee may resign by giving notice to the other
Parties (or to the Agent on behalf of the Lenders) in which case the Majority
Lenders may appoint a successor Security Trustee. (c) If the Majority Lenders
have not appointed a successor Security Trustee in accordance with paragraph (b)
above within 30 days after the notice of resignation was given, the Security
Trustee (after consultation with the Agent) may appoint a successor Security
Trustee. (d) The retiring Security Trustee shall, at its own cost, make
available to the successor Security Trustee such documents and records and
provide such assistance as the successor Security Trustee may reasonably request
for the purposes of performing its functions as Security Trustee under the
Finance Documents. (e) The Security Trustee's resignation notice shall only take
effect upon (i) the appointment of a successor and (ii) the transfer of all of
the Transaction Security to that successor. (f) Upon the appointment of a
successor, the retiring Security Trustee shall be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of Clauses 29 (Role of the Agent, the Arranger and others) and this
Clause 30 (Role of Security Trustee). Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party. (g) The Majority
Lenders may, by notice to the Security Trustee, require it to resign in
accordance with paragraph (b) above. In this event, the Security Trustee shall
resign in accordance with paragraph (b) above. 30.23. Delegation (a) The
Security Trustee may, at any time, delegate by power of attorney or otherwise to
any person for any period, all or any of the rights, powers and discretions
vested in it by any of the Finance Documents. (b) The delegation may be made
upon any terms and conditions (including the power to sub-delegate) and subject
to any restrictions as the Security Trustee may think fit in the interests of
the Finance Parties and it shall not be bound to supervise, or be in any way
responsible for any loss incurred by reason of any misconduct or default on the
part of any delegate or sub-delegate. 30.24. Additional trustees (a) The
Security Trustee may at any time appoint (and subsequently remove) any person to
act as a separate trustee or as a co-trustee jointly with it (i) if it considers
that appointment to be in the interests of the Finance Parties or (ii) for the
purposes of conforming to any legal requirements, restrictions or conditions
EH8407053.4 168



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre170.jpg]
which the Security Trustee deems to be relevant or (iii) for obtaining or
enforcing any judgment in any jurisdiction, and the Security Trustee shall give
prior notice to the Parent and the Agent of that appointment. (b) Any person so
appointed shall have the rights, powers and discretions (not exceeding those
conferred on the Security Trustee by this Agreement) and the duties and
obligations that are conferred or imposed by the instrument of appointment. (c)
The remuneration that the Security Trustee may pay to any person, and any costs
and expenses incurred by that person in performing its functions pursuant to
that appointment shall, for the purposes of this Agreement, be treated as costs
and expenses incurred by the Security Trustee. 30.25. Parallel Debt (a) Without
prejudice to any other provision of the Finance Documents, and for the purpose
of ensuring and preserving the validity and continuity of the Transaction
Security, each Obligor hereby irrevocably and unconditionally undertakes by way
of an abstract acknowledgement of debt to pay to the Security Trustee amounts
equal to any amounts owing from time to time by that Obligor to any Secured
Party under any Finance Document (the "Primary Debt") as and when those amounts
are due (the "Parallel Debt"). (b) Each Obligor and the Security Trustee
acknowledge and agree that: (i) the Parallel Debt constitutes undertakings,
obligations and liabilities of the relevant Obligor to the Security Trustee
which are separate from, independent of and without prejudice to, the
corresponding Primary Debt; and (ii) the Parallel Debt constitutes the Security
Trustee's own claim to receive payment from the relevant Obligor, save and
except that the aggregate amount owed under the Parallel Debt by such Obligor
shall at no time exceed (but shall at all times be equal to) the aggregate
amount owed by the Borrower under the Primary Debt at the relevant time. (c)
Notwithstanding any of the other provisions of this Clause 30.25, (i) the
Parallel Debt of each Obligor shall be decreased to the extent that its Primary
Debt has been irrevocably paid or (in the case of guarantee obligations)
discharged; and (ii) the Primary Debt of each Obligor shall be decreased to the
extent that its Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged. EH8407053.4 169



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre171.jpg]
(d) For the purpose of this Clause 30.25, the Security Trustee acts in its own
name and not as a trustee, and its claims in respect of the Parallel Debt are
its own claims and shall not be held on trust for any person. The Transaction
Security granted under the Finance Documents to the Security Trustee to secure
the Parallel Debt is granted to the Security Trustee in its capacity as creditor
of the Parallel Debt and shall not be held on trust. (e) All monies received or
recovered by the Security Trustee pursuant to this Clause 30.25, and all amounts
received or recovered by the Security Trustee from or by the enforcement of any
Security granted to secure the Parallel Debt, shall be applied in accordance
with this Agreement. (f) Without limiting or affecting the Security Trustee's
rights against the relevant Obligor (whether under this Clause 30.25 or under
any other provision of the Finance Documents), each Obligor acknowledges that:
(i) nothing in this Clause 30.25 shall impose any obligation on the Security
Trustee to advance any sum to an Obligor or any of its affiliates under any
Finance Document except in its capacity as Lender; and (ii) for the purpose of
any vote taken under any Finance Document, the Security Trustee acting solely in
that capacity shall not be regarded as having any participation or commitment
other than those which it has in its capacity as Lender. (g) This Clause 30.25
(Parallel debt) shall apply only to the extent permitted by the applicable law.
31. CONDUCT OF BUSINESS BY THE FINANCE PARTIES 31.1. No provision of this
Agreement will: (a) interfere with the right of any Finance Party to arrange its
affairs (tax or otherwise) in whatever manner it thinks fit; (b) oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or (c) oblige any
Finance Party to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax. 32. SHARING AMONG THE FINANCE
PARTIES 32.1. Payments to Finance Parties If a Finance Party (a "Recovering
Finance Party") receives or recovers any amount from an Obligor other than in
accordance with Clause 33 (Payment mechanics) and applies that amount to a
payment due under the Finance Documents then: EH8407053.4 170



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre172.jpg]
(a) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent; (b) the Agent shall determine
whether the receipt or recovery is in excess of the amount the Recovering
Finance Party would have been paid had the receipt or recovery been received or
made by the Agent and distributed in accordance with Clause 33 (Payment
mechanics), without taking account of any Tax which would be imposed on the
Agent in relation to the receipt, recovery or distribution; and (c) the
Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 33.6 (Partial payments). 32.2. Redistribution of payments The Agent
shall treat the Sharing Payment as if it had been paid by the relevant Obligor
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with Clause 33.6 (Partial payments). 32.3. Recovering
Finance Party's rights (a) On a distribution by the Agent under Clause 32.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution. (b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable. 32.4. Reversal of redistribution If any part of the
Sharing Payment received or recovered by a Recovering Finance Party becomes
repayable and is repaid by that Recovering Finance Party, then: (a) each Finance
Party which has received a share of the relevant Sharing Payment pursuant to
Clause 32.2 (Redistribution of payments) shall, upon request of the Agent, pay
to the Agent for account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay); and (b) that Recovering Finance Party's rights of subrogation
in respect of any reimbursement shall be cancelled and the relevant Obligor will
be liable to the reimbursing Finance Party for the amount so reimbursed.
EH8407053.4 171



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre173.jpg]
32.5. Exceptions (a) This Clause 32 shall not apply to the extent that the
Recovering Finance Party would not, after making any payment pursuant to this
Clause, have a valid and enforceable claim against the relevant Obligor. (b) A
Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if: (i) it notified the other
Finance Party of the legal or arbitration proceedings; and (ii) the other
Finance Party had an opportunity to participate in those legal or arbitration
proceedings but did not do so as soon as reasonably practicable having received
notice and did not take separate legal or arbitration proceedings. EH8407053.4
172



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre174.jpg]
SECTION 11 ADMINISTRATION 33. PAYMENT MECHANICS 33.1. Payments to the Agent (a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment. (b) Payment shall be made to such account in Edinburgh as
the Agent specifies. 33.2. Distributions by the Agent Each payment received by
the Agent under the Finance Documents for another Party shall, subject to Clause
33.3 (Distributions to an Obligor) and Clause 33.4 (Clawback) be made available
by the Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the Agent by not less than five Business Days' notice with a bank in London.
33.3. Distributions to an Obligor The Agent may (with the consent of the Obligor
or in accordance with Clause 34 (Set-Off)) apply any amount received by it for
that Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied. 33.4.
Clawback and pre-funding (a) Where a sum is to be paid to the Agent under the
Finance Documents for another Party, the Agent is not obliged to pay that sum to
that other Party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum. (b) Unless paragraph (c) below applies, if the Agent pays an
amount to another Party and it proves to be the case that the Agent had not
actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Agent shall on demand
refund the same to the Agent together with interest on that amount from the date
of payment to the date of receipt by the Agent, calculated by the Agent to
reflect its cost of funds. (c) If the Agent is willing to make available amounts
for the account of a Borrower before receiving funds from the Lenders then if
and to the extent that the Agent EH8407053.4 173



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre175.jpg]
does so but it proves to be the case that it does not then receive funds from a
Lender in respect of a sum which it paid to a Borrower: (i) the Agent shall
notify the Parent of that Lender's identity and the Borrower to whom that sum
was made available shall on demand refund it to the Agent; and (ii) the Lender
by whom those funds should have been made available or, if that Lender fails to
do so, the Borrower to whom that sum was made available, shall on demand pay to
the Agent the amount (as certified by the Agent) which will indemnify the Agent
against any funding cost incurred by it as a result of paying out that sum
before receiving those funds from that Lender. 33.5. Impaired Agent (a) If, at
any time, the Agent becomes an Impaired Agent, an Obligor or a Lender which is
required to make a payment under the Finance Documents to the Agent in
accordance with Clause 33.1 (Payments to the Agent) may instead either: (i) pay
that amount direct to the required recipient(s); or (ii) if it its absolute
discretion it considers that it is not reasonable practicable to pay that amount
direct to the required recipient(s), pay that amount or the relevant part of
that amount to an interest-bearing account held with an Acceptable Bank within
the meaning of paragraph (a) of the definition of "Acceptable Bank" and in
relation to which no Insolvency Event has occurred and is continuing, in the
name of the Obligor or the Lender making the payment (the "Paying Party") and
designated as a trust account for the benefit of the Party or Parties
beneficially entitled to that payment under the Finance Documents (the
"Recipient Party" or "Recipient Parties"). In each case such payments must be
made on the due date for payment under the Finance Documents. (b) All interest
accrued on the amount standing to the credit of the trust account shall be for
the benefit of Recipient Party or the Recipient Parties pro rata to their
respective entitlements. (c) A Party which has made a payment in accordance with
this Clause 33.5 shall be discharged of the relevant payment obligation under
the Finance Documents and shall not take any credit risk with respect to the
amounts standing to the credit of the trust account. (d) Promptly upon the
appointment of a successor Agent in accordance with Clause 29.14 (Replacement of
the Agent), each Paying Party shall (other to the extent that that Party has
given an instruction pursuant to paragraph (e) below) give all requisite
instructions to the bank with whom the trust account is held to transfer
EH8407053.4 174



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre176.jpg]
the amount (together with any accrued interest) to the successor Agent for
distribution to the relevant Recipient Party or Recipient Parties in accordance
with Clause 33.2 (Distributions by the Agent). (e) A Paying Party shall,
promptly upon request by a Recipient Party and to the extent: (i) that it has
not given an instruction pursuant to paragraph (d) above; and (ii) that it has
been provided with the necessary information by that Recipient Party, give all
requisite instructions to the bank with whom the trust account is held to
transfer the relevant amount (together with any accrued interest) to that
Recipient Party. 33.6. Partial payments (a) If the Agent receives a payment for
application against amounts due in respect of any Finance Documents that is
insufficient to discharge all the amounts then due and payable by an Obligor
under those Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under those Finance Documents in the following
order: (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Security Trustee under those Finance Documents;
(ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents; (iii) thirdly, in or
towards payment pro rata of any principal due but unpaid under those Finance
Documents; and (iv) fourthly, in or towards payment pro rata of any other sum
due but unpaid under the Finance Documents. (b) The Agent shall, if so directed
by the Majority Lenders, vary the order set out in paragraphs (a)(ii) to (iv)
above. (c) Paragraphs (a) and (b) above will override any appropriation made by
an Obligor. 33.7. No set-off by Obligors All payments to be made by an Obligor
under the Finance Documents shall be calculated and be made without (and free
and clear of any deduction for) set-off or counterclaim. EH8407053.4 175



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre177.jpg]
33.8. Business Days (a) Any payment under the Finance Documents which is due to
be made on a day that is not a Business Day shall be made on the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not). (b) During any extension of the due date for payment of any
principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date. 33.9.
Currency of account (a) Subject to paragraphs (b) to (e) below, the Base
Currency is the currency of account and payment for any sum due from an Obligor
under any Finance Document. (b) A repayment of a Utilisation or Unpaid Sum or a
part of a Utilisation or Unpaid Sum shall be made in the currency in which that
Utilisation or Unpaid Sum is denominated, pursuant to this Agreement, on its due
date. (c) Each payment of interest or commitment fee shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated, pursuant to this Agreement, when that interest or commitment fee
accrued. (d) Each payment in respect of costs, expenses or Taxes shall be made
in the currency in which the costs, expenses or Taxes are incurred. (e) Any
amount expressed to be payable in a currency other than in the Base Currency
shall be paid in that other currency. 33.10. Change of currency (a) Unless
otherwise prohibited by law, if more than one currency or currency unit are at
the same time recognised by the central bank of any country as the lawful
currency of that country, then: (i) any reference in the Finance Documents to,
and any obligations arising under the Finance Documents in, the currency of that
country shall be translated into, or paid in, the currency or currency unit of
that country designated by the Agent (after consultation with the Parent); and
(ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably). (b) If a change in any currency of a country occurs,
this Agreement will, to the extent the Agent (acting reasonably and after
consultation with the Parent) specifies to be necessary, be amended to comply
with any generally accepted conventions EH8407053.4 176



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre178.jpg]
and market practice in the relevant interbank market and otherwise to reflect
the change in currency. 33.11. Disruption to Payment Systems, etc. If either the
Agent determines (in its discretion) that a Disruption Event has occurred or the
Agent is notified by the Parent that a Disruption Event has occurred: (a) the
Agent may, and shall if requested to do so by the Parent, consult with the
Parent with a view to agreeing with the Parent such changes to the operation or
administration of the Facilities as the Agent may deem necessary in the
circumstances; (b) the Agent shall not be obliged to consult with the Parent in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes; (c) the Agent may consult with the Finance
Parties in relation to any changes mentioned in paragraph (a) but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances; (d) any such changes agreed upon by the Agent and the Parent
shall (whether or not it is finally determined that a Disruption Event has
occurred) be binding upon the Parties as an amendment to (or, as the case may
be, waiver of) the terms of the Finance Documents notwithstanding the provisions
of Clause 39 (Amendments and Waivers); (e) the Agent shall not be liable for any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 33.11; and (f) the
Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above. 34. SET-OFF A Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.
EH8407053.4 177



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre179.jpg]
35. NOTICES 35.1. Communications in writing Any communication to be made under
or in connection with the Finance Documents shall be made in writing and, unless
otherwise stated, may be made by fax or letter. 35.2. Addresses The address and
fax number (and the department or officer, if any, for whose attention the
communication is to be made) of each Party for any communication or document to
be made or delivered under or in connection with the Finance Documents is: (a)
in the case of the Parent and Schuh Ireland, that identified with its name
below; (b) in the case of each Lender or any other Obligor, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and
(c) in the case of the Agent or the Security Trustee, that identified with its
name below, or any substitute address, fax number or department or officer as
the Party may notify to the Agent (or the Agent may notify to the other Parties,
if a change is made by the Agent) by not less than five Business Days' notice.
35.3. Delivery (a) Any communication or document made or delivered by one person
to another under or in connection with the Finance Documents will only be
effective: (i) if by way of fax, when received in legible form; or (ii) if by
way of letter, when it has been left at the relevant address or five Business
Days after being deposited in the post postage prepaid in an envelope addressed
to it at that address, and, if a particular department or officer is specified
as part of its address details provided under Clause 35.2 (Addresses), if
addressed to that department or officer. (b) Any communication or document to be
made or delivered to the Agent or the Security Trustee will be effective only
when actually received by the Agent or Security Trustee and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's or Security Trustee's signature below (or any substitute department
or officer as the Agent or Security Trustee shall specify for this purpose). (c)
All notices from or to an Obligor shall be sent through the Agent. EH8407053.4
178



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre180.jpg]
(d) Any communication or document made or delivered to the Parent in accordance
with this Clause 35.3 will be deemed to have been made or delivered to each of
the Obligors. (e) Any communication or document which becomes effective, in
accordance with paragraphs (a) to (d) above, after 5.00 p.m. in the place of
receipt shall be deemed only to become effective on the following day. 35.4.
Notification of address and fax number Promptly upon receipt of notification of
an address, and fax number or change of address or fax number pursuant to Clause
35.2 (Addresses) or changing its own address or fax number, the Agent shall
notify the other Parties. 35.5. Communication when Agent is Impaired Agent If
the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed unless such replacement Agent becomes an
Impaired Agent. 35.6. Electronic communication (a) Any communication to be made
between the Agent or the Security Trustee and a Lender under or in connection
with the Finance Documents may be made by electronic mail or other electronic
means, if the Agent, the Security Trustee and the relevant Lender: (i) agree
that, unless and until notified to the contrary, this is to be an accepted form
of communication; (ii) notify each other in writing of their electronic mail
address and/or any other information required to enable the sending and receipt
of information by that means; and (iii) notify each other of any change to their
address or any other such information supplied by them. (b) Any electronic
communication made between the Agent and a Lender or the Security Trustee will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent or the Security Trustee
only if it is addressed in such a manner as the Agent or Security Trustee shall
specify for this purpose. EH8407053.4 179



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre181.jpg]
(c) Any electronic communication which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day. 35.7. English language (a)
Any notice given under or in connection with any Finance Document must be in
English. (b) All other documents provided under or in connection with any
Finance Document must be: (i) in English; or (ii) if not in English, and if so
required by the Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document. 36. CALCULATIONS AND
CERTIFICATES 36.1. Accounts In any litigation or arbitration proceedings arising
out of or in connection with a Finance Document, the entries made in the
accounts maintained by a Finance Party are prima facie evidence of the matters
to which they relate. 36.2. Certificates and determinations Any certification or
determination by a Finance Party of a rate or amount under any Finance Document
is, in the absence of manifest error, conclusive evidence of the matters to
which it relates. 36.3. Day count convention Any interest, commission or fee
accruing under a Finance Document will accrue from day to day and is calculated
on the basis of the actual number of days elapsed and a year of 360 days or, in
any case where the practice in the relevant interbank market differs, in
accordance with that market practice. 37. PARTIAL INVALIDITY If, at any time,
any provision of a Finance Document is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired. EH8407053.4 180



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre182.jpg]
38. REMEDIES AND WAIVERS No failure to exercise, nor any delay in exercising, on
the part of any Finance Party or Secured Party, any right or remedy under a
Finance Document shall operate as a waiver of any such right or remedy or
constitute an election to affirm any Finance Document. No election to affirm any
Finance Document on the part of any Finance Party or Secured Party shall be
effective unless it is in writing. No single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in each Finance Document are
cumulative and not exclusive of any rights or remedies provided by law. 39.
AMENDMENTS AND WAIVERS 39.1. Required consents (a) Subject to Clause 39.2
(Exceptions) any term of the Finance Documents may be amended or waived only
with the consent of the Majority Lenders and the Parent and any such amendment
or waiver will be binding on all Parties. (b) The Agent may effect, on behalf of
any Finance Party, any amendment or waiver permitted by this Clause 39. (c)
Without prejudice to the generality of paragraphs (c), (d) and (e) of Clause
29.7 (Rights and Discretions), the Agent may engage, pay for and rely on the
services of lawyers in determining the consent level required for and effecting
any amendment, waiver or consent under this Agreement. (d) Each Obligor agrees
to any such amendment or waiver permitted by this Clause 39 which is agreed to
by the Parent. This includes any amendment or waiver which would, but for this
paragraph (c), require the consent of all of the Guarantors. (e) Paragraph (c)
of Clause 27.10 (Pro rata interest settlement) shall apply to this Clause 39.1.
39.2. Exceptions (a) An amendment or waiver that has the effect of changing or
which relates to: (i) the definition of "Majority Lenders" in Clause 1.1
(Definitions); (ii) an extension to the date of payment of any amount under the
Finance Documents; (iii) a reduction in the Margin or a reduction in the amount
of any payment of principal, interest, fees or commission payable; (iv) a change
in currency of payment of any amount under the Finance Documents; EH8407053.4
181



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre183.jpg]
(v) an increase in any Commitment or the Total Commitments, any extension of any
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the relevant Facility;
(vi) a change to the Borrowers or Guarantors other than in accordance with
Clause 28 (Changes to the Obligors); (vii) any provision which expressly
requires the consent of all the Lenders; (viii) Clause 2.2 (Finance Parties'
rights and obligations), Clause 10 (Mandatory prepayment), Clause 25.35
(Sanctions and Anti-Corruption Law Representations), Clause 25.35 (Sanctions and
anti-corruption law), Clause 27 (Changes to the Lenders), this Clause 39, Clause
45 (Governing law) or 46.1 (Jurisdiction of English courts); (ix) the nature or
scope of: (A) the guarantee and indemnity granted under Clause 21 (Guarantee and
Indemnity); (B) the Charged Property; or (C) the manner in which the proceeds of
enforcement of the Transaction Security are distributed (except in the case of
paragraphs (ii) and (iii) above, insofar as it relates to a sale or disposal of
an asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document); or (x) the release of any Transaction Security unless permitted under
this Agreement or any other Finance Document or relating to a sale or disposal
of an asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document, shall not be made without the prior consent of all the Lenders. (b) An
amendment or waiver which relates to the rights or obligations of the Agent, the
Arranger or the Security Trustee may not be effected without the consent of the
Agent, the Arranger or the Security Trustee. 39.3. Replacement of Screen Rate
(a) If a Screen Rate Replacement Event occurs, the Lender may, without the
consent of any of the Obligors, having given not less than 20 Business Days'
prior notice to the Parent, change or supplement any term of any Finance
Document (including, for the avoidance of doubt, any Hedging Agreement) to:
EH8407053.4 182



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre184.jpg]
(i) provide for the use of a Replacement Benchmark; and (ii) (A) align any
provision of any Finance Document to the use of that Replacement Benchmark; (B)
enable that Replacement Benchmark to be used for the calculation of interest
under any Finance Document (including, without limitation, any consequential
changes required to enable that Replacement Benchmark to be used for the
purposes of any Finance Document); (C) implement market conventions applicable
to that Replacement Benchmark (including, without limitation, regarding Break
Costs and Default Interest); (D) provide for appropriate fall-back (and market
disruption) provisions for that Replacement Benchmark; (E) provide for any
changes to the terms for voluntary prepayment and Interest Periods of the Loans,
to the extent that any changes are required to reflect the use of a Replacement
Benchmark; and/or (F) apply a Credit Spread Adjustment. (b) Any change or
supplement to the terms of any Finance Document: (i) shall be made solely for
the purposes referred to in Clauses 39.3(a)(i) and/or (ii) above and may change
or supplement, without limitation, Clause 11 (Interest), Clause 9.3 (Voluntary
Prepayment of Term Loans), Clause 9.4 (Voluntary Prepayment of Revolving Loans),
Clause 9 (Mandatory Prepayment), Clause 10 (Restrictions), Clause 12.3 (Default
Interest) and/or any relevant defined terms used in therein and, in making such
changes or supplements, the Agent may (but is not obliged to) take into account
terms that (a) are generally accepted in the international or domestic lending
market for loans that use the relevant Replacement Benchmark and/or (b) are
consistent with similar loan facilities using the relevant Replacement Benchmark
originated by the Agent (or other members of the LBG Group) to similar
borrowers; and (ii) may include such other consequential changes or supplements
to any Finance Document which are, in the opinion of the Agent, necessary or
desirable in connection with the purposes referred to in Clauses 39.3(a)(i)
and/or (ii) above. EH8407053.4 183



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre185.jpg]
(c) Any notice given by the Agent to the Borrower pursuant to this Clause
39.3(c) shall: (i) contain details of the proposed changes and supplements to
any Finance Document; (ii) specify the date(s) on which such changes and
supplements will take effect (which, in any event, shall be no earlier than the
expiry of the notice period given by the Lender in accordance with Clause
39.3(a) above); and (iii) constitute a Finance Document. (d) Upon taking effect,
the changes and/or supplements set out in the notice given by the Agent under
Clause 39.3(c) shall be deemed to be incorporated into the relevant Finance
Document as if set out in full therein and shall be binding on any of the
Obligors. (e) For the avoidance of doubt, the Agent may propose changes or
supplements to any Finance Document in accordance with this Clause 39.3 on more
than one occasion during the term of the Loans. (f) In this Clause 39.3: "Credit
Spread Adjustment" means (a) a spread (which may be positive, negative or zero)
or (b) a formula or methodology for calculating a spread, in each case as
determined by the Lender, which is to be applied to the Loans and, if
applicable, the transactions contemplated by the Hedging Agreement to reduce or
eliminate, to the extent reasonably practicable, any transfer of economic value
from one party to another as a result of the application of the Replacement
Benchmark (and if any spread or formula or methodology for calculating a spread
has been formally designated, nominated or recommended by the Relevant
Nominating Body, the spread or formula or methodology for calculating a spread
shall be no higher than as would be determined on the basis of such designation,
nomination or recommendation); "Relevant Nominating Body" means any applicable
central bank, regulator or other supervisory authority or a group of them, or
any working group or committee sponsored or chaired by, or constituted at the
request of, any of them or the Financial Stability Board; "Replacement
Benchmark" means: (a) Compounded SONIA; or (b) the Base Rate over the relevant
Interest Period (which may be calculated as the arithmetic mean of such daily
rates, rounded upwards to four decimal places); or EH8407053.4 184



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre186.jpg]
(c) a benchmark rate which is formally designated, nominated or recommended as
the replacement for the Screen Rate by: (i) the administrator of the Screen Rate
(provided that the market or economic reality that such benchmark rate measures
is the same as that measured by the Screen Rate); or (ii) any Relevant
Nominating Body, and if replacements have, at the relevant time, been formally
designated, nominated or recommended under both paragraphs, the "Replacement
Benchmark" will be the replacement under paragraph (ii) above; or (d) a
benchmark rate which is, in the opinion of the Agent, generally accepted in the
international or any relevant domestic loan markets as the appropriate successor
to the Screen Rate; or (e) a benchmark rate which is, in the opinion of the
Agent, an appropriate successor to the Screen Rate; "Screen Rate Replacement
Event" means, in relation to the Screen Rate: (a) in the opinion of the Agent,
the methodology, formula or other means of determining the Screen Rate has
materially changed or is likely to materially change at a future time; (b) (iii)
the administrator of the Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or (iv) information is published in any order,
decree, notice, petition or filing, however described, of or filed with a court,
tribunal, exchange, regulatory authority or similar administrative, regulatory
or judicial body which reasonably confirms that the administrator of the Screen
Rate is insolvent, provided that, in each case, at that time, there is no
successor administrator to continue to provide the Screen Rate; (c) the
administrator of the Screen Rate publicly announces that it has ceased or will
cease, to provide the Screen Rate permanently or indefinitely and, at that time,
there is no successor administrator to continue to provide the Screen Rate; (d)
the Screen Rate ceases to be published by the administrator of that Screen Rate
and, at that time, there is no successor administrator to continue to provide
that Screen Rate; EH8407053.4 185



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre187.jpg]
(e) the supervisor of the administrator of the Screen Rate publicly announces
that the Screen Rate has been or will be permanently or indefinitely
discontinued; (f) the administrator of the Screen Rate or its supervisor
announces that the Screen Rate may no longer be used; (g) the administrator of
the Screen Rate determines that the Screen Rate should be calculated in
accordance with its reduced submissions or other contingency or fall-back
policies or arrangements and the circumstance(s) or event(s) leading to such
determination are not, in the opinion of the Lender, temporary; (h) a public
statement by the regulatory supervisor for the administrator of the Screen Rate
announcing that the Screen Rate is no longer representative; (i) in the opinion
of the Agent, the Screen Rate is or will, at a future time, no longer be
appropriate for the purposes of calculating interest under this letter; or (j)
in the opinion of the Agent, alternative means of determining the Screen Rate
has, or will be, adopted by the Lenders or the broader loans markets. 39.4.
Replacement of a Lender (a) If at any time: (i) any Lender becomes a
Non-Consenting Lender (as defined in paragraph (c) below); or (ii) an Obligor
becomes obliged to repay any amount in accordance with Clause 9.1 (Illegality)
or to pay additional amounts pursuant to Clause 17.1 (Increased Costs) or Clause
16.2 (Tax gross-up) to any Lender in excess of amounts payable to the other
Lenders generally, then the Parent may, on 5 Business Days' prior written notice
to the Agent and such Lender, replace such Lender by requiring such Lender to
(and such Lender shall) transfer pursuant to Clause 27 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement to an
Eligible Institution (a "Replacement Lender") which confirms its willingness to
assume and does assume all the obligations of the transferring Lender (including
the assumption of the transferring Lender's participations on the same basis as
the transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest and/or
Break Costs and other amounts payable in relation thereto under the Finance
Documents. EH8407053.4 186



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre188.jpg]
(b) The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions: (i) the Parent shall have no right to replace the Agent or
Security Agent; (ii) neither the Agent nor the Lender shall have any obligation
to the Parent to find a Replacement Lender; (iii) in the event of a replacement
of a Non-Consenting Lender such replacement must take place no later than 90
days after the date the Non-Consenting Lender notifies the Parent and the Agent
of its failure or refusal to give a consent in relation to, or agree to any
waiver or amendment to the Finance Documents requested by the Parent; and (iv)
in no event shall the Lender replaced under this paragraph (b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents. (c) In the event that: (i) the Parent
or the Agent (at the request of the Parent) has requested the Lenders to give a
consent in relation to, or to agree to a waiver or amendment of, any provisions
of the Finance Documents; (ii) the consent, waiver or amendment in question
requires the approval of all the Lenders; and (iii) Lenders whose Commitments
aggregate more than 85 per cent. of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 85 per cent. of the
Total Commitments prior to that reduction) have consented or agreed to such
waiver or amendment, then any Lender who does not and continues not to consent
or agree to such waiver or amendment shall be deemed a "Non-Consenting Lender".
39.5. Disenfranchisement of Defaulting Lenders (a) For so long as a Defaulting
Lender has any Available Commitment, in ascertaining the Majority Lenders or
whether any given percentage (including, for the avoidance of doubt, unanimity)
of the Total Commitments has been obtained to approve any request for a consent,
waiver, amendment or other vote under the Finance Documents, that Defaulting
Lender's Commitments will be reduced by the amount of its Available Commitments.
(b) If a Defaulting Lender fails to respond to a request for a consent, waiver,
amendment or other vote under the Finance Documents or any other vote of the
Lenders under the terms of this Agreement within 10 Business Days in relation to
EH8407053.4 187



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre189.jpg]
consents, waivers, amendments or votes which require Majority Lender consent,
and within 15 Business Days in relation to consents, waivers, amendments or
votes which require all Lender consent (unless the Parent and the Agent agree to
a longer time period) of that request being made, its Commitment and/or
participation shall not be included for the purpose of calculating the Total
Commitments or participations under the Facility when ascertaining whether any
relevant percentage of Total Commitments and/or participations has been obtained
to approve that request. (c) For the purposes of this Clause 39.5, the Agent may
assume that the following Lenders are Defaulting Lenders: (i) any Lender which
has notified the Agent that it has become a Defaulting Lender; (ii) any Lender
in relation to which it is aware that any of the events of circumstances
referred to in paragraphs (a), (b) or (c) of the definition of "Defaulting
Lender" has occurred and none of the exceptions in paragraphs (i) to (vi) of the
definition of "Defaulting Lender" apply. unless it has received notice to the
contrary from the Lender concerned or the Agent is otherwise aware that the
Lender has ceased to be a Defaulting Lender. 39.6. Replacement of a Defaulting
Lender (a) The Parent may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 5 Business Days' prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 27 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to an Eligible
Institution (a "Replacement Lender") is acceptable to the Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest Break
Costs and other amounts payable in relation thereto under the Finance Documents.
(b) Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause shall be subject to the following conditions: (i) the Parent shall
have no right to replace the Agent or Security Trustee; (ii) neither the Agent
nor the Defaulting Lender shall have any obligation to the Parent to find a
Replacement Lender; EH8407053.4 188



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre190.jpg]
(iii) the transfer must take place no later than 5 days after the notice
referred to in paragraph (a) above; and (iv) in no event shall the Defaulting
Lender be required to pay or surrender to the Replacement Lender any of the fees
received by the Defaulting Lender pursuant to the Finance Documents. 40.
CONFIDENTIALITY 40.1. Confidential Information Each Finance Party agrees to keep
all Confidential Information confidential and not to disclose it to anyone, save
to the extent permitted by Clause 40.2 (Disclosure of Confidential Information)
and Clause 40.3 (Disclosure to numbering service providers), and to ensure that
all Confidential Information is protected with security measures and a degree of
care that would apply to its own confidential information. 40.2. Disclosure of
Confidential Information Any Finance Party may disclose: (a) to any of its
Affiliates and Related Funds and any of its or their officers, directors,
employees, professional advisers, auditors, partners and Representatives such
Confidential Information as that Finance Party shall consider appropriate if any
person to whom the Confidential Information is to be given pursuant to this
paragraph (a) is informed in writing of its confidential nature and that some or
all of such Confidential Information may be price-sensitive information except
that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of the information
or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information; (b) to any person: (i) to (or through) whom it assigns
or transfers (or may potentially assign or transfer) all or any of its rights
and/or obligations under one or more Finance Documents or which succeeds (or
which may potentially succeed) it as Agent or Security Trustee and, in each
case, and to any of that person's Affiliates, Related Funds, Representatives and
professional advisers; (ii) with (or through) whom it enters into (or may
potentially enter into), whether directly or indirectly, any sub-participation
in relation to, or any other transaction under which payments are to be made or
may be made by reference to, one or more Finance Documents and/or one or more
Obligors and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers; EH8407053.4 189



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre191.jpg]
(iii) appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (d) of Clause 29.16
(Relationship with the Lenders)); (iv) who invests in or otherwise finances (or
may potentially invest in or otherwise finance), directly or indirectly, any
transaction referred to in paragraph (b)(i) or (b)(ii) above; (v) to whom
information is required or requested to be disclosed by any court of competent
jurisdiction or any governmental, banking, taxation or other regulatory
authority or similar body, the rules of any relevant stock exchange or pursuant
to any applicable law or regulation; (vi) to whom or for whose benefit that
Finance Party charges, assigns or otherwise creates Security (or may do so)
pursuant to Clause 27.9 (Security over Lenders' rights); (vii) to whom
information is required to be disclosed in connection with, and for the purposes
of, any litigation, arbitration, administrative or other investigations,
proceedings or disputes; (viii) who is a Party; or (ix) with the consent of the
Parent; in each case, such Confidential Information as that Finance Party shall
consider appropriate if: (A) in relation to paragraphs (b)(i), (b)(ii) and
b(iii) above, the person to whom the Confidential Information is to be given has
entered into a Confidentiality Undertaking except that there shall be no
requirement for a Confidentiality Undertaking if the recipient is a professional
adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information; (B) in relation to paragraph
(b)(iv) above, the person to whom the Confidential Information is to be given
has entered into a Confidentiality Undertaking or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information they
receive and is informed that some or all of such Confidential Information may be
price-sensitive information; (C) in relation to paragraphs (b)(v), (b)(vi) and
(b)(vii) above, the person to whom the Confidential Information is to be given
is EH8407053.4 190



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre192.jpg]
informed of its confidential nature and that some or all of such Confidential
Information may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of that Finance Party, it is not
practicable so to do in the circumstances; (c) to any person appointed by that
Finance Party or by a person to whom paragraph (b)(i) or (b)(ii) above applies
to provide administration or settlement services in respect of one or more of
the Finance Documents including without limitation, in relation to the trading
of participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Parent and the relevant Finance Party; (d) to any rating agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Obligors if the rating agency to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information. 40.3. Disclosure to numbering service providers (a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information: (i) names of Obligors; (ii) country of
domicile of Obligors; (iii) place of incorporation of Obligors; (iv) date of
this Agreement; (v) Clause 45 (Governing law); (vi) the names of the Agent and
the Arranger; (vii) date of each amendment and restatement of this Agreement;
(viii) amounts of, and names of, the Facilities (and any tranches); (ix) amount
of Total Commitments; EH8407053.4 191



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre193.jpg]
(x) currencies of the Facilities; (xi) type of Facilities; (xii) ranking of
Facilities; (xiii) Termination Date for Facilities; (xiv) changes to any of the
information previously supplied pursuant to paragraphs (i) to (xiii) above; and
(xv) such other information agreed between such Finance Party and the Parent, to
enable such numbering service provider to provide its usual syndicated loan
numbering identification services. (b) The Parties acknowledge and agree that
each identification number assigned to this Agreement, the Facilities and/or one
or more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider. (c)
Each Obligor represents that none of the information set out in paragraphs (i)
to (xiii) of paragraph (a) above is, nor will at any time be, unpublished price-
sensitive information. (d) The Agent shall notify the Parent and the other
Finance Parties of: (i) the name of any numbering service provider appointed by
the Agent in respect of this Agreement, the Facilities and/or one or more
Obligors; and (ii) the number or, as the case may be, numbers assigned to this
Agreement, the Facilities and/or one or more Obligors by such numbering service
provider. 40.4. Entire agreement This Clause 40 (Confidentiality) constitutes
the entire agreement between the Parties in relation to the obligations of the
Finance Parties under the Finance Documents regarding Confidential Information
and supersedes any previous agreement, whether express or implied, regarding
Confidential Information. 40.5. Inside information Each of the Finance Parties
acknowledges that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider EH8407053.4 192



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre194.jpg]
dealing and market abuse and each of the Finance Parties undertakes not to use
any Confidential Information for any unlawful purpose. 40.6. Notification of
disclosure Each of the Finance Parties agrees (to the extent permitted by law
and regulation) to inform the Parent: (a) of the circumstances of any disclosure
of Confidential Information made pursuant to paragraph (b)(v) of Clause 40.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and (b) upon becoming aware that
Confidential Information has been disclosed in breach of this Clause 40
(Confidentiality). 40.7. Continuing obligations The obligations in this Clause
40 (Confidentiality) are continuing and, in particular, shall survive and remain
binding on each Finance Party for a period of twelve months from the earlier of:
(a) the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and (b) the date on which such
Finance Party otherwise ceases to be a Finance Party. 41. DISCLOSURE OF LENDER
DETAILS BY AGENT 41.1. Supply of Lender details to Parent The Agent shall
provide to the Parent within 10 Business Days of a request by the Parent (but no
more frequently than once per calendar month), a list (which may be in
electronic form) setting out the names of the Lenders as at the date of that
request, their respective Commitments, the address and fax number (and the
department or officer, if any, for whose attention any communication is to be
made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents. 41.2. Supply of Lender details at Parent's direction (a) The Agent
shall, at the request of the Parent, disclose the identity of the Lenders and
the details of the Lenders' Commitments to any: EH8407053.4 193



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre195.jpg]
(i) other Party or any other person if that disclosure is made to facilitate, in
each case, a refinancing of the Financial Indebtedness arising under the Finance
Documents or a material waiver or amendment of any term of any Finance Document;
and (ii) member of the Group. (b) Subject to paragraph (c) below, the Parent
shall procure that the recipient of information disclosed pursuant to paragraph
(a) above shall keep such information confidential and shall not disclose it to
anyone and shall ensure that all such information is protected with security
measures and a degree of care that would apply to the recipient's own
confidential information. (c) The recipient may disclose such information to any
of its officers, directors, employees, professional advisers, auditors and
partners as it shall consider appropriate if any such person is informed in
writing of its confidential nature, except that there shall be no such
requirement to so inform if that person is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
duties of confidentiality in relation to the information. 41.3. Supply of Lender
details to other Lenders (a) If a Lender (a "Disclosing Lender") indicates to
the Agent that the Agent may do so, the Agent shall disclose that Lender's name
and Commitment to any other Lender that is, or becomes, a Disclosing Lender. (b)
The Agent shall, if so directed by the Requisite Lenders, request each Lender to
indicate to it whether it is a Disclosing Lender. 41.4. Lender enquiry If any
Lender believes that any entity is, or may be, a Lender and: (a) that entity
ceases to have an Investment Grade Rating; or (b) an Insolvency Event occurs in
relation to that entity, the Agent shall, at the request of that Lender,
indicate to that Lender the extent to which that entity has a Commitment. 41.5.
Lender details definitions In this Clause 41: "Investment Grade Rating" means,
in relation to an entity, a rating for its long-term unsecured and non
credit-enhanced debt obligations of BBB- or higher by Standard & Poor's Rating
Services or Fitch Ratings Ltd or Baa3 or higher by Moody's Investors EH8407053.4
194



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre196.jpg]
Service Limited or a comparable rating from an internationally recognised credit
rating agency. "Requisite Lenders" means a Lender or Lenders whose Commitments
aggregate 15 per cent. (or more) of the Total Commitments (or if the Total
Commitments have been reduced to zero, aggregated 15 per cent. (or more) of the
Total Commitments immediately prior to that reduction). 42. CONFIDENTIALITY OF
FUNDING RATES 42.1. Confidentiality and disclosure (a) The Agent and each
Obligor agree to keep each Funding Rate confidential and not to disclose it to
anyone, save to the extent permitted by paragraphs (b), (c) and (d) below. (b)
The Agent may disclose: (i) any Funding Rate to the relevant Borrower pursuant
to Clause 12.4 (Notification of rates of interest); and (ii) any Funding Rate to
any person appointed by it to provide administration services in respect of one
or more of the Finance Documents to the extent necessary to enable such service
provider to provide those services if the service provider to whom that
information is to be given has entered into a confidentiality agreement
substantially in the form of the LMA Master Confidentiality Undertaking for Use
With Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Agent and the relevant Lender.
(c) The Agent may disclose any Funding Rate and each Obligor may disclose any
Funding Rate, to: (i) any of its Affiliates and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives if any person to whom that Funding Rate is to be given pursuant
to this paragraph (i) is informed in writing of its confidential nature and that
it may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or is otherwise bound by
requirements of confidentiality in relation to it; (ii) any person to whom
information is required or requested to be disclosed by any court of competent
jurisdiction or any governmental, banking, taxation or other regulatory
authority or similar body, the rules of any relevant stock exchange or pursuant
to any applicable law or regulation if the person to whom that Funding Rate is
to be given is EH8407053.4 195



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre197.jpg]
informed in writing of its confidential nature and that it may be price-
sensitive information except that there shall be no requirement to so inform if,
in the opinion of the Agent or the relevant Obligor, as the case may be, it is
not practicable to do so in the circumstances; (iii) any person to whom
information is required to be disclosed in connection with, and for the purposes
of, any litigation, arbitration, administrative or other investigations,
proceedings or disputes if the person to whom that Funding Rate is to be given
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor , as the case may
be, it is not practicable to do so in the circumstances; and (iv) any person
with the consent of the relevant Lender. 42.2. Related obligations (a) The Agent
and each Obligor acknowledge that each Funding Rate is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate for
any unlawful purpose. (b) The Agent and each Obligor agree (to the extent
permitted by law and regulation) to inform the relevant Lender: (i) of the
circumstances of any disclosure made pursuant to paragraph (c)(ii) of Clause
42.1 (Confidentiality and disclosure) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and (ii) upon becoming aware that any
information has been disclosed in breach of this Clause 42. 42.3. No Event of
Default No Event of Default will occur under Clause 26.3 (Other obligations) by
reason only of an Obligor's failure to comply with this Clause 42. 43.
COUNTERPARTS Each Finance Document may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document. EH8407053.4 196



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre198.jpg]
44. CONTRACTUAL RECOGNITION OF BAIL-IN Notwithstanding any other term of the
Finance Documents or any other agreement, arrangement or understanding between
the Parties, each Party acknowledges and accepts that any liability of any Party
under or in connection with the Finance Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of: (a) any Bail-In Action in relation to any such
liability, including (without limitation): (i) a reduction, in full or in part,
in the principal amount, or outstanding amount due (including any accrued but
unpaid interest) in respect of any such liability; (ii) a conversion of all, or
part of, any such liability into shares or other instruments of ownership that
may be issued to, on conferred on, it; and (iii) a cancellation of any such
liability; and (b) a variation of any term of any Finance Documents to the
extent necessary to give effect to any Bail-In Action in relation to any such
liability. EH8407053.4 197



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre199.jpg]
SECTION 12 GOVERNING LAW AND ENFORCEMENT 45. GOVERNING LAW This Agreement is,
and any non contractual obligations arising out of or in connection with it are,
governed by English law. 46. ENFORCEMENT 46.1. Jurisdiction of English courts
(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
"Dispute"). (b) The Parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary. (c) Notwithstanding paragraph (a) above, no Finance
Party or Secured Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties and Secured Parties may take concurrent proceedings in any
number of jurisdictions. 46.2. Service of process (a) Without prejudice to any
other mode of service allowed under any relevant law, each Obligor (other than
an Obligor incorporated in the United Kingdom): (i) irrevocably appoints Morton
Fraser LLP, St Martin's House, 16 St. Martin's le Grand, London EC1A 4EN as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document; and (ii) agrees that failure by
an agent for service of process to notify the relevant Obligor of the process
will not invalidate the proceedings concerned. (b) If any person appointed as an
agent for service of process is unable for any reason to act as agent for
service of process, the Parent (on behalf of all the Obligors) must immediately
(and in any event within 10 days of such event taking place) appoint another
agent on terms acceptable to the Agent. Failing this, the Agent may appoint
another agent for this purpose. The Parent expressly agrees and consents to the
provisions of this Clause 46 and Clause 45 (Governing law). EH8407053.4 198



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre200.jpg]
This Agreement has been entered into on the date stated at the beginning of this
Agreement. EH8407053.4 199



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre201.jpg]
SCHEDULE 1 THE ORIGINAL PARTIES Part I The Obligors Name of Borrower
Registration number (or equivalent, if any) Schuh Limited SC125327 (Scotland)
Schuh (ROI) Limited 272987 (Ireland) Name of Guarantor Registration number (or
equivalent, if any) Schuh Limited SC125327 (Scotland) Schuh (ROI) Limited 272987
(Ireland) EH8407053.4 200



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre202.jpg]
Part II The Original Lenders Name of Original Facility A Facility B Facility C
Facility D Lender Commitment Commitment Commitment Commitment Lloyds Bank plc
nil nil £19,000,000 nil EH8407053.4 201



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre203.jpg]
SCHEDULE 2 CONDITIONS PRECEDENT Part I Conditions precedent to signing of
Agreement Not restated EH8407053.4 202



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre204.jpg]
Part II Conditions precedent required to be delivered by an Additional Obligor
1. An Accession Letter executed by the Additional Obligor and the Parent. 2. A
copy of the constitutional documents of the Additional Obligor. 3. A copy of a
resolution of the board or, if applicable, a committee of the board of directors
of the Additional Obligor: (a) approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that it execute, deliver and perform the Accession Letter and any other Finance
Document to which it is party; (b) authorising a specified person or persons to
execute the Accession Letter and other Finance Documents on its behalf; (c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party; and (d) authorising the Parent to act as its agent in
connection with the Finance Documents 4. If applicable, a copy of a resolution
of the board of directors of the Additional Obligor, establishing the committee
referred to in paragraph 3 above. 5. A specimen of the signature of each person
authorised by the resolution referred to in paragraph 3 above. 6. A copy of a
resolution signed by all the holders of the issued shares of the Additional
Guarantor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Additional Guarantor is a party. 7. A copy of a
resolution of the board of directors of each corporate shareholder of each
Additional Guarantor approving the terms of the resolution referred to in
paragraph 6 above. 8. A certificate of the Additional Obligor (signed by a
director) confirming that borrowing or guaranteeing or securing, as appropriate,
the Total Commitments would not cause any borrowing, guarantee, security or
similar limit binding on it to be exceeded. 9. A certificate of an authorised
signatory of the Additional Obligor certifying that each copy document listed in
this Part II of Schedule 2 is correct, complete and in full force and effect and
has not been amended or superseded as at a date no earlier than the date of the
Accession Letter. EH8407053.4 203



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre205.jpg]
10. A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document. 11. If
available, the latest audited financial statements of the Additional Obligor.
12. The following legal opinions, each addressed to the Agent, the Security
Trustee and the Lenders: (a) a legal opinion of the legal advisers to the Agent
in England, as to English law in the form distributed to the Lenders prior to
signing the Accession Letter; and (b) if the Additional Obligor is incorporated
in or has its "centre of main interest" or "establishment" (as referred to in
Clause 22.28 (Centre of main interests and establishments)) in a jurisdiction
other than England and Wales or is executing a Finance Document which is
governed by a law other than English law, a legal opinion of the legal advisers
to the Agent in the jurisdiction of its incorporation, "centre of main interest"
or "establishment" (as applicable) or, as the case may be, the jurisdiction of
the governing law of that Finance Document (the "Applicable Jurisdiction") as to
the law of the Applicable Jurisdiction and in the form distributed to the
Lenders prior to signing the Accession Letter. 13. If the proposed Additional
Obligor is incorporated in a jurisdiction other than England and Wales, evidence
that the process agent specified in Clause 46.2 (Service of process), if not an
Obligor, has accepted its appointment in relation to the proposed Additional
Obligor. 14. Any security documents which are required by the Agent to be
executed by the proposed Additional Obligor. 15. Any notices or documents
required to be given or executed under the terms of those security documents.
16. In relation to financial assistance (or overseas equivalent), such
documentary evidence as legal counsel to the Agent may require, that such
Additional Obligor has complied with any law in its jurisdiction relating to
financial assistance or analogous process. EH8407053.4 204



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre206.jpg]
SCHEDULE 3 REQUEST Part I Utilisation Request Loans From: [Borrower] [Parent]
To: Lloyds Bank plc Dated: Dear Sirs Schuh Limited – £19,000,000 Senior
Facilities Agreement dated [ ] (the "Facilities Agreement") 1. We refer to the
Facilities Agreement. This is a Utilisation Request. Terms defined in the
Facilities Agreement have the same meaning in this Utilisation Request unless
given a different meaning in this Utilisation Request. 2. We wish to borrow a
Loan on the following terms: Borrower: [ ] Proposed Utilisation Date: [ ] (or,
if that is not a Business Day, the next Business Day) Facility to be utilised:
[Facility A]/[Facility B]/[Facility C]/[Facility D] Currency of Loan: [ ]
Amount: [ ] or, if less, the Available Facility Interest Period: [ ] 3. We
confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request. 4. [The
proceeds of this Loan should be credited to [account]]. 5. This Utilisation
Request is irrevocable. Yours faithfully ………………………………… EH8407053.4 205



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre207.jpg]
authorised signatory for [the Parent on behalf of [insert name of relevant
Borrower]]/ [insert name of Borrower] NOTES: * Amend as appropriate. The
Utilisation Request can be given by the Borrower or by the Parent. ** Select the
Facility to be utilised and delete references to the other Facilities.
EH8407053.4 206



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre208.jpg]
Part II Selection Notice Applicable to a Term Loan From: Schuh Limited To:
Lloyds Bank plc Dated: Dear Sirs Schuh Limited - £19,000,000 Senior Facilities
Agreement dated [ ] (the "Facilities Agreement") 1. We refer to the Facilities
Agreement. This is a Selection Notice. Terms defined in the Facilities Agreement
have the same meaning in this Selection Notice unless given a different meaning
in this Selection Notice. 2. We refer to the following Facility [A]/[B] Loan[s]
with an Interest Period ending on [ ]*. 3. [We request that the above Facility
[A/B] Loan[s] be divided into [] Facility [A/B] Loans with the following
amounts and Interest Periods:]** 4. [We request that the next Interest Period
for the above Facility [A]/[B] Loan[s] is [ ].]*** 5. This Selection Notice is
irrevocable. Yours faithfully ..................................... authorised
signatory for the Parent NOTES: * Insert details of all Term Loans for the
relevant Facility which have an Interest Period ending on the same date. ** Use
this option if division of Facility A Loans or Facility B Loans is requested.
*** Use this option if sub-division is not required or if Selection Notice
relates to Facility B Loans. EH8407053.4 207



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre209.jpg]
SCHEDULE 4 [Not restated] EH8407053.4 208



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre210.jpg]
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE To: Lloyds Bank plc as Agent and Lloyds
Bank plc as Security Trustee From: [The Existing Lender] (the "Existing Lender")
and [The New Lender] (the "New Lender") Dated: Schuh Limited – £19,000,000
Senior Facilities Agreement dated [ ] (the "Facilities Agreement") 1. We refer
to the Facilities Agreement. This agreement (the "Agreement") shall take effect
a Transfer Certificate for the purpose of the Facilities Agreement. Terms
defined in the Facilities Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement. 2. We refer to Clause 27.5
(Procedure for transfer) of the Facilities Agreement: (a) The Existing Lender
and the New Lender agree to the Existing Lender transferring to the New Lender
by novation and in accordance with Clause 27.5 (Procedure for Transfer) all of
the Existing Lender's rights and obligations under the Facilities Agreement
which relate to that portion (s) and participations in Utilisations under the
Facilities Agreement as specified in the Schedule. (b) The proposed Transfer
Date is [ ]. (c) The Facility Office and address, fax number and attention
details for notices of the New Lender for the purposes of Clause 35.2
(Addresses) are set out in the Schedule. 3. The New Lender expressly
acknowledges the limitations on the Existing Lender's obligations set out in
paragraph (c) of Clause 27.4 (Limitation of responsibility of Existing Lenders).
4. The New Lender confirms, for the benefit of the Agent and without any
liability to any Obligor, that it is: (a) (i) [not a UK Qualifying Lender]; (ii)
[a UK Qualifying Lender (other than a UK Treaty Lender);] or (iii) [a UK Treaty
Lender;] and (b) (i) [not an Irish Qualifying Lender]; EH8407053.4 209



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre211.jpg]
(ii) [an Irish Qualifying Lender (other than solely by reason of being an Irish
Treaty Lender);] or (iii) [an Irish Treaty Lender;] 5. [The New Lender confirms
that the person beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document is either: (a) a company resident
in the United Kingdom for United Kingdom tax purposes; or (b) a partnership each
member of which is: (i) a company so resident in the United Kingdom; or (ii) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section Part 17 of the CTA) of that company; or] (d) [a Treaty Lender]. (i)
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [ ]) and is tax resident in [ ], so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax and requests that the Parent notify: (A) each Borrower which
is a Party as a Borrower as at the Transfer Date; and (B) each Additional
Borrower which becomes an Additional Borrower after the Transfer Date, that it
wishes that scheme to apply to the Facilities Agreement.]5 [7/8]. This Agreement
may be executed in any number of counterparts and this has the same effect as if
the signatures on the counterparts were on a single copy of this Agreement.
[8/9] This Agreement and any non contractual obligations arising out of or in
connection with it are governed by English law. 5 Delete as applicable.
EH8407053.4 210



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre212.jpg]
[9/10] This Agreement has been entered into on the date stated at the beginning
of this Agreement. Note: The execution of this Transfer Certificate may not
transfer a proportionate share of the Existing Lender's interest in the
Transaction Security in all jurisdictions. It is the responsibility of the New
Lender to ascertain whether any other documents or other formalities are
required to perfect a transfer of such a share in the Existing Lender's
Transaction Security in any jurisdiction and, if so, to arrange for execution of
those documents and completion of those formalities. EH8407053.4 211



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre213.jpg]
THE SCHEDULE Commitment/rights and obligations to be transferred [insert
relevant details] [Facility Office address, fax number and attention details for
notices and account details for payments,] [Existing Lender] [New Lender] By:
By: This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent and the Transfer Date is confirmed as [ ].
[Agent] By: EH8407053.4 212



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre214.jpg]
SCHEDULE 6 FORM OF ASSIGNMENT AGREEMENT To: Lloyds Bank plc as Agent From: [the
Existing Lender] (the "Existing Lender") and [the New Lender] (the "New Lender")
Dated: Schuh Limited - £19,000,000 Senior Facilities Agreement dated [ ] (the
"Facilities Agreement") 1. We refer to the Facilities Agreement. This is an
Assignment Agreement. This agreement (the "Agreement") shall take effect as an
Assignment Agreement for the purposes of the Facilities Agreement. Terms defined
in the Facilities Agreement have the same meaning in this Agreement unless given
a different meaning in this Agreement. 2. (a) We refer to Clause 27.6 (Procedure
for assignment) of the Facilities Agreement. (b) The Existing Lender assigns
absolutely to the New Lender all the rights of the Existing Lender under the
Facilities Agreement, the other Finance Documents and in respect of the
Transaction Security which correspond to that portion of the Existing Lender's
Commitment(s) and participations in Utilisations under the Facilities Agreement
as specified in the Schedule. (c) The Existing Lender is released from all the
obligations of the Existing Lender which correspond to that portion of the
Existing Lender's Commitment(s) and participations in Utilisations under the
Facilities Agreement specified in the Schedule. (d) The New Lender becomes a
Party as a Lender and is bound by obligations equivalent to those from which the
Existing Lender is released under paragraph (c) above. 3. The proposed Transfer
Date is [ ]. 4. On the Transfer Date the New Lender becomes: (e) Party to the
Finance Documents as a Lender; and (f) Party to [other relevant agreements in
other relevant capacity]. 5. The New Lender expressly acknowledges the
limitations on the Existing Lender's obligations set out in paragraph (c) of
Clause 27.4 (Limitation of responsibility of Existing Lenders). EH8407053.4 213



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre215.jpg]
6. The New Lender confirms, for the benefit of the Agent and without any
liability to any Obligor, that it is: (a) [a UK Qualifying Lender (other than a
UK Treaty Lender);] (b) [a UK Treaty Lender;] (c) [an Irish Qualifying Lender
(other than solely by reason of being an Irish Treaty Lender);] (d) [an Irish
Treaty Lender;] (e) [not a Qualifying Lender].6 7. The Facility Office and
address, fax number and attention details for notices of the New Lender for the
purposes of Clause 35.2 (Addresses) of the Facilities Agreement are set out in
the Schedule. 8. [The New Lender confirms that the person beneficially entitled
to interest payable to that Lender in respect of an advance under a Finance
Document is either: (a) a company resident in the United Kingdom for United
Kingdom tax purposes; or (b) a partnership each member of which is: (i) a
company so resident in the United Kingdom; or (ii) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or] [8/9]. [The New Lender confirms that it holds a
passport under the HMRC DT Treaty Passport scheme (reference number [ ]) and is
tax resident in [ ], so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and requests that the Parent
notify: (a) each Borrower which is a Party as a Borrower as at the Transfer
Date; and (b) each Additional Borrower which becomes an Additional Borrower
after the Transfer Date, 6 Delete as applicable. EH8407053.4 214



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre216.jpg]
that it wishes that scheme to apply to the Facilities Agreement.]7 [9/10] This
Agreement acts as notice to the Agent (on behalf of each Finance Party) and,
upon delivery in accordance with Clause 27.7 (Copy of Transfer Certificate), to
the Parent (on behalf of each Obligor) of the assignment referred to in this
Agreement. This Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Agreement. [9/10]. This Agreement and any non contractual
obligations arising out of or in connection with it is governed by English law.
[10/11] This Agreement has been [executed and delivered as a deed] [entered
into] on the date stated at the beginning of this Assignment Agreement. Note:
The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities. 7 Delete as applicable EH8407053.4 215



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre217.jpg]
THE SCHEDULE Commitment/rights and obligations to be transferred by assignment,
release and accession [insert relevant details] [Facility office address, fax
number and attention details for notices and account details for payments]
[Existing Lender] [New Lender] By: By: This Agreement is accepted as an
Assignment Agreement for the purposes of the Facilities Agreement by the Agent
and the Transfer Date is confirmed as [ ]. [Signature of this Assignment
Agreement by the Agent constitutes confirmation by the Agent of receipt of
notice of the assignment referred to in this Agreement, which notice the Agent
receives on behalf of each Finance Party.] [Agent] By: EH8407053.4 216



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre218.jpg]
SCHEDULE 7 FORM OF ACCESSION LETTER To: Lloyds Bank plc as Agent From:
[Subsidiary] and [Parent] Dated: Dear Sirs Schuh Limited – £19,000,000 Senior
Facilities Agreement dated [ ] (the "Facilities Agreement") 1. We refer to the
Facilities Agreement. This letter (the "Accession Letter") shall take effect as
an Accession Letter for the purposes of the Facilities Agreement. Terms defined
in the Facilities Agreement have the same meaning in this Accession Letter
unless given a different meaning in this Accession Letter. 2. [Subsidiary]
agrees to become an Additional [Borrower]/[Guarantor] and to be bound by the
terms of the Facilities Agreement and the other Finance Documents as an
Additional [Borrower]/[Guarantor] pursuant to Clause [28.2 (Additional
Borrowers)]/[Clause 28.4 (Additional Guarantors)] of the Facilities Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction] and is a limited liability company and registered number [ ]. 3.
[The Parent confirms that no Default is continuing or would occur as a result of
[Subsidiary] becoming an Additional Borrower].8 4. [Subsidiary's] administrative
details are as follows: Address: Fax No.: Attention: 5. This Accession Letter is
governed by English law. [This Accession Letter is entered into by deed.]
[Parent] [Subsidiary] 8 Include in the case of an Additional Borrower.
EH8407053.4 217



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre219.jpg]
SCHEDULE 8 FORM OF RESIGNATION LETTER To: Lloyds Bank plc as Agent From:
[resigning Obligor] and [Parent] Dated: Dear Sirs Schuh Limited - £19,000,000
Senior Facilities Agreement dated [ ] (the "Facilities Agreement") 1. We refer
to the Facilities Agreement. This is a Resignation Letter. Terms defined in the
Facilities Agreement have the same meaning in this Resignation Letter unless
given a different meaning in this Resignation Letter. 2. Pursuant to [Clause
28.3 (Resignation of a Borrower)]/[Clause 28.5 (Resignation of a Guarantor)], we
request that [resigning Obligor] be released from its obligations as a
[Borrower]/[Guarantor] under the Facilities Agreement and the Finance Documents.
3. We confirm that: (a) no Default is continuing or would result from the
acceptance of this request; and (b) *[[this request is given in relation to a
Third Party Disposal of [resigning Obligor]; (c) [the Disposal Proceeds have
been or will be applied in accordance with Clause 10.2 (Disposal and Insurance
Proceeds);]**] (d) [ ]*** 4. This letter is governed by English law. [Parent]
[resigning Obligor] By: By: NOTES: * Insert where resignation only permitted in
case of a Third Party Disposal. ** Amend as appropriate, e.g. to reflect agreed
procedure for payment of proceeds into a specified account. *** Insert any other
conditions required by the Facilities Agreement. EH8407053.4 218



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre220.jpg]
SCHEDULE 9 FORM OF COMPLIANCE CERTIFICATE To: Lloyds Bank plc as Agent From:
Schuh Limited as the Parent Dated: Dear Sirs Schuh Limited - £19,000,000 Senior
Facilities Agreement dated [ ] (the "Facilities Agreement") 1. We refer to the
Facilities Agreement. This is a Compliance Certificate. Terms defined in the
Facilities Agreement have the same meaning when used in this Compliance
Certificate unless given a different meaning in this Compliance Certificate. 2.
We confirm that: 3. [Insert details of covenants to be certified]. 4. [We
confirm that no Default is continuing.]** Signed …………………….. …………………….. Director
of [Company] Director of [Company] EH8407053.4 219



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre221.jpg]
SCHEDULE 10 FORM OF INCREASE CONFIRMATION Not restated. EH8407053.4 220



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre222.jpg]
THE PARENT SCHUH LIMITED By: Address: 1 Neilson Square Deans Industrial Estate
Livingston EH54 8RQ Attention: David Gillan Reid Fax: 01506 460 250 THE
BORROWERS SCHUH LIMITED By: Address: As above Attention: As above Fax: As above
SCHUH (ROI) LIMITED By: Address: As above Attention: As above Fax: As above
EH8407053.4 221



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre223.jpg]
THE GUARANTORS SCHUH LIMITED By: Address: As above Attention: As above Fax: As
above SCHUH (ROI) LIMITED By: Address: As above Attention: As above Fax: As
above EH8407053.4 222



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre224.jpg]
THE ARRANGER LLOYDS BANK PLC By: Address: 1st Floor New Uberior House 11 Earl
Grey Street Edinburgh EH3 9QB Fax: 0131 229 5198 Attention: Andy Edwards THE
AGENT LLOYDS BANK PLC By: Address: As above Fax: As above Attention: As above
THE SECURITY TRUSTEE LLOYDS BANK PLC By: Address: As above Fax: As above
Attention: As above EH8407053.4 223



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre225.jpg]
THE LENDER LLOYDS BANK PLC By: Address: As above Fax: As above Attention: As
above EH8407053.4 224



--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre226.jpg]




--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre227.jpg]




--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre228.jpg]




--------------------------------------------------------------------------------



 
[ex101schuhamendmentandre229.jpg]




--------------------------------------------------------------------------------



 